Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 1 of 197




                   EXHIBIT A
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 2 of 197




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

  Civil Action No. 16-CV-02611-RBJ

  PATRICK HOGAN, Individually and on Behalf of
  All Others Similarly Situated,

        Plaintiff,

  v.

  PILGRIM’S PRIDE CORPORATION,
  WILLIAM W. LOVETTE, and
  FABIO SANDRI

        Defendants.


       SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                    THE FEDERAL SECURITIES LAWS
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 3 of 197




                                                      TABLE OF CONTENTS

  TABLE OF CONTENTS ............................................................................................................... ..i
       I.           THE COURT’S PRIOR DISMISSAL AND LEAVE TO AMEND .............................1
       I.II.        INTRODUCTION .......................................................................................................13
       II.III. JURISDICTION AND VENUE ................................................................................811
       III.IV. PARTIES .....................................................................................................................12
               A.        Lead Plaintiff .......................................................................................................912
               B.        Defendants ...........................................................................................................912
       IV.V. CONFIDENTIAL WITNESSES .............................................................................1013
       V.VI. SUBSTANTIVE ALLEGATIONS OF PILGRIM’S FRAUD ................................1114
               A.        Background of Pilgrim and the Poultry Industry ...............................................1114
                         1. The Broiler Industry Is Vertically Integrated...............................................1316
                         2. The Poultry Industry Is Highly Concentrated and Familial .........................1619
                         3. A History of Industry Collaboration ............................................................1922
               B.        Pilgrim, in Financial Distress, Colludes with Its Competitors to Reduce
                         Broiler Production and Manipulate Broiler Prices.............................................2225
                         1. Pilgrim and Other Broiler Producers Used Agri Stats to Both Monitor
                            and Discipline Competitors’ Supply Restraining Conduct ..........................2225
                         2. Pilgrim and Other Broiler Producers Manipulate Production and
                            Supply from 2008 Through the Class Period to Raise Broiler Prices..........3134
                         3. Pilgrim and Other Broiler Companies Undertake Additional Efforts
                            During the Class Period to Manipulate Broiler Prices .................................3437
       VI.VII. TIMELINE OF EVENTS ........................................................................................4956
       VII.VIII. ........................................................................................................................ M
              ATERIALLY FALSE AND MISLEADING STATEMENTS AND                                                          OMISSIONS
              MADE BY DEFENDANTS DURING THE CLASS PERIOD ..............................5158
               A.        Materially False and Misleading Statements and Omissions Concerning
                         Fiscal Year 2013 ................................................................................................5259
               B.        Materially False and Misleading Statements and Omissions Concerning
                         the First Quarter of 2014 ................................................................................5663


               C.        Materially False and Misleading Statements and Omissions Concerning
                         the Second Quarter of 2014 ...............................................................................6168


                                                                         i
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 4 of 197




         D.        Materially False and Misleading Statements and Omissions Concerning
                   the Third Quarter of 2014 ................................................................................6572
         E.        Materially False and Misleading Statements and Omissions Concerning
                   Fiscal Year 2014 ................................................................................................7077
         F.        Materially False and Misleading Statements and Omissions Concerning
                   the First Quarter of 2015 ................................................................................7683
         G.        Materially False and Misleading Statements and Omissions Concerning
                   the Second Quarter of 2015 ...............................................................................8087
         H.        Materially False and Misleading Statements and Omissions Concerning
                   the Third Quarter of 2015 ................................................................................8592
         I.        Materially False and Misleading Statements and Omissions Concerning
                   Fiscal Year 2015 ................................................................................................8996
         J.        Materially False and Misleading Statements and Omissions Concerning
                   the First Quarter of 2016 ..............................................................................96103
         K.        Materially False and Misleading Statements and Omissions Concerning
                   the Second Quarter of 2016 .............................................................................99106
         L.        Materially False and Misleading Statements and Omissions Concerning
                   the Third Quarter of 2016 ...........................................................................103110
    VIII.IX. ......................................................................................................................... T
              HE TRUTH EMERGES ......................................................................................106113
    IX.X. POST CLASS PERIOD EVENTS.......................................................................110117
    X.XI. ADDITIONAL INDICIA OF SCIENTER ..........................................................111125
    XI.XII. ADDITIONAL SUPPORT FOR FALSITY AND SCIENTER:
            PILGRIM AND OTHER BROILER PRODUCERS MANIPULATE
            PRODUCTION AND SUPPLY FROM 2008-2016 ...........................................116130
         A.        The Broiler Industry Begins Coordinated Production Cuts in 2008 ..............116130
         B.        Coordinated 2008 and 2009 Production Cuts Lead to Unprecedented
                   Reductions in Broiler Breeder Flocks and Increased Broiler Prices..............120138
         C.        Pilgrim and Its Industry Counterparts Coordinate a Second Round of
                   Production Cuts in 2011 and 2012 .................................................................123141
         D.        Coordinated 2011 and 2012 Production Cuts Lead to Historical
                   Reductions in Broiler Breeder Flocks and Record Profits for the
                   Industry in 2013 and Into    the Beginning of the Class Period ..................128147
    XIII.     THE GRAND JURY INDICTMENT CONFIRMS AND PROVIDES
              EVIDENCE OF ILLEGAL COORDINATED ANTICOMPETITIVE

                                                                 ii
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 5 of 197




              BEHAVIOR INVOLVING PILGRIM AND CONFIRMS FALSITY
              AND SCIENTER .......................................................................................................150

    XII.XIV. ........................................................................................................................ L
              OSS CAUSATION/ECONOMIC LOSS .............................................................131155
    XIII.XV. ........................................................................................................................ B
              ASIS OF ALLEGATIONS ..................................................................................134157
    XIV.XVI. ...................................................................................................................... P
              RESUMPTION OF RELIANCE .........................................................................134158
    XV.XVII. ...................................................................................................................... P
              SLRA STATUTORY SAFE HARBOR DOES NOT APPLY ............................135159
    XVI.XVIII. .................................................................................................................... P
              LAINTIFF’S CLASS ACTION ALLEGATIONS ..............................................136160
    XVII.XIX. ..................................................................................................................... C
              AUSES OF ACTION ...........................................................................................138161
    XVIII.XX. ..................................................................................................................... P
              RAYER FOR RELIEF .........................................................................................141164
    XIX.XXI. ...................................................................................................................... J
              URY DEMAND...................................................................................................141165




                                                                iii
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 6 of 197




          1.      This is a federal securities class action brought by Lead Plaintiff George James

  Fuller (“Lead Plaintiff”) on behalf of all persons or entities who purchased or otherwise acquired

  the securities of Pilgrim’s Pride Corporation (“Pilgrim” or the “Company”) between February 21,

  2014 and November 17, 2016, inclusive (the “Class Period”) seeking to pursue remedies under

  the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5. Defendants are the

  Company, a leading chicken producer, and its two top executives: William W. Lovette

  (“Lovette”), Pilgrim’s Chief Executive Officer, and Fabio Sandri (“Sandri”), Pilgrim’s Chief

  Financial Officer (collectively, “Defendants”).

     I.        THE COURT’S PRIOR DISMISSAL AND LEAVE TO AMEND

          2.     On March 14, 2018, this Court entered a Final Judgment (ECF No. 42), granting

  Defendants’ Motion to Dismiss (ECF No. 34) and dismissing Plaintiff’s Amended Complaint

  (ECF No. 29) and this Action without prejudice. Notably, in the order dismissing Plaintiff’s

  Amended Complaint (ECF No, 41), this Court presciently recognized: “[Plaintiff’s] securities

  case is essentially premature but not necessarily hopeless.”

          3.     Thereafter, Plaintiff moved for reconsideration pursuant to Fed. R. Civ. P. 59(e),

  or, alternatively, requesting leave to amend (ECF No. 43).

          4.     On November 9, 2018, this Court denied Plaintiff’s Motion for Reconsideration,

  but granted Plaintiff’s unopposed request for leave to amend (ECF No. 46). The Court, however,

  warned Plaintiff that it did “not want to go through the motions process again if there are not

  genuinely new facts that are materially different that those that the Court has already found to be

  insufficient to state a claim.” See ECF No. 46 (emphasis added). Those “genuinely new facts that

  are materially different” now exist.




                                                    1
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 7 of 197




         5.      On June 3, 2020, “[a] federal grand jury in the U.S. District Court in Denver,

  Colorado, returned an indictment against four executives for their role in a conspiracy to fix

  prices and rig bids for broiler chickens.” See United States Department of Justice (“DoJ”) Press

  Release dated June 3, 2020 (“DoJ Press Release”);1 see also U.S.A. v. Jayson Jeffrey Penn, at al.,

  No. 1:20-cr-00152 (D. Colo.) (ECF No. 1) (“Grand Jury Indictment”). Two of these senior

  executives were employees of Pilgrim: 1) Jayson Penn and 2) Roger Austin. See DoJ Press

  Release and Grand Jury Indictment. Penn, who is alleged herein to have been Defendant

  Lovette’s right-hand man, was an Executive Vice President at Pilgrim starting in approximately

  January 2012 and became the President and Chief Executive Officer at Pilgrim in approximately

  March 2019. See id. Austin was a Vice President at Pilgrim starting in approximately February

  2007. See id. The other two men charged were Claxton Poultry President Mikell Fries and Vice

  President Scott Brady. See id.

         6.      “According to the indictment, from at least as early as 2012 until at least early

  2017, Jayson Penn, Roger Austin, Mikell Fries, and Scott Brady conspired to fix prices and rig

  bids for broiler chickens across the United States.” See DoJ Press Release. This time period

  covered by the indictment fully overlaps with the Class Period (February 21, 2014 through

  November 17, 2016, inclusive). The indictment includes evidence of communications between

  Defendant Lovette (described as “Supplier-1-Employee-1”) 2 and Penn demonstrating Lovette’s

  knowledge of the conspiracy and direct involvement in it.



  1
    https://www.justice.gov/opa/pr/senior-executives-major-chicken-producers-indicted-antitrust-
  charges
  2
     The indictment states that “Supplier-1-Employee-1 was [Pilgrim]’s President and Chief
  Executive Officer starting in approximately January 2011 until approximately March 2019,” and
  that “Supplier-1-Employee-1 supervised PENN.” Defendant Lovette was Pilgrim’s President
  and CEO during that time period and supervised Penn.


                                                  2
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 8 of 197




             7.        Accordingly, pursuant to this Court’s Order (ECF No. 46) and Fed. R. Civ. P. 15,

  Plaintiffs hereby submit this Second Amended Complaint.

      .II.          INTRODUCTION

             2.8.     Defendants issued materially false and misleading statements throughout the

  Class Period regarding Pilgrim’s financial results, business operations, competition with other

  poultry producers, and its efforts to transform the Company post-bankruptcy, while concealing a

  massive collusive effort by Pilgrim and other poultry industry leaders to artificially fix, raise, and

  maintain high prices on broiler chicken (“Broilers”). Historically, the chicken industry has

  followed a predictably volatile “boom and bust” pattern, whereby poultry producers would ramp

  up production when chicken prices were high, the resulting overproduction and oversupply

  would cause prices to bottom-out, and competitors would fight to drive each other out of the

  market. In the throes of the economic recession beginning in 2008, however, Pilgrim and other

  leading Broiler producers started to take a variety of collaborative actions to reduce the overall

  supply of Broilers in the United States in an effort to inflate Broiler prices. These secret,

  collusive efforts by the industry provided unprecedented financial stability to the industry and

  allowed Pilgrim to report record earnings and profit margins during the Class Period between

  February 21, 2014 and November 17, 2016. While Pilgrim and the other participants in this

  scheme engaged in anticompetitive conduct, throughout the Class Period, Pilgrim issued

  materially false and misleading statements and omitted material information from its public

  statements that artificially inflated and/or maintained the price of Pilgrim’s securities during the

  Class Period and caused Lead Plaintiff and other Class members to suffer harm when the truth

  was revealed to the market.

             3.9.     Back in late 2007 and into 2008, the Broiler industry experienced a particularly



                                                      3
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 9 of 197




  low trough in its usual boom and bust cycle, as rising feed ingredient costs provided additional

  margin pressure in a market already struggling with overproduction and low Broiler prices.

  Indeed, at the beginning of 2008, Pilgrim and executives from numerous other poultry producers

  regularly lamented the oversupply of chicken in the market and its negative effect on Broiler

  prices. Pilgrim had briefly attempted unilateral production cuts the previous year, but, as market

  theory would dictate, other producers filled the supply gap vacated by Pilgrim and the

  Company’s revenues dropped further. Without any relief from high corn (the principle Broiler

  feed ingredient) prices in sight, the Broiler industry appeared destined for an extended “bust”

  period. By December of 2008, Pilgrim became the next victim of this vicious cycle, causing it to

  declare bankruptcy.

         4.10.   Pilgrim emerged from bankruptcy at the end of 2009 through a sale of its majority

  stake to its parent company, JBS SA (“JBS”). Determined to maintain a consistent trend of

  profitability rather than suffer the effects of the boom and bust business cycle that led to its

  previous failures, Pilgrim coordinated with fellow industry participants—together comprising

  approximately 95% of the market—to embark on an orchestrated reduction of the Broiler supply.

  In order to ensure that their collaborators adhered to their end of the bargain and did not flood the

  market with chicken while Pilgrim reduced its own output, the participating companies relied on

  a unique, highly detailed data sharing service known as Agri Stats, through which the companies

  exchanged comprehensive proprietary data concerning each company’s operations, production,

  inventory, cost and pricing, compiled in nearly real-time. This type of detailed company-specific

  information would ordinarily never be shared among competitors, and, according to the joint

  “Antitrust Guidelines For Collaborations Among Competitors” prepared by the Federal Trade

  Commission (“FTC”) and Department of Justice (“DOJ”), is exactly the type of information



                                                   4
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 10 of 197




  sharing that raises serious antitrust concerns. As discussed in detail in Section VVI.B.1 at pp.

  22-3225-34, with support from former Pilgrim and Agri Stats employees, Agri Stats provided

  Pilgrim and other Broiler companies with the ability to monitor their co-conspirators’ conduct to

  confidently reduce their own supply.

         5.11.   Equipped with the Agri Stats data of their competitors, Pilgrim and other Broiler

  producers coordinated two tranches of significant Broiler production cuts between 2009 and

  2016: the first occurring in 2009-10, and the second in 2011-12. Sections VVI.B.2 at pp. 70-

  7634-37 and XIXII at pp. 117-132130-147 outline in detail how Pilgrim and other Broiler

  companies conducted these supply reductions—which often took place immediately after

  industry association events that provided opportunities for company executives to have personal

  interaction with one another at group dinners, golf tournaments, and other functions—by not

  only limiting the companies’ short-term supply of Broilers (for example, breaking eggs), but also

  by taking the unprecedented action of severely cutting their supply of breeder flocks, which

  prevented them from ramping up their supply for a year or more given the time needed for

  breeder chickens to mature for laying eggs, hatching, and Broiler maturation.

         6.12.   In 2014, at the beginning of the Class Period, when Broiler prices appeared poised

  to increase and breeder flocks were already substantially reduced, Pilgrim and other industry

  participants explored additional avenues to reduce supply and maintain high Broiler prices,

  including increasing exports to Mexico, selling accumulated frozen chicken to other countries at

  bargain prices, and purchasing Broilers from their competitors rather than producing the chicken

  themselves. Participants in the scheme, including Defendants, also took the extraordinary step of

  systematically manipulating the Georgia Dock chicken pricing index, which served as the basis

  for negotiating a large percentage of the industry’s contract prices with Broiler retailers, by



                                                  5
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 11 of 197




  reporting false, higher-than-actual prices to the Georgia Department of Agriculture, which

  compiled the index without confirming the prices reported to it by poultry producers. In so

  doing, Pilgrim and other Broiler producers caused the Georgia Dock to exceed the United States

  Department of Agriculture (“USDA”) and Urner Barry price indices—which, in contrast to the

  Georgia Dock, confirm the prices reported to them through a process of secondary verification—

  by over 60% by 2016. In fact, when feed ingredient prices fell drastically in 2015 and 2016

  causing a corresponding steep decline of chicken prices on the USDA and Urner Barry indices,

  the Broiler price on the Georgia Dock barely moved, and even slightly increased during 2015.

  As discussed herein at Section VI.B.3.b.i., p. 52, documentary and testimonial evidence confirms

  that of more than 500 price submissions by Pilgrim and other Broiler producers, price

  submissions to the Georgia Dock were always within a penny of the previous week’s price, and

  very rarely lower than the previous week’s price.

         7.13.   The Broiler price manipulation undertaken by Pilgrim and other industry

  participants fundamentally changed Pilgrim’s performance and transformed it from a company

  bankrupted by the financial pressures of a boom-and-bust cyclical industry into a financially

  prosperous company. During the Class Period, Pilgrim was able to report “record” financial

  results, including profit margins of more than 16 percent, which were nearly three times what the

  Company (and other poultry companies) had historically achieved on average, and achieved

  double-digit profit margins an unprecedented four years straight (2013-2016). In 2013 and 2014,

  the industry experienced some of the highest feed costs in over a decade, which was the very

  market condition that torpedoed Pilgrim into bankruptcy in 2008. Nevertheless, by December

  2014, Defendants had pumped Pilgrim’s stock up to over $38 per share, when just six years

  earlier it had been trading at under $0.15 per share.



                                                    6
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 12 of 197




          8.14.   In its Class Period public statements, Pilgrim did not credit the industry supply

  collusion and price manipulation as the cause of their “record” results. Instead, by the start of

  the Class Period, Pilgrim and Defendants Lovette and Sandri falsely stated that they had

  fundamentally transformed Pilgrim’s business through better product “mix” and “operational

  improvements,” to achieve a level of unprecedented financial success and stability. In other

  words, Defendants indicated they had escaped the historical boom and bust cycle by changing

  their business plan, when in truth, Pilgrim and other industry participants had created a chicken

  cartel to illegally fix, raise, and maintain high prices on Broilers.

          9.15.   During the Class Period, as discussed in Section VIIVIII below on pp. 52-10758-

  113 (setting forth Defendants’ materially false and misleading statements and omissions),

  Defendant Lovette stated that Pilgrim’s “diverse portfolio model,” “pricing strategy” and “spread

  business” were the sources of Pilgrim’s margin, earnings, and revenue growth when, in truth,

  that growth was driven by Pilgrim’s participation in the undisclosed price-fixing scheme.

  Defendant Sandri echoed these misrepresentations, stating that margin growth during the Class

  Period was attributable to “mix and operational improvements.” Lovette also stated that Pilgrim

  created pricing models specific to its customers’ needs, when, in reality, Pilgrim and its co-

  conspirators were actively engaged in a scheme to fix prices to the detriment of their customers.

  Lovette further falsely stated that “the profitability of the chicken industry is based on the supply

  and demand for chicken” when, in reality, the profitability of the industry, including Pilgrim, was

  predicated on the relative demand-inelasticity of Broiler chickens in conjunction with the

  undisclosed price-fixing scheme. In other words, Pilgrim and its co-conspirators altered the

  economics of the industry with an anticompetitive scheme to reduce supply and maintain high

  prices. To this end, feed costs were no longer an important input, because Pilgrim and other



                                                     7
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 13 of 197




  Broiler companies had fixed the price of chickens. Defendants Lovett also made misleading

  statements regarding future breeder and egg levels in the industry because he omitted the crucial

  fact that he knew what those levels were going to be based on his detailed knowledge of other

  companies’ intentions and operations, which he knew through Agri Stats data.

         10.16. In a telling display of industry symmetry and coordination, Tyson Foods, Inc.

  (“Tyson”), who also reported “record” profit margins of more than 13 percent during the Class

  Period, likewise credited their own efforts to “de-commoditize” the business through better

  “product mix,” increased “value-added products,” and improved cost-management and pricing

  structure. Tyson even credited its turnaround in part to its newly adopted “buy versus grow”

  strategy, in which Tyson—against all established economic theory—started buying chicken on

  the open market from its competitors rather than produce the chicken on its own, despite Tyson’s

  top to bottom ownership of nearly every aspect of the Broiler cultivation process. Thus, Pilgrim

  and Tyson, the two largest poultry producers in the country, were not only collaborating to

  reduce the supply of Broilers and maintain inflated prices, but were reading off the same script to

  mislead the market as to what caused their improved financial results and the anomalous stability

  in the Broiler industry.

         11.17. Investors learned the truth—that Pilgrim’s record results and sustained

  profitability were due to Defendants’ working collaboratively to manipulate the price of

  Broilers—through a series of partial disclosures beginning in the fall of 2016. On September 2,

  2016, a group of wholesaler customers of Pilgrim and numerous other Broiler producers filed an

  antitrust class action complaint in the Northern District of Illinois, styled Maplevale Farms, Inc.

  v. Koch Foods, Inc., et al., Case No. 1:16-cv-08637 (N.D. Ill. Sept. 2, 2016) (the “Maplevale




                                                  8
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 14 of 197




  Action”), alleging that Pilgrim and other companies3 participated in an illegal anticompetitive

  scheme “to fix, raise, maintain, and stabilize the price of Broilers,” through a number of different

  means, including by sharing detailed, non-public, proprietary information through Agri Stats. A

  veteran industry analyst at Pivotal Research Group issued a report on October 7, 2016

  downgrading Tyson from “Hold” to “Sell,” citing the “powerfully convincing” allegations from

  the Maplevale antitrust complaint, and stating that “the evidence is quite chilling. There is no

  easy way to explain the perfect harmony that the industry has operated in since 2009.”

           12.18. Thereafter, on November 3, 2016, the New York Times published an article

  entitled, “You Might Be Paying Too Much for Your Chicken,” reporting for the first time based

  on documents the New York Times received pursuant to a Freedom of Information Act request,

  that the USDA initiated an inquiry into the Georgia Dock index, questioning the accuracy of

  unverified data that Pilgrim and other poultry producers provided to the Georgia Department of

  Agriculture (“GDA”) for compilation of the index. A second article, “If You Thought You Were

  Paying Fair Prices for Chicken at the Supermarket, Think Again,” published by the Washington

  Post two weeks later on November 17, 2016, revealed further information about the relevance of

  Georgia Dock manipulation to the poultry industry, and provided further color from Arty

  Schronce, a director at the GDA. The article provided a link to an internal GDA memorandum

  prepared by Mr. Schronce, in which he explained that he “continue[d] to have concerns about”

  the Georgia Dock, had “voiced concerns in the past,” and that he thought the Georgia Dock was

  a “flawed product that is a liability to the Georgia Department of Agriculture.”                               More
  3
    There are presently at least 30 companies that have been implicated in the anticompetitive scheme to raise the price
  of Broilers: Pilgrim, Koch Foods, Inc. (and three of its subsidiaries); Tyson (and three of its subsidiaries); Perdue
  Farms, Inc. and Perdue Foods LLC; Sanderson Farms, Inc. (and three of its subsidiaries); Wayne Farms, LLC,
  Mountaire Farms, Inc. (and two of its subsidiaries); Peco Foods, Inc.; Foster Farms, LLC; House of Raeford Farms,
  Inc.; Simmons Foods, Inc.; Fieldale Farms Corporation; George’s Inc. and George’s Farms, Inc.; O.K. Foods, Inc.
  (and two of its subsidiaries); Agri Stats, Inc.; Claxton Poultry Farms, Inc.; Harrison Poultry, Inc.; and Mar-Jac
  Poultry, Inc. (and numerous Mar-Jac related companies).


                                                            9
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 15 of 197




  specifically, Mr. Schronce wrote that “I have come to question the validity of the information

  provided” to the GDA from poultry producers, and that they would give him “lackadaisical and

  rude responses to my requests for information,” such as responding “just keep em’ the same”

  when he would ask for a company’s updated broiler price.

         13.19. In response to each of these revelations, Pilgrim’s stock fell precipitously on

  heavy trading volume, losing over $1.1 billion in market capitalization as the artificial inflation

  in the Company stock from Defendants’ materially false and misleading statements and

  omissions during the Class Period was removed, causing substantial damage to Pilgrim investors.

         14.20. Since the end of the Class Period, the Securities and Exchange Commission

  (“SEC”) and”), Florida Attorney General, and DOJ have opened investigations into the Broiler

  price-fixing scheme.     On May 8, 2017, Pilgrim spokesman Cameron Bruett and Tyson

  spokesman Gary Mickelson announced that Florida Attorney General Pam Bondi’s office served

  the companies with a “civil investigative demand” seeking information from both Pilgrim and

  Tyson regarding possible anticompetitive behavior.

         21.     In June 2019, the DOJ intervened in the Maplevale Action, requesting a limited

  stay of discovery to protect the Grand Jury’s investigation. In a June 27, 2019 Food Dive article

  entitled “As DOJ Investigates Price-Fixing Against Chicken Industry, Do Criminal Charges

  Loom?”, Peter C. Carstensen, a professor of law emeritus at the University of Wisconsin at

  Madison law school, who formerly served as an attorney in the DOJ’s antitrust division,

  explained that “[t]his is significant,” because the intervention signals that the DOJ “thinks that

  there’s a real serious violation—one or more violations—here that require grand jury inquiry and

  the potential for criminal indictment.” Professor Carstensen further added that “[t]he probability

  that there was not just an antitrust violation but a criminal violation is such that they now want to



                                                   10
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 16 of 197




  stay the discovery so that the grand jury gets first shot at these alleged felons.”

         22.     The prescience of the professor’s analysis became clear on June 3, 2020 with the

  Grand Jury Indictment of four poultry executives, including Jayson Penn and Roger Austin from

  Pilgrim. As explained herein at Section XIII, the Grand Jury Indictment includes detailed

  content from text messages and phone conversations, some of which involving Defendant

  Lovette, that demonstrate systematic coordination between executives of poultry companies to

  fix the prices of chicken during the Class Period. Makan Delrahim, assistant attorney general of

  the DOJ’s Antitrust Division, said in the DOJ Release that “Executives who cheat American

  consumers, restauranteurs, and grocers, and compromise the integrity of our food supply, will be

  held responsible for their actions.”

         23.     In the wake of the news, Christopher Leonard, a prominent investigative

  journalist who has covered the poultry industry for years and written numerous articles and

  books including “The Meat Racket,” published a series of tweets calling the indictment

  “breathtaking,” the evidence “astounding,” and, given the numerous different Broiler producers

  referenced in the indictment, noted “this appears to be just the beginning.” In a June 4, 2013

  article in Detroit News entitled, “If It’s Illegal, ‘Don’t Tell Me’: Chicken Probe Ensnares a

  CEO,” Leonard is quoted saying, “It’s hard to get anything more solid than having text messages

  of people working together to rig prices,” Leonard said. “This is the most significant action in

  federal government on the meat industry in probably decades.”

      .III.    JURISDICTION AND VENUE

         15.24. The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

  the Exchange Act [15 U.S.C. §§ 78j(b) and 78t(a)] and Rule 10b-5 promulgated thereunder by

  the SEC [17 C.F.R. § 240.10b-5].



                                                    11
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 17 of 197




         16.25. This Court has jurisdiction over the subject matter of this action pursuant to 28

  U.S.C. §§ 1331 and 1337, and Section 27 of the Exchange Act [15 U.S.C. § 78aa].

         17.26. Venue is proper in this District pursuant to Section 27 of the Exchange Act, and

  28 U.S.C. § 1391(b).

         18.27. In connection with the acts alleged in this complaint, Defendants, directly or

  indirectly, used the means and instrumentalities of interstate commerce, including, but not

  limited to, the mails, interstate telephone communications and the facilities of a national

  securities exchange.

      .IV.    PARTIES

         A.      Lead Plaintiff

         19.28. Lead Plaintiff GEORGE JAMES FULLER, as set forth in his previously-filed

  certification [Dkt. # 8-1], incorporated by reference herein, purchased Pilgrim securities at

  artificially inflated prices during the Class Period, and was harmed when the price of Pilgrim

  stock dropped as a result of the revelations of the truth about Pilgrim’s participation in an

  improper collusive scheme to fix, raise and maintain Broiler prices, the Company’s business

  practices, and financial condition.

         B.      Defendants

         Company Defendant

         20.29. Defendant PILGRIM’S PRIDE CORPORATION is one of the largest poultry

  producers in the country. Pilgrim is incorporated under the laws of Delaware and maintains its

  principal executive offices at 1770 Promontory Circle, Greeley, Colorado 80634.          After

  emerging from bankruptcy in 2009, Pilgrim sold a majority ownership to Brazilian meat giant,

  JBS for $800 million.



                                                12
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 18 of 197




            Individual Defendants

            21.30. Defendant WILLIAM W. LOVETTE is and was at all times during the Class

  Period Pilgrim’s CEO and President. Prior to arriving at Pilgrim, Defendant Lovette spent 25

  years working at Tyson in various roles in senior management, including President of Tyson’s

  International Business Unit, President of its Foodservice Business Unit, and Senior Vice

  President of Poultry and Prepared Foods. While at Tyson, Defendant Lovette also served on the

  boards of Tyson de Mexico, Cobb-Vantress, Inc. (“Cobb-Vantress”), and EFS Network, Inc.

  During the Class Period, Defendant Lovette signed and certified the Company’s quarterly and

  annual financial reports filed with the SEC on Forms 10-Q and 10-K, regularly spoke during

  Pilgrim earnings calls with financial analysts, and given his senior position within the Company,

  possessed the power and authority to control the contents of Pilgrim’s press releases, investor

  and media presentations, SEC filings, and other public statements. Defendant Lovette abruptly

  retired from his position at Pilgrim in March 2019, and was succeeded by current CEO Jayson

  Penn, who had previously served as \ Executive Vice President of Sales & Operations and

  directly reported to Lovette. Penn was indicted by a grand jury on June 2, 2020 on charges of

  conspiracy to restrain trade.

            22.31. Defendant FABIO SANDRI is and was at all times during the Class Period

  Pilgrim’s CFO. During the Class Period, Defendant Sandri signed and certified the Company’s

  quarterly and annual financial reports filed with the SEC on Forms 10-Q and 10-K, regularly

  spoke during Pilgrim earnings calls with financial analysts, and given his senior position within

  the Company, possessed the power and authority to control the contents of Pilgrim’s press

  releases, investor and media presentations, SEC filings, and other public statements.

      .V.      CONFIDENTIAL WITNESSES



                                                  13
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 19 of 197




         23.32. Witnesses referred to herein as Confidential Witnesses (“CWs”) corroborate and

  support the detailed allegations set forth in this Complaint, including the material falsity of

  Defendants’ Class Period statements and omissions and Defendants’ scienter. These witnesses

  with knowledge are described as follows:

        CW1 – Pilgrim’s Director of Foodservice Marketing from 2005 to April 2014.

        CW2 – Pilgrim’s Director of Retail Marketing from September 2014 to December 2016.

        CW3 – Pilgrim’s Director of Project Management and Retail Marketing for Fresh
         Chicken from October 2012 to December 2015.

        CW4 – Pilgrim’s Production Specialist/Business Analyst from April 2015 to August
         2015.

        CW5 – Pilgrim’s Internal Auditor from June 2010 to July 2014.

        CW6 – Pilgrim’s Pricing Coordinator from May 2013 to March 2015.

        CW7 – Pilgrim’s Executive Vice President of National Accounts from July 2010 to July
         2013.

        CW8 – Pilgrim’s Internal Audit Manager from September 2010 to March 2014.

        CW9 – Pilgrim’s Director of Corporate Marketing from 1987 to March 2016.

        CW10 – Pilgrim’s Director of National Foodservice Sales from July 2012 to August
         2015.

        CW11 – Pilgrim’s Live Operations Manager from September 2015 to August 2016.

        CW12 – Agri Stats Statistical Analyst from April 2008 to May 2012.

        CW13 – Agri Stats Office Manager from July 1996 to July 2013.

      .VI.    SUBSTANTIVE ALLEGATIONS OF PILGRIM’S FRAUD

         A.     Background of Pilgrim and the Poultry Industry

         24.33. Incorporated in 1986, Pilgrim is one of the largest producers and sellers of

  chicken in the United States, currently accounting for approximately 16.6% of the domestic


                                                14
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 20 of 197




  market for chicken products, second only to Tyson, which accounts for 21% of the market. In

  fact, the top three poultry companies, Pilgrim, Tyson and Sanderson, collectively account for

  nearly half of the chicken sold in this country. In fiscal year 2016, the last year covered in the

  Class Period, chicken sales accounted for approximately $7.5 billion of the Company’s $7.9

  billion in net sales, 75.4% coming from fresh chicken, 20.7% from prepared chicken, and 3.9%

  from exports and other chicken.

         25.34. Pilgrim’s business focuses on the production and sale of Boilers, chicken under

  13 weeks of age that are the standard, non-organic, non-kosher chicken that makes up 98% or

  more of the chicken sold in the United States. With little or nothing to distinguish a Broiler sold

  by Pilgrim from one by Tyson or by Sanderson Farms, Broilers are considered a commodity.

  Indeed, Defendant Lovette himself acknowledged in February 2014, “our business…the [Broiler]

  chicken business per se is a commodity business.”          The USDA also treats Broilers as a

  commodity product.

         26.35. Because Broilers are a commodity for which demand has generally grown slowly

  but steadily since the 1950’s, the market for Broilers is characterized by inelastic demand. In

  other words, the demand for Broilers does not meaningfully increase or decrease with changes in

  its price; however, a decrease in supply will increase prices. The correlation between supply and

  price is predictable and calculable. A 2008 study by The Hudson River Group, a consultant for

  Pilgrim, found that a one percent decrease in the supply of Broilers leads to a 0.8% increase in

  the price of Broilers. Thus, from Pilgrim’s and other chicken producers’ standpoint, keeping a

  low Broiler supply keeps prices high, and works to the benefit of all.

         27.36. Prior to 2008, when Pilgrim and other Broiler companies first began coordinating

  supply cuts, the price and supply for Broilers would follow a “boom and bust” cycle. When



                                                  15
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 21 of 197




  prices for Broilers would rise, the chicken producers would ramp up production to capture more

  revenue, and the resulting oversaturation of the market would cause prices to fall, in turn causing

  production to decline as it became less profitable to produce more chicken, and the cycle would

  start anew.   The financial health of industry participants, therefore, followed a pattern of

  volatility. For example, between 2000 and 2008, Pilgrim’s profit margins swung from as low as

  -5.3% to as high as 13.8%, averaging about 6.1% per year. Other companies had similar

  upswings and downswings. Tyson’s margins fluctuated between 1.2% and 7% in the decade

  prior to 2008 and could not sustain a margin increase for more than two years during that time.

         28.37. This ebb and flow was the natural economic product of a competitive landscape.

  Even though the industry knew that lower supply would beget higher prices, chicken producers

  could not unilaterally lower supply by cutting their own production, because if they did, they

  would lose out on the revenues from the high Broiler prices while other producers would pick up

  the slack and gain market share.

         29.38. As discussed below, a number of different traits of the Broiler industry and

  conditions leading up to 2008 provided Pilgrim and other Broiler producers with the opportunity

  and means to perpetrate a collusive scheme to fix the price of Broilers in the United States.

                 0.1.The Broiler Industry is Vertically Integrated

         30.39. To understand how Pilgrim and other companies could cut or ramp up production,

  it is necessary to understand the production cycle of a Broiler chicken, and how poultry

  companies are designed to maximize their profit margins in this cycle.

         31.40. The Broiler industry is nearly 100% vertically integrated, meaning that the

  Companies that produce and process Broilers, such as Pilgrim, Tyson, Sanderson, and others,

  own or tightly control almost all aspects of Broiler production from breeding, hatching, rearing,



                                                  16
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 22 of 197




  feeding, processing, and selling.

         32.41. At the top of the production cycle, most Broiler producers rely on only a handful

  of unique Broiler breed lines to mass produce nearly identical chickens with desirable genetic

  traits for yielding meat. The genetics companies—also known as primary breeders—develop the

  strains for grandparent and great-grandparent breeding stock, and then sell the young breeder

  hens (“breeder pullets”) with these ideal characteristics to integrated Broiler producers, who then

  raise the pullets to lay eggs to be taken to producer-owned hatcheries. There are only three

  global genetics conglomerates that produce these grandparent and great-grandparent strains, the

  largest of which, Cobb-Vantress, is owned by Tyson.

         33.42. The only stage in the production cycle that Broiler producers do not perform

  themselves is growing the chickens. Over time, Broiler producers realized that using contractors

  to grow chicks into full size Broilers is more economically favorable than doing it on their own,

  so they developed a system of production-contract farming that allows them to maintain

  ownership of the chickens and periodically monitor them, while a contract farmer actually grows

  them for 6-7 weeks. Once fully grown, the Broilers are picked up by the producer, and brought

  to a producer-owned processing plant (slaughterhouse). From there, some Broilers are sold

  without further processing (whole chicken or parts), and some are taken for further processing

  into “value-added” products, such as chicken nuggets.

         34.43. The flow chart below, published by the National Chicken Counsel (“NCC”),

  illustrates the basic stages of Broiler production.




                                                    17
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 23 of 197




            35.44. Control over the various stages of production not only allows vertically integrated

  companies to control costs, quality and uniformity, it also gives them complete control over the

  supply.     According to materials prepared by Michael R. Dicks, a professor of agricultural

  economics at Oklahoma State University and former expert witness 4 for Tyson for testimony

  before Congress May 21, 2010, entitled “Concentration and Competition in the Poultry

  Industry,” Professor Dicks stated: “[i]n the poultry industry vertical coordination allows

  integrators to manage excess capacity to manage price. Integrators can minimize the effect on


  4
    Professor Dicks served as a defense expert in State of Oklahoma v. Tyson Foods, Inc., et al., No. 4:05-cv-00329-
  GKF-SAJ (D. Okla.) (expert report prepared in 2008 and testimony given in 2008, 2009 and 2010), an action
  involving wrongful waste disposal practices, and also Armstrong v. Tyson Foods, Inc., et al., CJ-2008-23t
  (McCurtain County District Court, Oklahoma) (expert reports prepared in 2009 and 2010), an action brought by
  Tyson’s contract growers alleging that Tyson supplied them with unhealthy birds and inferior feed.


                                                         18
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 24 of 197




  producers by increasing the time between collection and delivery of birds or reducing the number

  of flocks per year rather than terminating grower contracts in much the same way the USDA

  requires all commodity program recipients to adhere to acreage reduction program guidelines

  and grower associations require members to cut back marketable output.” Thus, in a vertically

  integrated system, Broiler producers have a number of levers they can pull to decrease their own

  production.

         2. The Poultry Industry is Highly Concentrated and Familial

         36.45. Due to the vertically integrated nature of Broiler producers, only a small number

  of poultry companies exist today. A November 2013 USDA report stated, “[d]uring the past 16

  years, firms in the Broiler industry continued to decrease in number and grow in size, thereby

  gaining further economies of scale and scope in processing and marketing. According to the

  NCC, 55 federally inspected Broiler companies operated in 1995, compared with 41 companies

  in 2010.” By 2014, that number was down to just 35; of those companies, three—Tyson,

  Pilgrim, and Sanderson—occupy roughly 46% of the total market share, and the top five

  companies control over 65% of the market.

         37.46. Given that there are relatively few companies that dominate the Broiler industry,

  (many, if not all, of which operate in close proximity to one another) employees—including

  executives—will often leave one company to go work for a competitor.             Most notably,

  Defendant Lovette worked at Tyson for 25 years before becoming the President and Chief

  Operating Officer (“COO”) of Case Foods, another fully integrated poultry farming company,

  which then led him to the CEO position at Pilgrim. According to CW7, Pilgrim’s Executive

  Vice President of National Accounts from July 2010 to July 2013 and who had also worked for

  Tyson between 1989 and 2005, one of Defendant Lovette’s best friends is Devin Cole, who was



                                                19
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 25 of 197




  the Chief Commercial Officer of Tyson until December 2014. CW7 stated that Lovette and Cole

  both live in Colorado, golf and ski together, and attributed their strong relationship to the

  similarity in business models between Pilgrim and Tyson.

          38.47. CW7 stated that these relationships between industry employees and executives

  were not limited to the golf course and ski slopes. According to CW7, people would regularly

  call old colleagues regarding business. In one instance, CW7 recalled being in a meeting when a

  high-ranking executive of Pilgrim called the CEO of another company, at which point CW7

  stated that he/she would not be a part of such unethically collusive conduct and walked out of the

  room.

          39.48. CW2, Pilgrim’s Director of Retail Marketing from September 2014 to December

  2016, described the poultry industry as “a close knit family” and “cliquish,” because everyone

  knows each other from their time working at competitor companies. Like many others, CW2

  worked for Tyson before working at Pilgrim. CW2 said that many of Pilgrim’s employees had

  worked for the Company’s competitors, so each understood not only Pilgrim’s plants and

  operations, but also those of the competitors.

          40.49. The cliquish nature of the Broiler business is evident in the various industry

  associations and committees in which the Broiler executives participate. The various meetings

  and retreats of these organizations provide Broiler executives with opportunities for personal

  interaction in order to build relationships and discuss business matters. For example, the main

  industry lobby is the NCC, which represents approximately 40 member companies that,

  according to the NCC’s website, “account for approximately 95% of the chicken sold in the

  United States.” The NCC holds around ten meetings a year. NCC board meetings, which occur

  three times a year, typically take place over three days in resort locations such as Hilton Head,



                                                   20
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 26 of 197




  South Carolina, Jackson Hole, Wyoming, and Sea Island, Georgia.         The agenda for these

  meetings devotes substantial time to personal interaction between the board members. The 2017

  summer board meeting in Sea Island, Georgia, for example, includes numerous cocktail

  receptions, group meals (Tyson’s Cobb-Vantress sponsors all the breakfasts), a golf tournament,

  clay target shooting, and a yacht cruise.

         41.50. Defendant Lovette served as Secretary Treasurer, Vice Chairman and then

  Chairman of the NCC, along with other high ranking executives of in the Poultry industry

  between 2010-13, which was a critical time period where the Broiler industry was coordinating

  supply cuts:

         2010-11
         Chairman: Bernard Leonard, Tyson Group VP/Food Service
         Vice Chairman: Lampkin Butts, Sanderson Farms President and CEO
         Secretary Treasurer: Bill Lovette, then-President and CEO of Case Foods

         2011-12
         Chairman: Lampkin Butts, Sanderson Farms President and CEO
         Vice Chairman: Bill Lovette, Pilgrim President and CEO
         Secretary Treasurer: Mike Helgeson, GNP Company CEO

         2012-13
         Chairman: Bill Lovette, Pilgrim President and CEO
         Vice Chairman: Mike Helgeson, GNP Company CEO
         Secretary Treasurer: Jerry Lane, Claxton Poultry GM and Vice President

         42.51. Another such organization is the U.S. Poultry & Egg Association, based out of

  Tucker, Georgia, the board of which lists, among others, Defendant Lovette (who has served as

  chairman) and senior executives from Tyson, Sanderson, Perdue, Cobb-Vantress (current

  chairman), Wayne Farms, Claxton Farms, and others. Another is the United States Poultry &

  Egg Export Council (“USAPEEC”), based in Stone Mountain, Georgia. Like the NCC, the

  USAPEEC holds annual meetings in desirable resort locations such as Cancun, Mexico, and

  facilitates personal member interaction with golf and tennis tournaments, receptions, and other


                                                21
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 27 of 197




  group activities. Board members include Defendant Sandri, and a number of top executives from

  Tyson, Sanderson, Perdue, Koch Foods, Wayne Farms, and other lead Broiler producers.

         43.52. Pilgrim and Broiler producers including Tyson, Sanderson, Perdue and others are

  also members of various state and regional poultry organizations, such as The Poultry Federation

  (representing poultry and egg industries in Arkansas, Missouri and Oklahoma), the Georgia

  Poultry Federation, and the North Carolina Poultry Federation. Each of these organizations

  holds regular meetings, which high-ranking Broiler producer executives attend. Another such

  organization, which is discussed further below, is the Georgia Dock Advisory Committee, which

  includes as one of its committee members Jayson Penn, Pilgrim’s Executive Vice President of

  Sales & Operations, as well as other high ranking executives from each of the major poultry

  producers in the state of Georgia.

         44.53. As discussed in detail in Section XIXII at pp. 117-132130-150 below, the major

  rounds of coordinated production cuts between 2008 and 2016 occurred immediately after

  important industry meetings, where senior executives of Pilgrim and other Broiler companies

  would have interacted, providing telling evidence of industry collusion and communication.

         3.      A History of Industry Collaboration

         45.54. Broiler producers have a long history of trying to stabilize their industry with

  cooperative behavior, and the United States Department of Justice (“DOJ”) has already

  prosecuted the poultry industry under federal antitrust laws. In April 1973, the DOJ filed an

  antitrust action against the National Broiler Marketing Association (“NBMA”) alleging the

  NBMA and its members (vertically integrated Broiler producers) conspired to fix Broiler prices

  and restrict Broiler production in violation of Section 1 of the Sherman Act. The DOJ targeted a

  program by NBMA members in which they would hold conference calls to coordinate the



                                                22
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 28 of 197




  pricing and supply of Broilers. Numerous private civil antitrust actions were filed in response to

  the DOJ action in the In re Chicken Antitrust Litigation, which settled in 1977 for about $30

  million. The NBMA members also agreed to dissolve and end their practices that facilitated

  collusion, including their conference call program.

         46.55. In recent years, however, a lack of government antitrust enforcement against the

  Broiler industry provided Pilgrim and other Broiler producers with the opportunity to engage in

  impermissible anticompetitive behavior. According to author Christopher Leonard, the Grain

  Inspection, Packers and Stockyards Administration (“GIPSA”), the agency responsible for

  regulation of the meat (including poultry) industry, had become so “weak and incompetent,” that

  by 2008, its “guiding doctrine . . . seemed to be to sit on the sidelines and do nothing.” He

  further stated that within GIPSA, “there was…no internal system to track investigations, a

  problem that had been identified years before,” and “staff members…seemed to have the

  mentality that it was best not to make waves and best not to antagonize the meat companies.”

         47.56. Recognizing the impotency of GIPSA and the opportunity its inaction provided

  for companies to engage in anticompetitive behavior with impunity, the Obama Administration

  pressed the USDA and GIPSA in early 2009 to increase their regulatory activities. Thereafter,

  GIPSA sought to introduce rules to make it easier for contract growers to sue Broiler producers

  for antitrust violations, and reduce the disproportionate bargaining power the producers had in

  their price negotiations. GIPSA, along with the USDA, also held a series of workshops in 2010

  to listen to public input on the proposed rules.

         48.57. But GIPSA’s efforts were met with a swift and firm response by the Broiler

  industry, which, together with industry lobbyists, worked to oppose GIPSA regulatory expansion

  throughout 2010. The Broiler industry successfully thwarted the Obama administration’s push to



                                                     23
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 29 of 197




  expand GIPSA’s antitrust enforcement and, in November 2011, Congress passed a spending bill

  that prevented GIPSA from using any money to finalize its new antitrust regulations. As a result,

  GIPSA has not taken a single antitrust enforcement action against any company in the Broiler

  industry, nor has it issued any new policy recommendation to date.

          49.58. Despite the lack of federal enforcement, a number of private lawsuits have been

  filed in the past ten years documenting the lack of competition in the contract-farmer Broiler

  market, arguing that integrated producers coordinate and collude in an anticompetitive manner.

  For example, in Adams v. Pilgrim’s Pride, 09-cv-397 (E.D. Tex.), Been v. O.K. Industries, No.

  08-7078 (E.D. Okla.), and Wheeler v. Pilgrim’s Pride Corp., 06-cv-4 (E.D. Tex.), contract-

  farmers alleged violations of the Packers and Stockyards Act (“PSA”), 7 U.S.C. § 193(a), § 209.5

  In September 2011, after a one-month bench trial in Adams, U.S. Magistrate Judge Charles

  Everingham IV found that Pilgrim had violated federal antitrust law when it suspended

  operations at the Company’s El Dorado plant in an effort to raise Broiler prices, and ordered over

  $25.8 million in damages to more than 90 former poultry contract growers for the company. In

  August 2013, the Fifth Circuit vacated the penalty, explaining that the Packers and Stockyards

  Act, as an antitrust statute, is intended to ensure market competition, not to necessarily just

  protect low prices. In other words, the Fifth Circuit determined that the plaintiffs’ evidence that

  Pilgrim attempted to raise Broiler prices by cutting its own production, by itself was not an

  antitrust violation.

          50.59. The private antitrust class action complaint filed in September 2016 (and

  amended in November 2016) by food distributor Maplevale Farms in the Northern District of


  5
   Congress passed the PSA in response to a Federal Trade Commission investigation in 1919, which found anti-
  competitive monopolistic behavior in the meat packing industry. The law was amended in 1935 to include the
  poultry industry.


                                                      24
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 30 of 197




  Illinois, however, contains such evidence of collusion, and sheds light on the manner in which

  the poultry industry conspired to fix chicken prices from 2008 to 2016. The pending action

  alleges that the 27 defendants, including Pilgrim, Tyson, Sanderson Farms, and others,

  manipulated the price of Broilers by limiting production and exchanging detailed information

  about prices, capacity, and sales through Agri Stats (a co-conspirator defendant in that suit),

  through interaction in industry associations, and by manipulating the Georgia Dock pricing index

  published by the Georgia Department of Agriculture.          The allegations in the Maplevale

  complaint, as well as subsequent news and analyst reports expanding on the complaint’s

  allegations, provide strong support for the falsity and misleading nature of statements made by

  Pilgrim during the Class Period (from February 21, 2014 through November 17, 2016, inclusive)

  regarding its financial results, business operations, competition with other poultry companies,

  and its successful efforts to transform the Company since its bankruptcy.

         B.      Pilgrim, in Financial Distress, Colludes with Its Competitors to Reduce
                 Broiler Production and Manipulate Broiler Prices

                 0.1.Pilgrim and Other Broiler Producers Used Agri Stats to Both Monitor and
                     Discipline Competitors’ Supply Restraining Conduct

         51.60. As Peter Carstensen, a former antitrust lawyer for the DOJ and law professor at

  the University of Wisconsin, explained to Bloomberg in connection with an article written about

  the poultry industry’s supply and price-fixing scheme, “[i]t only makes sense to cut production

  if, and only if, your competitors cut back, too.” Until 2008, if one company decreased its Broiler

  production, another would fill the gap to the reducing company’s disadvantage. Moreover,

  previous attempts to conduct roundtable discussions or conference calls among poultry producers

  to discuss each company’s production and pricing intentions and to ensure that others committed

  to the same practices drew scrutiny from the DOJ and other federal regulators as improperly



                                                 25
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 31 of 197




  collusive and anticompetitive. In the throes of the 2008 recession and amid soaring feed prices,

  however, Pilgrim and other poultry producers found a new way to communicate their operations

  and supply-reducing commitments with one another: Agri Stats.

         52.61. Agri Stats is a private service that gathers data from poultry processors, produces

  confidential weekly and monthly reports, and disseminates them back to companies that pay for

  subscriptions, including Pilgrim. Subscribing companies pay hundreds of thousands of dollars

  annually to subscribe to this service, as it provides subscribers with near-instant and

  exceptionally transparent visibility into highly proprietary production metrics of 95% of U.S.

  poultry processors. Indeed, the enormous profits Agri Stats garnered from its subscription

  service led Eli Lilly and Company to acquire Agri Stats in 2013.

         53.62. Agri Stats reports are not publicly available. The enormous subscription costs,

  along with confidentiality and non-disclosure agreements, ensure that only Agri Stats and the

  Broiler producers are privy to the data and types of data the reports provide. Former employees

  of Pilgrim and Agri Stats with firsthand knowledge of the reports, public reports, filings and

  investigations, paint a detailed picture of the extensive data both provided to and disclosed by

  Agri Stats.

         54.63. CW12, a former Agri Stats Accounting and Statistical Analyst from 2008 to 2012,

  confirmed the following categories of information contained within Agri Stats reports, for both

  the industry as a whole as well as for individual producers:

        Inventory levels of Broilers.

        Detailed production statistics by participating company, including the number of
         Broilers placed with grower farms, mortality, days between flock deliveries, fee-
         to-meat conversion rate by pounds of feed per pound of Broiler, average Broiler
         daily weight gain, live pounds of feed per pound of Broiler, average Broiler daily
         weight gain, live pounds produced per square foot of grower house, breed
         composition, etc.

                                                  26
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 32 of 197




         Sales organized by Broiler production complex and type of product produced at
          the complex, including types of cut produced, packaging, and channel
          segmentation (i.e., retail vs. export).

         Hatchery statistics, including population and age of Broiler breeder flocks (the
          egg laying parent flocks of Broilers grown for consumption), which allows
          recipients to determine the maximum number of Broilers each producer can
          deliver to growing operations in the coming months.

         Financial information, such as monthly operating profit, sales, and costs.

         Feed data, including manufacturing cost and source material costs.

         Processing information, including total volume from processing plants, age and
          weight of processed Broilers and processing speed.

          55.64. CWs 1, 2, 3, 4, 7, 8, 12, and 13 all confirm that Pilgrim exchanged extensive

  information with Agri Stats. In Pilgrim’s answer to the Antitrust Complaint, the Company

  “admits it has contracted with Agri Stats during the Plaintiffs’ Class Period….” According to

  CW 3, Pilgrim’s Director of Project Management and Retail Marketing from October 2012 to

  December 2015, Pilgrim would receive huge books from Agri Stats each month with the data.

  CW3 stated that marketing had to make sure that Agri Stats analysts had all the SKUs (stock

  keeping units – unique identifiers for products that help keep track of inventory) that Pilgrim

  produced, which were both generic and customer specific. CW3 confirmed that Agri Stats data

  covered numerous different metrics, including production of Broilers by pound, by cut (whole

  chicken, wings, tenders, breast, thigh, and split breast), and plant capacity.

          56.65. According to a former Agri Stats Accounting Data Analyst who was employed at

  the company headquarters from mid-2012 to late 2013 (“Tyson CW1”) 6 and was interviewed in

  connection with a securities fraud action against Tyson, accountants and controllers at each
  6
   Tyson CW1 is cited in the Consolidated Class Action Complaint in In re Tyson Foods, Inc., Secs. Litig., 5:16-cv-
  05340-TLB (W.D. Ark. Mar. 22, 2017) (the “Tyson Complaint”) and was not independently contacted by Lead
  Counsel or its representatives.


                                                         27
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 33 of 197




  participating producer’s plants would use a direct link to upload all the compiled data directly to

  Agri Stats. A February 15, 2017 article written by Christopher Leonard, a former national

  business reporter for the Associated Press and author of The Meat Racket, states that

  “[a]ccording to [Agri Stats founder Jim] Cox, clients submit their sales invoices in real time—

  when someone sells a truck of chicken to the Kroger grocery chain, for example, the invoice

  goes to Agri Stats soon after.”

         57.66. A May 19, 2010 report by industry consulting firm FarmEcon LLC, entitled

  “Competition in the U.S. Chicken Sector” described Agri Stats’ pricing data as “considerably

  more detailed than the USDA reports,” such that Agri Stats:

         [C]ollects their data from actual sales of chicken companies that represent the vast
         majority (about 95%) of sales. Their daily report currently includes more than 75
         items at the wholesale level. Reported data include weighted average price, top
         third average, bottom third average and volume traded. Reports are available on a
         daily, weekly and monthly basis. Prices reported include both spot market and
         contract sales, and reflect actual transaction pricing and volume.

         58.67. Despite the efforts of Agri Stats and the Boiler industry to maintain the

  confidentiality and inaccessibility of the Agri Stats reports, Bloomberg Businessweek obtained a

  Report from 2014, which is described in Christopher Leonard’s February 15, 2017 article, “Is the

  Chicken Industry Rigged? Inside Agri Stats, the Poultry Business’s Secretive Info-Sharing

  Service,” as 500 pages or more and including “an extensive breakdown for 33 poultry plants,

  covering granular data in a number of areas, including product mixes—something most

  companies would characterize as proprietary.”

         59.68. The vast universe of information and extreme level of detail contained in these

  reports demonstrates Broiler producers’ collusion and anticompetitive behavior.               This

  operational information is highly confidential and proprietary, and under any other

  circumstances—but-for the purpose of collusion and cooperation—would be a closely-guarded


                                                  28
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 34 of 197




  secret. In fact, in the 2005-2010 environmental litigation discussed in footnote 2 above, the State

  of Oklahoma requested production of Agri Stats reports from George’s Inc., a fully integrated

  poultry company headquartered in Arkansas, to which George’s Inc. responded that Agri Stats

  “information is proprietary, privileged, and is also confidential business/financial information not

  subject to disclosure.” While Agri Stats and the poultry industry maintain that the information

  conveyed in the reports does not run afoul of antitrust laws because no company names are used,

  former Pilgrim, Tyson, and Agri Stats employees explain that such anonymity is a fiction,

  because industry insiders can easily ascertain the identities of the companies based on the

  information provided.

            60.69. For example, CW13, a former Agri Stats employee who served as Office Manager

  at the company’s headquarters from July 1996 to July 2013, explained that Broiler producers

  could easily identify the different companies and production plants listed in Agri Stats’ reports.

  According to CW13, the reports ranked each producer by various metrics, and producers could

  identify one another by production size alone. The regional reports were exceptionally detailed

  and voluminous, as they contained granular data for nearly every one of the major production

  complexes in the industry, including production levels, breed, bird size, type, etc. Participating

  producers would receive a number of different books from Agri Stats (red for sales, tan for

  profit, ivory for bottom line, light blue for processing, light green for live, golden rod for

  rendering), and in the front of each book would list all competitors who were in the book by

  location (around 70 locations). CW13 explained that Agri Stats reports listed industry Broiler

  complexes by numbers that never changed from report to report, meaning that a participant

  would only need to identify the complex once to understand its number designation for the

  future.



                                                  29
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 35 of 197




         61.70. CW13 also explained that producers could figure out the identities of companies

  and complexes in the reports because, not only did people in the poultry industry switch from

  company to company, but Agri Stats employees would also often go work for poultry producers

  after Agri Stats. Specifically, Larry Higdem, who worked at Agri Stats on the Pilgrim account,

  later took a job at Pilgrim. CW13 said that Higdem knew all of the numbers for all of Pilgrim’s

  competitors and their complexes, and may have even taken the master list with him over to

  Pilgrim. Again, because those identifying numbers never changed, Higdem would always know

  the competitors’ numbers. CW13 gave another example, which was that of a former Agri Stats

  Vice President who later went to work for Wayne Farms, a large Broiler producer, who knew all

  the competitors’ identification numbers as well.

         62.71. CW12, a former Agri Stats Accounting and Statistical Analyst from April 2008 to

  May 2012, confirmed CW13’s assessment that clients who had been in the industry for a long

  time could figure out the names of the producers, especially if the information pertained to

  reports based on volume. Tyson CW1 mentioned above confirmed the statements of CW12 and

  CW13 in connection with the Tyson securities fraud action, noting that participants were easily

  identifiable because the Agri Stats reports ranked each producer by various metrics and

  producers could identify one another by production size alone.

         63.72. At Pilgrim, CW2 also explained that because many of Pilgrim’s employees had

  worked for its competitors in the past, they understood their own plants as well as their

  competitor’s plants. CW2, who previously worked for Tyson, said that he/she understood the

  numbers provided by Agri Stats and it was “fairly easy” to figure out what competitors were

  doing. CW2 also stated that while the Agri Stats data did not have company names on it, it

  showed the top 10% for each region, which made it easy to narrow down. CW8, Pilgrim’s



                                                 30
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 36 of 197




  Internal Audit Manager from September 2010 to March 2014, also remembered the metrics

  breaking out the top 10%. For other, less readily identifiable metrics, CW8 stated that Pilgrim

  employed one person who was an “expert” in evaluating Agri Stats data. CW2 confirmed that

  Pilgrim had an “Agri Stat wizard” on staff to pore over the data. Christopher Leonard, author of

  The Meat Racket and “Is the Chicken Industry Rigged? Inside Agri Stats, the Poultry Business’s

  Secretive Info-Sharing Service,” and one of the few individuals outside of poultry industry

  insiders who has actually seen an Agri Stats report, explained during an interview with NBC

  News on February 21, 2017 that identifying the companies through the anonymous data requires

  some “industry knowledge [and] a lot of math,” but “definitely can be done.”

          64.73. But beyond the ability to discern company identities from the data itself, Agri

  Stats employees would meet with its clients and, in some cases, help them unveil the companies

  in the reports. CW13 said that Agri Stats representatives would frequently meet with Broiler

  producer executives and make detailed presentations on a quarterly basis. CW13 prepared many

  of the graphs and demonstratives used in these presentations. CW13 stated that Agri Stats

  representatives would provide the names of companies to executives if pressed, noting that “sales

  people would have given up their first born to keep a subscriber.” Confirming CW13’s account,

  Tyson CW1 met with Tyson accounting staff on a quarterly basis and recalled Tyson employees

  picking up the reports, pointing at them, and identifying individual producers simply by

  eyeballing the data. A former Tyson Production Manager at Tyson’s Temperanceville, Virginia

  production plant from mid-2009 to early 2010 (“Tyson CW2”), 7 also remembered attending

  quarterly meetings with Agri Stats personnel. In one meeting in particular, Tyson CW2 recalled

  Tyson employees pressing the Agri Stats representative for company names in the reports, and

  7
   Like Tyson CW1, Tyson CW2 also appears in the Tyson Complaint, and was not independently contacted by Lead
  Counsel or its representatives.


                                                      31
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 37 of 197




  while at first the Agri Stats representative only gave hints as to their identities, eventually the

  Agri Stats employee told everyone at the meeting the names of the companies in the report,

  saying, “this is Pilgrim’s, this is Tyson, this is Perdue.”

          65.74. Agri Stats employees would also give guidance to its subscribers’ executives as to

  just how much the market was over or undersupplied with chicken, which allowed the companies

  to adjust their production output. In Adams v. Pilgrim’s Pride, one of the Company’s experts

  testified that Agri Stats personnel told Pilgrim’s in 2008 that “the industry [was] approximately 5

  percent over supplied [and that Pilgrim’s] production account[ed] for approximately 50% of this

  oversupply.” Furthermore, when asked how much Agri Stats understood about the poultry

  industry’s supply and production dynamics and specifically whether the Broiler industry would

  seek to capture the market share lost by Pilgrim as a result of its bankruptcy in 2009, the expert

  responded: “[p]robably no one in the industry would know better than Agri Stats Vice President

  and economist Mike Donohue because . . . Agri Stats . . . is the company that gathers operating

  statistics from virtually every company in the chicken industry. And they know definitively how

  many breeders are out there, how many pullets are out there, how many Broilers are produced

  every week, and head count and pounds, everything else. They have massive amounts of

  statistics. And that’s why they’re so effective at reporting all of this [product information].”

          66.75. The enormous universe of company-specific information received in near real-

  time by Pilgrim and other industry participants (including, at minimum, Tyson and Sanderson)

  from Agri Stats, enabled these companies to constantly monitor almost every aspect of one

  another’s business and ensure that no company was “cheating” on their agreement to limit

  production.   According to Professor Carstensen, the Agri Stats information sharing service

  effectively created a cartel in allowing the Broiler producers to make sure everyone was



                                                    32
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 38 of 197




  following through on the agreement: “[t]his is one of the ways you do it. You make sure that

  your co-conspirators have the kind of information that gives them confidence—so they can trust

  you, that you’re not cheating on them. That is what creates stability for a cartel.”

             67.76. In essence, Agri Stats created a new forum for the industry’s old roundtable

  conference calls that were previously found violative of antitrust laws back in 1979. Indeed, the

  FTC and DOJ’s joint “Antitrust Guidelines For Collaborations Among Competitors,” issued in

  April 2000 and still followed today, indicates that the information exchanged through Agri Stats

  reports is well-beyond the permissible scope of information shared between competitors.

  Specifically, the Guidelines discuss the following criteria for information sharing that raises

  serious antitrust concerns:

        i.      Competitor collaborations also may facilitate explicit or tacit collusion
                through facilitating practices such as the exchange or disclosure of
                competitively sensitive information or through increased market
                concentration;

       ii.      The sharing of information relating to price, output, costs, or strategic
                planning is more likely to raise competitive concern that the sharing of
                information relating to less competitively sensitive variables;

      iii.      The sharing of information on current operating and future business plans is
                more likely to raise concerns that the sharing of historical information; and

       iv.      The sharing of individual company data is more likely to raise concern that
                the sharing of aggregated data that does not permit recipients to identify
                individual firm data.

  [Emphasis added].

             68.77. The content of the Agri Stats reports, the manner in which they were shared, and

  the circumstances of the Broiler industry meet each of these criteria, strongly suggesting

  impermissibly anticompetitive behavior.       As to the first factor, the information exchanged

  through Agri Stats is competitively sensitive, and described as one Broiler producer as



                                                   33
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 39 of 197




  “proprietary, privileged, and is also confidential business/financial information not subject to

  disclosure.” Moreover, the market for Broilers is highly concentrated, with Tyson, Pilgrim and

  Sanderson alone accounting for nearly half the country’s production. Second, as described by a

  former Agri Stats employee and confirmed by former Pilgrim employees and a Bloomberg

  reporter who had seen one of them, the Agri Stats reports cover nearly every conceivable metric

  in the Broiler industry, including information relating to price, output, costs, and strategic

  planning. Third, the information contained in the Agri Stats reports is not only historical, but

  also current and forward-looking because it reports, among other things, information regarding

  breeder chickens and plant capacity, thereby enabling companies to project how much chicken

  their competitors will produce in the future. Fourth, and finally, Agri Stats reports not only share

  individual company data versus aggregated industry data, but also make it possible for its

  subscribers to determine the identities of those individual companies (when, that is, Agri Stats

  employees do not simply tell their clients the company to which a set of data belongs).

         69.78. Because of the vital importance of this information-sharing service to the Broiler

  industry and the price-fixing scheme alleged herein, Agri Stats has assumed a prominent role in

  the Broiler industry, such that on at least two occasions in the last eight years, a representative

  from Agri Stats has been elected to the board of the NCC.

             2. Pilgrim and Other Broiler Producers Coordinate Production Cuts from 2008
                through the Class Period to Raise Broiler Prices

         70.79. During the Class Period, between February 21, 2014 and November 17, 2016,

  Defendants convinced investors with materially false statements and assurances that, through

  implementation of company-specific operational improvements and a new business approach

  over the previous several years, Pilgrim had escaped the uncertain and risky boom and bust

  Broiler environment, and that sustained profitability was the new norm. In reality, Pilgrim


                                                  34
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 40 of 197




  colluded with other Broiler producers starting in 2008—when a particularly low trough in the

  ordinary business cycle brought industry participants together—to systematically reduce the

  supply of Broilers in order to increase and maintain high prices to increase profit margins.

             71.80. Pilgrim and other collaborating Broiler producers conducted two large

  coordinated production cuts: the first in 2008 to early 2009, and the second in 2011 through

  2012. The production cuts by Pilgrim and other Broiler producers took a number of different

  forms, such as:

        i.      Reducing egg sets or egg placements (breaking eggs before placement in
                incubators);

       ii.      Reducing the size of broiler breeder flocks;

      iii.      Pulling eggs (destroying eggs already set in incubators);

       iv.      Destroying chicks;

       v.       Reducing chicks sent to contract farmers;

       vi.      Increasing pickup/delivery days between flocks;

      vii.      Changes to facility production, such as temporary or permanent shut-downs;
                and

     viii.      Exporting hatching eggs or chicks.

             72.81. Many of these methods of decreasing production cause short-term supply cuts,

  which would still allow a Broiler producer to quickly increase production to take advantage of a

  price spike. Pilgrim employees explained that during this time and throughout the Class Period

  the Company regularly used short-term methods to reduce the production of Broilers. CW7,

  Pilgrim’s Executive Vice President of National Accounts from July 2010 to July 2013 (who had

  also worked for Tyson between 1989 and 2005), explained that Pilgrim would consistently break

  eggs to reduce supply. CW7 explained that to increase the price of Broilers, all companies had


                                                     35
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 41 of 197




  to do was break eggs and reduce supply. When eggs were broken it caused plants to not run at

  capacity, and through Agri Stats, other companies could see when plants were not running at

  capacity. CW7 said that if plants were not running at capacity, they would have to be closed, so

  there was a correlation between breaking eggs and closing plants.

         73.82. CW11, who was a Live Operations Manager at Pilgrim from September 2015 to

  August 2016, confirmed that he was instructed by his superiors to have eggs broken. The

  complex manager, Mickey Vaugher, would give him the order to break eggs. Vaugher reported

  to Vice President Brent Glasgow, who reported to Senior Vice President Jayson Penn, Bill

  Lovette’s right-hand man.

         74.83. The two large production cuts of 2008-09 and 2011-12 did not just reduce Broiler

  supply for the short term, however. Facilitated by the industry transparency provided in Agri

  Stats reports, Pilgrim and other Broiler producers took the unprecedented step of reducing

  Broiler breeder flocks without replenishing them. Historically, producers would avoid any

  actions that would impact future production, as that would leave them unable to capture the

  opportunity to sell Broilers at high margin when market conditions improved and therefore result

  in a competitive disadvantage. Agri Stats gave Pilgrim and its co-conspirators the ability to

  monitor one another and be assured that none of their former competitors would surge

  production while prices were inflated.

         75.84. The efforts of Pilgrim and other Broiler producers to keep supply low and

  maintain high prices created an artificial stabilization in the industry even during a time of

  soaring feed costs. During the Class Period, when Pilgrim’s profit margins were consistently in

  double-figures—something that Pilgrim nor any other poultry producers could achieve in the

  past—Defendants falsely assured investors that this stabilization was attributable to the



                                                 36
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 42 of 197




  implementation of its legitimate business strategy over the previous years, but this was not true.

         76.85.      Additional allegations detailing Pilgrim’s and other Broiler producers’

  manipulation of production and supply from 2008 and continuing through the end of the Class

  Period in November of 2016 and beyond is set forth in Section XIXII below at pp. 117-131130-

  150.

                3.   Pilgrim and Other Broiler Companies Undertake Additional Efforts During the
                     Class Period to Manipulate Broiler Prices

         77.86. Moving into the start of the Class Period, Pilgrim began reporting record earnings.

  For example, on the first day of the Class Period during a February 21, 2014 earnings call,

  Defendant Lovette provided investors and analysts with the following explanation of the abrupt

  turnaround:

         I think the one thing that creates…has created that stability is the discipline of the
         industry to not allow profitability in the past to drive supplies in the future. I
         think we all have an understanding that our industry is mature, especially in the
         U.S. Consumption of total meat in the last five years has not grown and our
         growth in the future is going to come from markets outside the U.S. And so, we
         have a different model today than we had 15…10 or 15 years ago in that
         consumption in this country is not growing as robustly as it used to. And I think
         that discipline really, Ken, is the one ingredient that has made for more stable
         earnings that we have seen.

         78.87. At an industry conference a month later on March 12, 2014, Tyson CEO Donnie

  Smith stated that “[a] ‘meaningful change’ in bird production won’t occur until the second half

  of 2015.” Like Defendant Lovette, Smith was able to confidently prognosticate the industry’s

  future production because he knew that the drastic reductions in breeder flocks during 2011 and

  2012 had long term effects that made it impossible for Tyson, Pilgrim, and the rest of the major

  Broiler producers to ramp up production for as much as another full year. Indeed, Smith

  reiterated his confidence a few months later on July 28, 2014, when he said that it was

  “physiologically impossible to get a whole lot more supply on this market” before July of the


                                                  37
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 43 of 197




  following year.

         79.88. On October 1, 2014, CoBank, a national cooperative bank serving rural industries

  such as agribusiness, water, and rural power, published a report on the Broiler industry, which

  confirmed that even in conditions that would ordinarily result in a production spike in Broilers,

  the industry was maintaining low supply and the 2011-12 cuts made it impossible to increase

  production for over a year:

         Broiler product demand should remain robust through the rest of this year and
         well into 2015, bolstered by a gradually improving domestic economy, continued
         strength in export demand, and the towering prices of beef and pork. Broiler
         production, however, has been slow to respond … Broiler meat production is on
         track to grow just 1.5 percent in 2014 from a year ago, with a similarly modest
         gain expected for 2015. Producers have been somewhat constrained in their
         attempts to expand the nation’s chicken flock by the limited supply of Broiler
         hatching eggs. When the Broiler-producing industry reduced production in 2011
         and 2012, the hatchery supply flock was also reduced, and it has not yet been
         rebuilt to prior levels … significant growth in Broiler production will not
         materialize until late-2015 or early-2016.

         80.89. In fact, as market signs began to point towards the possibility of increased

  production in 2014, and already constrained breeder flocks made it difficult to further reduce

  breeder levels, Pilgrim and other industry participants undertook additional measures to keep

  Broiler prices high, such as by increasing exports to Mexico and manipulating the Georgia Dock

  pricing index.

                        a)      Pilgrim and Other Broiler Companies React to Avian Flu With
                                Increased Exports

         81.90. During the Class Period, Broiler producers, especially Pilgrim and Tyson, used

  the avian flu as a pretext to further decrease supply in the United States by exporting hatchery

  flock Broilers to Mexico and other locations in lieu of using them to increase production levels

  domestically.

         82.91. First, Pilgrim and its competitors justified exports due to a 2013-14 avian flu


                                                 38
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 44 of 197




  outbreak in Mexico, where they exported hatchery flocks purportedly to repopulate Mexican

  flocks. For example, soon after executives from Pilgrim, Tyson and other companies attended

  the Urner Barry Executive Conference at Caesar’s Palace in Las Vegas on April 26-28, 2015, on

  May 4, 2015, Tyson noted that it was sending 3% of its eggs to Mexico to “fill incubators.” In

  an earnings call on July 28, 2016, Defendant Lovette explained that Pilgrim also exported eggs

  for the specific purpose of limiting domestic production, noting his “confidence that we’re going

  to do the right thing with respect to maintaining [] discipline. We’ve certainly had the hatching

  egg supply to grow much more if we chose not to export those eggs. I think in May we exported

  81 million hatching eggs or so outside of the country. The industry could have chosen to set

  some of those eggs domestically, but that was not the choice that was made. And so again that

  gives us confidence that we’re going to continue to be disciplined as an industry.”

         83.92. In 2015, the avian flu moved its way into the United States. While the turkey and

  table egg industries were both heavily impacted by the U.S. avian flu, the Broiler industry was

  largely unaffected; however, it did cause temporary bans on exports of Broilers to certain

  countries including China and Korea. As a result of the export limitations, frozen Broiler

  inventories in the U.S. began to build up, which in turn, began to threaten the stability of Broiler

  prices that Pilgrim and its peers had collaboratively worked so hard to maintain since 2008.

         84.93. In response, the industry again cut production. Broiler industry analyst Heather

  Jones of BB&T Capital Markets noted in late 2015 that, to limit supply in the wake of the avian

  flu outbreak, producers would have to break eggs rather than set them. According to CW11,

  Pilgrim’s Live Operations Manager from September 2015 to August 2016, he was instructed by

  his complex manager—who in turn reported to Pilgrim’s Executive Vice President of Sales and

  Operations Jayson Penn—to break eggs specifically during this time period.



                                                  39
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 45 of 197




         85.94. Tyson also joined in the efforts to limit production during mid-late 2015,

  announcing in May 2015 the closure of its Buena Vista, Georgia Broiler plant, that it would

  eliminate a shift at its Dawson, Georgia plant, and that it would further reduce its production

  after July 2015 and keep it flat through 2016 by increasing purchases from competitors using its

  Buy vs. Grow strategy.

         86.95. In addition to these production cuts, Pilgrim and other producers worked in

  concert to dump excess inventories of Broilers in foreign markets such as Vietnam in an effort to

  keep Broiler prices high in the U.S. As a result, in October 2015, Vietnam launched an inquiry

  into US Broiler company dumping practices, which Vietnamese Broiler producers determined

  cost their industry over $120 million in the preceding 16 months. In fact, a September 2015

  report by Vietnam’s Southeast Livestock Association stated that U.S. Broiler companies were

  selling chicken thighs in Vietnam for 29% of the price they were sold in the US market.

                        b)      Pilgrim and Other Broiler Companies Manipulated the Georgia
                                Dock Pricing Index During the Class Period

         87.96. In addition to using Agri Stats and other methods to coordinate reductions in

  Broiler production to raise prices, Pilgrim and other industry participants kept prices high by

  manipulating the GDA Georgia Dock Broiler pricing index.

         88.97. There are three primary indices that track Broiler prices: Urner Barry, the USDA,

  and the Georgia Dock.       Agri Stats also collects detailed pricing information through its

  subsidiary, Express Markets, Inc.

         89.98. Urner Barry collects and publishes daily price information for Broilers, while the

  USDA does it on a weekly basis. Both of these pricing indices are based on a system of double

  verification, which includes telephonic and written pricing surveys from all or nearly all Broiler

  producers, and then a verification of the reported prices from brokers and customers.


                                                 40
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 46 of 197




         99.       Published prices for Broilers from Urner Barry, the USDA and Georgia Dock

  relate to the spot market price for Broilers. However, prices for Broilers, whether sold under

  contract or on the spot market, generally move with spot market process as reported by the

  Georgia Dock or Urner Barry.

         100.      Broiler company executives and industry experts confirm that Broiler sales are

  tied to spot pricing. Notably, expert economist Dr. Colin A. Carter from the University of

  California (Davis) testified during Adams v. Pilgrim’s Pride, 09-cv-397 (E.D. Tex.) that “internal

  Pilgrim documents show that virtually all chicken products, even if they’re not sold spot, are tied

  to the spot prices. . . . 83 percent of Pilgrim’s chicken sales are reflecting the spot price within a

  given year. So there’s only about 16 percent of their sales that are not tied to the spot market over

  a relatively short period of time.” And because half of “fixed contracts” actually had terms tied

  to Broiler spot prices, Dr. Carter concluded that 92% of Pilgrim’s Broiler sales were tied to spot

  prices such as the Georgia Dock. Sanderson Farms CEO Joe Sanderson also confirmed in a May

  2008 speech that Sanderson Farms’ contract sales to retail customers have prices tied to the

  Georgia Dock.

         90.101.          In contrast to Urner Barry and the USDA indices, the Georgia Dock does

  not require verification of the pricing figures that Broiler producers report to the GDA. The

  Georgia Dock, compiled since 1966, has been used by producers and others for decades as a

  benchmark to set Broiler prices and is considered the most influential of all the indices as it

  directly influences prices for roughly 25% of the entire U.S. Broiler market. When Broiler

  buyers—such as grocery store chains—and Broiler producers—such as Pilgrim—negotiate their

  contracts for Broilers, the Georgia Dock is usually the first place they start for pricing. For

  Pilgrim, who has told financial analysts that about 50% of its Broiler production sales go to



                                                   41
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 47 of 197




  grocery stores, the Georgia Dock price is critically important. Cameron Bruett, a spokesperson

  for JBS, Pilgrim’s parent company, stated to the New York Times: “Given the scale and obvious

  importance of the poultry industry in the state of Georgia, the poultry market data provided by

  the Georgia Department of Agriculture has long served as a critical price discovery tool for

  producers, processors, distributors and retailers in Georgia and nationwide.” CW6, Pilgrim’s

  Pricing Coordinator from May 2013 to March 2015, stated that she would personally go to the

  Georgia Dock every Wednesday and get the price for people in sales. CWs 1 and 4 confirmed

  Pilgrim’s use of Georgia Dock pricing for fresh Broilers.

         91.102.          According to an internal GDA document provided to the New York Times

  through an open records request for the November 3, 2016 article, “You Might Be Paying Too

  Much for Your Chicken,” the Georgia Dock price index is compiled through weekly telephone

  calls from the GDA to the top nine to ten Broiler producers in the state, including Pilgrim, during

  which time the Broiler producers report the price offered to companies, such as grocery stores,

  with whom they have contracts. Indeed, “each participating [Broiler producer] company is

  called [by the GDA] on Wednesday every week to report the price offered to companies in which

  they have contracts with.” The single price reported by the Broiler producer company is accepted

  without any verification of actual invoices or any verification with purchasers.

         103.      The Broiler companies that participated in the Georgia Dock survey during the

  Class Period and the relevant years before—Pilgrim, Tyson, Fieldale Farms, Perdue, Sanderson

  Farms, Koch Foods, Wayne Farms, Claxton Poultry, Mar-Jac Poultry, and Harrison Poultry—all

  owned at least one Broiler processing facility within the State of Georgia. According to the

  GDA (find exact source), each weekly price report from these companies was weighted to

  account for the particular company’s market share of Broilers processed in Georgia (referred to



                                                  42
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 48 of 197




  by the GDA as that company’s “voice”). According to GDA documents, the companies with the

  largest “voice” during the relevant period were Pilgrim and Tyson. A preliminary calculation

  was made based on the single price quotation from each company, then, “any company that

  provides a whole bird quote that is more than one cent above or below the initial dock price

  calculation will not be included in the calculation for the whole bird dock price that week. Its

  voice is taken out of the formula and the dock price is recalculated without it” (the “One Cent

  Rule”).

            104.      According to data published by WATTPoultryUSA, Tyson and Pilgrim together

  control nearly 50% of Georgia’s poultry production, and by extension, had by far the most

  “weight” of prices submitted to the Georgia Dock. According to a November 2016 article by

  Seeking Alpha, “the manipulation of the Georgia Dock index would require coordination….As a

  producer, your high price quote doesn’t work unless others go along because it will be an outlier

  that gets thrown out per the Georgia Department of Agriculture’s methodology. However, if the

  two big players were to work together … that could be enough to sway the index without

  cooperation from the others.”

            92.105.         While the Georgia Dock and USDA prices are publicly available, the

  Urner Barry is private and subscription based. The chart below illustrates Broiler prices from

  2007 through 2016 according to the three indices.




                                                  43
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 49 of 197




         93.106.        As shown above, the Urner Berry and USDA indices—which both require

  secondary verification through sales receipts or discussions with purchasers—follow the same

  peaks and valleys from 2007 through 2016, and nearly mirror each other from 2013 through

  2016. By contrast, the Georgia Dock price, which is higher than the other two indices for nearly

  every day during this 9 to 10 year span, diverges sharply in 2011-2012 and during the Class

  Period, from 2014 through the end of 2016. The low prices on the USDA and Urner Berry

  indices during this latter period, especially during the latter half of 2015 and the beginning of

  2016, make perfect sense as feed prices during this time were the lowest seen in a decade

  (according to Pilgrim’s quarterly filings, during the fourth quarter of 2015 and first quarter of

  2016, the highest Pilgrim paid for a bushel of corn was $3.98 and $3.73, respectively, as

  compared with the first quarter of 2013, when Pilgrim paid as much as $7.41 per bushel).

                                                 44
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 50 of 197




         107.      Importantly, the significant difference between the Georgia Dock price and the

  other indices in recent years cannot be explained by only one or two culpable parties reporting

  artificially higher Broiler prices to the GDA, because the One Cent Rule requires that outlier

  prices deviating by more than one cent from the initial dock price be excluded from the final

  Georgia Dock price. Rather, the deviation of the Georgia Dock from other indices – which are

  based on verified sales by Defendants – can only be attributed to a concerted effort by all

  participating producers to collectively submit artificially high and nearly identical Broiler prices

  to the GDA.

         94.108.          The high prices exhibited in the Georgia Dock raised many questions

  regarding the accuracy of numbers being reported to the Georgia Department of Agriculture, and

  which, again, were not subject to secondary verification.

                                   i.       A Georgia Dock Insider Reveals Inaccuracy and Lack
                                            of Independence

         95.109.          On November 3, 2016, a New York Times article entitled “You Might Be

  Paying Too Much for Your Chicken” drew attention to the price discrepancy between the

  Georgia Dock and other two indices, noting that “[t]his week, the market price of a 2½- to 3½-

  pound Broiler on the Georgia dock was $1.10 per pound” while “[t]he Urner Barry index, as it is

  called, priced the same size chicken at 72 cents a pound,” and according to the USDA, the “price

  this week was 71 cents a pound, nearly matching the price set by Urner Barry.” The article also

  describes communications from the USDA to Arty Schronce, the director of the Georgia Dock

  for the GDA’s Poultry Market News division, who was tasked with calling Broiler company

  facility managers to calculate the price for 2½- to 3½-pound Broilers on the Georgia Dock. The

  USDA informed Mr. Schronce that, in order for the Georgia Dock price to remain on the

  USDA’s weekly report, the Georgia Dock needed to start verifying the prices producers were


                                                  45
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 51 of 197




  giving them. In a subsequent email sent to Gary Black, Georgia’s agriculture commissioner, the

  Georgia Dock department admitted that it could not verify the pricing numbers being used to

  compile the Georgia Dock index, and that the Georgia Dock department “is in agreement with

  the poultry industry that there is no desire to review invoices for verification of data reported.”

         96.110.         A November 17, 2016 Washington Post article entitled “If You Thought

  You Were Paying Fair Prices For Chicken At The Supermarket, Think Again” shed further light

  on the inaccuracy of the Georgia Dock and the manner in which the Broiler industry was

  manipulating it. The article included a link to a September 2016 internal memorandum prepared

  by Mr. Schronce (the “Schronce Memo”), which is reproduced below, in pertinent part.

         Notes for meeting
         Problems with Georgia Poultry Market News

         I continue to have concerns about the Poultry Market News (PMN). I voiced
         concerns in the past. However, I think it is time to reevaluate and examine
         PMN and to consider eliminating it. I see it as a flawed product that is a
         liability to the Georgia Department of Agriculture.

         There has been an unacceptable decrease of knowledge and experience in the
         Georgia Department of Agriculture Poultry Market News Office.

         Background
         The office went from four employees to two employees, one of which was a clerk
         who never received any actual training regarding markets, prices or the poultry
         industry. At this point, duties and procedures were streamlined to allow only two
         people to continue to put out the reports. This streamlining took away some of the
         precision and accuracy of the reports. After the unexpected death of Greg
         Pilowicz, the clerk handled the office duties and to put out reports for months
         using what knowledge she had. I was brought in to fill the empty spot while
         continuing to handle most previous responsibilities. My training was inadequate,
         inconsistent and sometimes in error. A former employee who had retired many
         years ago was brought in to teach me. His attendance was sporadic at best. The
         only thing consistent about his instruction was that the PMN needed at least two
         more people and everything needed to be done the way it was 20 years earlier. He
         was unwilling to accept that both poultry companies and the Georgia Poultry
         Market News had changed.

         Diminished knowledge, experience and concern among poultry companies


                                                   46
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 52 of 197




        I saw there was a diminished knowledge among most poultry company
        representatives from what the former employee expected and continued to tell me
        I could receive.

        I often received lackadaisical and rude responses to my requests for
        information. (i.e. "just keep 'em the same," "hurry up, hurry up" and
        unreturned phone calls.) I have noticed over the years I have been handling
        PMN that there seems to be a further diminishing knowledge-experience base
        among the poultry company representatives. Someone was laid off and no one
        was trained to take that person's place. The replacement is not as knowledgeable
        or reliable. On one occasion, the replacement has been replaced....

        In spite of these changes, people still look at the PMN as if it is the same as it
        was 20 years ago. Clearly, it is not.

        I was told that poultry companies know what they are doing and all I need to do is
        to gather and consolidate the info I am provided. However, I have come to
        question the validity of some of the information provided. Some companies
        appear to be riding on the coattails of other companies. That is to say that the
        companies that are providing accurate and valid information are keeping PMN
        figures reasonable and explainable. At some point the iceberg is going to flip if
        has not already.

        As an example, I do not think I am getting actual weighted average prices
        from some companies. Streamlining, lack of understanding, etc.

        There is increased media, public and legal scrutiny of the PMN. Some of this was
        addressed in the Wall Street Journal (WSJ) article. A recent example is the call
        from the financial investigator and two of his "researchers" at the antitrust
        division of the Florida Attorney General's office.

        I think I have had more questions about PMN in the past 6 months than in
        all the previous time I have worked in this office.

        The purpose of the PMN and its numbers are not understood by the public or the
        media.

        After a request for all info supplied by poultry companies, the confidentiality
        agreement was discussed with poultry companies. Shortly thereafter, a major
        company ([REDACTED]) stopped participating in the PMN. The
        representative would not provide a reason and neither would the vice
        president. The president never returned my phone call. (However, I would be
        surprised if they are not still utilizing the PMN but now bear no
        responsibility and are not in danger of having company figures and strategy
        made public.)


                                               47
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 53 of 197




         After that WSJ article, another company appears to basically not take part
         in the Whole Bird Dock Price process. They seem to deliberately submit a
         low bid that they know will be kicked out. However, they can claim that they
         are submitting something lower. In essence, they can take advantage of a
         high whole bird price while maintaining that they want it to be lower.

         [REDACTED] (the largest of the poultry companies) now has a larger, even
         outsized, role in determining the Georgia Whole Bird Dock Price. It also has
         the largest role in establishing the price of all the parts as it is the largest
         producer of all parts except thigh meat. On three parts it far outranks the
         other companies.

         I have questions about the "Advisory Board" and its role over an office of a
         state regulatory agency that is supposed to be independent. I was told I could
         not make any changes without clearing them with the Advisory Board.

         I have done my best to keep the PMN valid. I took and continue to take this job
         very seriously. However, my concern and my efforts can no longer overcome the
         diminished knowledge and experience and the inadequate staffing of both the
         Georgia Department of Agriculture and the reporting poultry companies.

         In regard to the PMN, the poultry companies
         1) Bear none of the costs
         2) Do none of the work
         3) Bear none of the responsibilities or scrutiny including answering questions
         from the public, food companies and the media
         4) Get all the benefits from it as PMN prices are seen as more stable and higher
         than other markets.

         Possible solutions:
         1) Shut down the PMN.
         2) Transfer the PMN to the Georgia Poultry Federation where economists and an
         independent auditor can give it the attention it deserves
         3) Discontinue PMN except for the whole bird dock price. Let this also be
         handled by the Georgia Poultry Federation or an independent entity.

  (Emphasis added).

         97.111.       The Schronce Memo includes devastating revelations scrutinizing the

  reliability of the Georgia Dock, its independence, and the manner in which he believed poultry

  producers were manipulating the price and benefiting from the inflated values. Mr. Schronce

  wrote that he “continue[d] to have concerns” about the Georgia Dock, had “voiced concerns in


                                               48
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 54 of 197




  the past,” and that he thought the Georgia Dock price index was “a flawed product that is a

  liability to the Georgia Department of Agriculture.” He also stated: “I was told that poultry

  companies know what they are doing and all I need to do is to gather and consolidate the info I

  am provided.     However, I have come to question the validity of some of the information

  provided.” Mr. Schronce specifically pointed to the time during the Class Period when the price

  of the Georgia Dock diverged most sharply from the other indices, noting, “I think I have had

  more questions about PMN in the past 6 months than in all the previous time I have worked in

  this office.” Furthermore, Broiler companies reporting prices would give him “lackadaisical and

  rude responses to my requests for information,” such as responding “just keep em’ the same”

  when asked for a company’s Broiler price.

         98.112.        Mr. Schronce raises several issues regarding the purported independence

  of Georgia Dock’s pricing procedures. First, he draws attention to the independence of the

  Advisory Committee that oversees the Georgia Dock. While the identities of members of this

  committee are not publicly disclosed, plaintiffs in the Maplevale Farms antitrust suit uncovered

  the following eight individuals who recently served on the board: Jayson Penn (Pilgrim’s

  Executive Vice President of Sales & Operations), Vernon Owenby (Tyson’s Plant Manager),

  Gus Arrendale (CEO of Fieldale Farms), Mike Welch (CEO and President of Harrison Poultry),

  Jerry Lane (Former CEO of Claxton Poultry), Pete Martin (Vice President of Operations at Mar-

  Jac), Steve Clever (Vice President of Fresh Sales at Wayne Farms), and Dale Tolbert (Vice

  President of Sales at Koch Foods). CW2 reported that Jayson Penn was Lovette’s “right hand

  man,” and CW11, who was directed by his complex manager to break eggs, stated that his

  complex manager reported to Jayson Penn.

         99.113.        Given that the Advisory Committee was comprised of industry insiders



                                                49
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 55 of 197




  who benefitted from a high Georgia Dock price, Schronce stated: “I have questions about the

  ‘Advisory Board’ and its role over an office of a state regulatory agency that is supposed to be

  independent. I was told I could not make any changes without clearing them with the Advisory

  Board.”    Moreover, all of the members were appointed by Gary Black, who, prior to his

  appointment as Georgia’s Agriculture Commissioner, was a poultry industry lobbyist for

  decades.

         100.114.        Further, the Schronce Memo reveals how at least one Broiler company

  was gaming the Georgia Dock’s “One Cent Rule.” To calculate the price used in the index, the

  GDA would make a preliminary calculation based on the single price quotation from each of the

  nine to ten companies participating in the survey, and then would “smooth” the results by

  eliminating the outliers: any responses that are either one cent per pound above or below the

  weighted average are removed from the index. According to the GDA, the One Cent Rule is

  meant “to shield [] one company having the ability to greatly influence the price up or down.”

  Per Schronce, one “company appears to basically not take part in the Whole Bird Dock Price

  process. They seem to deliberately submit a low bid that they know will be kicked out. However,

  they can claim that they are submitting something lower. In essence, they can take advantage of a

  high whole bird price while maintaining that they want it to be lower.” Additionally, despite the

  One Cent Rule’s goal to ensure one company does not “greatly influence” the index, Schronce

  states that “(the largest of the poultry companies) [presumably Tyson] now has a larger, even

  outsized, role in determining the Georgia Whole Bird Dock Price. It also has the largest role in

  establishing the price of all the parts as it is the largest producer of all parts except thigh meat.

  On three parts it far outranks the other companies.”

         101.115.        Finally, the Schronce Memo indicates that Broiler companies were trying



                                                   50
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 56 of 197




  to distance themselves from the Georgia Dock after the release of news reports questioning its

  accuracy, but, as Mr. Schronce noted, he “would be surprised if they are not still utilizing the

  PMN but now bear no responsibility and are not in danger of having company figures and

  strategy made public.”

         116.    Industry analysts also confirmed that the Georgia Dock was highly material to

  Pilgrim’s and other major producers’ bottom lines. According to two November 2016 articles

  analyzing the impact of the Georgia Dock on major Broiler producers’ businesses, written by

  investing publication Seeking Alpha, “the Georgia Dock accounts for a material piece of earnings

  at [Pilgrim’s Pride, Sanderson Farms, and Tyson.] We believe it has accounted for >100% of

  earnings for pure-play chicken companies recently. Before potential penalties, we see … 40%

  [stock price] downside for [Tyson due to the Georgia Dock’s discontinuance],” and “the largest

  producers including Pilgrim’s Pride [], Sanderson Farms [], and Tyson Foods [] have been

  significantly over-earning as a result of what may be a manipulated price index.” According to

  the article, after “conversations with the chicken companies, buyers, and industry experts, we

  estimate about 25% of the entire US chicken market prices off of the Georgia Dock. This equates

  to roughly $11 billion a year in chicken that is sold off of the index.”

         117.    The articles also noted that “since the Schronce Memo, the chicken companies

  have pivoted from defending Georgia Dock as accurate to downplaying its importance. We

  believe [Pilgrim’s] and [Tyson] have significantly [more] exposure than they claim.” Pointing

  directly to Pilgrim and Tyson’s public statements that “the Georgia Dock was never really

  important for chicken pricing all along,” the Seeking Alpha articles stated that “we believe this

  new claim is inaccurate and misleading,” and that “the Georgia Dock is the predominant index

  used in chicken price negotiations for retail-grocery channels.…Georgia Dock provides a broad



                                                   51
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 57 of 197




  price umbrella for all chicken sold into the retail channel. We believe this based on our

  conversations with dozens of grocery store purchasers, all of whom seem to think they are

  buying off of the Georgia Dock when purchasing from Tyson [] or Pilgrim’s Pride [] which have

  recently said they have little Georgia dock exposure.”

         118.     The articles provided further analysis on the import of heavy-retail-channel

  reliance on the Georgia Dock on Pilgrim’s business, stating:

         We can debate the exact % of volume sold specifically off of Georgia Dock, but
         the reality is it doesn’t matter. What matters is the % of volume that each
         company sells to grocery stores. For example, [Pilgrim’s] may have a ‘fixed-price
         contract’ with a customer but that just means they are selling chicken to them at a
         price close to $1.10/lb for a fixed length of time. Technically, that’s not a
         ‘Georgia Dock contract’ but we pelieve PPC is only able to charge that price
         because the buyer believes Georgia Dock is an accurate measure of real chicken
         prices.

         119.     Documents produced in the Broiler Chickens action pending in the Northern

  District of Illinois confirm the manipulation of the Georgia Dock index by Pilgrim and its co-

  conspirators.   In that action, “Plaintiffs have discovered records of more than 500 price

  submissions made by five Georgia Dock RICO defendants [including Pilgrim] that total almost

  67% of the market” and “the evidence cited in the complaint (both documentary and

  testimonial), shows that the five Georgia Dock RICO Defendants’ price submissions were

  always within one cent of the previous week’s price, and were very rarely lower than the

  previous week’s price.     This evidence plausibly indicates an agreement among those five

  Georgia Dock RICO Defendants.” In re Broiler Chicken Antitrust Litig., 2020 U.S. Dist. LEXIS

  36202, at *56-57 (N.D. Ill. Mar. 3, 2020).

         120.     According to a hearing transcript in the case, the antitrust plaintiffs obtained

  evidence “showing the way in which they pulled the [Georgia Dock] price up week after week

  regardless of what the actual offering prices were.” The plaintiffs submitted a chart evidencing


                                                 52
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 58 of 197




  all the pricing submissions from Pilgrim, Koch Foods, Mar-Jac, Harrison, and Fieldale, and

  every submission fell within an extremely narrow price band.

                                ii.     The GDA Coordinated with the Poultry Industry to
                                        Respond to USDA Inquiry

         102.121.        According to investigative reports by the New York Times on November

  3, 2016 and Washington Post on November 8, 2016, which were based on documents received

  through Freedom of Information Act requests for USDA and GDA documents, the GDA worked

  in concert with the poultry industry to respond to a USDA inquiry into the verifiability of the

  Georgia Dock price index. In the months before Schronce prepared his memorandum, the

  USDA had started to take a closer look at the Georgia Dock and the GDA’s procedures used in

  compiling it. On July 19-20, USDA officials met with GDA representatives in Atlanta to discuss

  price discrepancies between the Georgia Dock and its index and requested that the GDA provide

  them with actual data from the Broiler producers by August 5, 2016, so that they could “test and

  review” the Georgia Dock for accuracy.

         103.122.        In response to the USDA inquiry, officials within the GDA started to raise

  antitrust concerns regarding the Georgia Dock. A July 27, 2016 draft report from Alec Asbridge,

  GDA Director of Regulatory Compliance & Budget, to GDA Commissioner Gary Black

  concluded that “[t]he top 10 poultry producing companies now control over 80% of the industry

  output. The combination of vertical integration, limited competition and lowered production

  periods has led to steady prices that have shown to be fairly resistant to changing market

  conditions. These factors alone illicit [sic] anti-trust review.” Furthermore, the report noted that

  Broiler producers “report[] a weighted average price per pound on broilers based of contracts

  that have been determined at the private level and reported without regulatory oversight. The

  formulas to calculate weighted average prices have been determined on the private level and


                                                  53
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 59 of 197




  have not been standardized since the inception of the [Georgia Dock] in 1968, which there is no

  written record of.” In other words, the Broiler industry was unilaterally creating the formulas

  and setting the price for the Georgia Dock, not the GDA.

         104.123.       In conclusion, Director Asbridge determined that, given the prevailing use

  of the Georgia Dock within the global poultry market, additional procedures would need to be

  established in order to foster transparency and accuracy for the Georgia Dock index:

         The extent of the use of the [Georgia Dock] in price contract negotiations is
         presently unknown but inquiries made by media and other governmental entities
         indicate that it is utilized on a more regular basis than previously expected. If the
         global poultry industry has relied on the [Georgia Dock] as if it represents
         something similar to a contracts future price on a regulated market then the
         [Georgia Dock’s] contribution to the global poultry market is more significant
         than thought. If GDA decides to continue with the publication of the PMN and
         continue with a calculation of the [Georgia Dock] it is necessary to come to a
         clear and justifiable formula in which individual companies can utilize to report
         their weighted average prices. This formula will need to use standard inputs for
         companies in order to output a standardized value that is representative of contract
         prices. Weighted average formulas will need to be transparent and verifiable
         based on overall slaughter volumes.

         105.124.       The following week, on August 5, 2016, Asbridge sent a highly sanitized

  version of his report to Commissioner Black with a cover email, stating: “I kept going back and

  forth on particular wording to navigate what we talked about.          I’ve also included a few

  recommendations that you can choose to share with [Georgia Poultry Federation President] Mike

  [Giles] if you want.” The revised report deleted all references to factors in the Broiler industry

  eliciting “antitrust review,” and the significant fact that the Georgia Dock price had been

  reported for decades by the GDA “without regulatory oversight.”

         106.125.       Asbridge then sent the sanitized version of the report to Poultry Federation

  President Giles on August 12, 2016, allowing the Broiler industry to influence the GDA’s

  response to the USDA. The cover email stated:



                                                  54
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 60 of 197




         Thanks again for arranging everything last week. . . .If you could review [the
         attached] to ensure what I presented is accurate and best represents industry’s
         concern with only reporting a spot price. Once you have reviewed we can
         move forward with sending to USDA and take the next steps.

  (Emphasis added).

  Meanwhile, the GDA failed to comply by the USDA’s August 5 deadline and the USDA pulled

  all Georgia Dock price information from its Broiler Market News Report.

         107.126.       Another email from Asbridge to Giles that same day reiterated that the

  GDA “tried to capture the concerns the producers had when we met” and contained some

  “possible routes forward” for responding to the USDA. In stark contrast to Asbridge’s initial

  report that described various industry factors that elicited “anti-trust review” and concerns

  regarding the manner in which the GDA calculated its prices, including a need to be “transparent

  and verifiable,” Asbridge now wrote that “[t]he GDA is in agreement with the poultry

  industry that there is no desire to review invoices for verification of data reported,” and that

  “the GDA does not wish to request any trade secrets,” even though those trade secrets were

  currently being exchanged and verified with ease through Agri Stats. (Emphasis added).

  According to an email dated August 24, 2016, Giles left a message for Asbridge giving “his and

  industry’s sign off on the dock price summary report. We can move forward sending to the

  USDA.”

         108.127.       According to the November 8, 2016 article published by The Washington

  Post, the USDA commented that “they discontinued publishing the Georgia Dock price ‘when

  data from the source report could not be independently verified.’”        With public concern

  mounting due to The New York Times and The Washington Post articles reporting the Schronce

  Memo and GDA-poultry industry collusion, the GDA eventually broke with the Broiler industry

  in late 2016 and instituted a requirement that participating Broiler producers sign affidavits


                                                55
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 61 of 197




  certifying the prices quoted to Georgia state officials for the Georgia Dock. Tellingly, the

  Broiler industry refused to comply.

            109.128.    As a result, on December 21, 2016, the GDA announced that it would

  cease publication of the Georgia Dock “due to lack of submissions [to] the new requirements [for

  verification]” and because of a “significant reduction” in participation by poultry producers. The

  GDA would later announce the launch of a new index called the “Georgia Premium Poultry

  Price Index” with a more transparent and verifiable reporting structure, but the new index failed

  to gain the necessary support within the industry. On February 28, 2017, the GDA announced

  that, “[d]ue to a lack of available data, the Georgia Department of Agriculture will cease its

  efforts to publish the Georgia Premium Poultry Index.”

      .VII. TIMELINE OF EVENTS

            110.129.    The timeline on the following page sets forth a chronology of relevant

  events.




                                                 56
                      Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 62 of 197


                  2008                                           2012                                         2014                                   2016

 Feed costs rise dramatically, and             Production cuts continue as price of           As the Class Period begins, feed       Georgia Dock exceeds the USDA
 Pilgrim’s gross profit margins decline        corn reaches as high as $8.49 per              prices are falling and Broiler         by over 60%, leading to internal
 from 7.9% in 2007 to -2.9%.                   bushel. Despite being more than $3             prices are increasing. Pilgrim         GDA memorandum that calls into
 Companies begin coordinating                  more than 2008 corn prices, Pilgrim            and co-conspirators reduce             question the integrity of the index.
 production cuts, but Pilgrim declares         posts 6.7% profit margin.                      production, export Broilers, and       In September, the Maplevale action
 bankruptcy in December.                                                                      begin manipulating the Georgia         complaint is filed alleging Broiler
                                                                                              Dock Index, which starts to            industry collusion. In November,
                                                           2010                               diverge from other indices.            articles are published revealing
                                                                                              Pilgrim reports record profit          Georgia Dock manipulation.
               1st Prod.                    Reduced breeder stocks from 2008-                 margins of 16.2%, and stock            Revelations at the end Class Period
                 Cuts                       09 cuts lead to increase in Broiler               price doubles over previous year,      lead to $1.1 billion loss in Pilgrim’s
              (4/08 - 3/09)                 prices and increased margins.                     reaching as high as $37.59.            market capitalization.


    2007                             2009                    2011                         2013                        2015




                    2008                       2010                        2012                           2014                     2016
               2007                                   2nd Prod.
                                                         Cuts
Market becomes oversaturated with                     (2/11 - 8/12)
                                                                                                   2013                                       CLASS PERIOD
chicken.                                                                                                                                   (2/21/14 – 11/17/16)
                                                                                  Reduced supply from 2011-12 cuts again
                                                                                  lead to spike in Broiler prices.




                              2009                                                                                                            2015
                                                                                   2011
       Pilgrim stock hits a low of $0.14 per                                                                            Corn prices continue to plummet, causing USDA
                                                            Elevated feed prices along with increasing egg
       share. In December, Pilgrim emerges                                                                              and Urner Barry indices to fall, but Georgia
                                                            sets cause Pilgrim and co-conspirators to begin
       from bankruptcy.                                     a second round of coordinated production cuts.              Dock increases due to manipulation. Pilgrim
                                                            In January, Lovette becomes CEO and in June,                again posts double-digit margins, which they
                                                            Sandri becomes CFO.                                         falsely attribute to “diverse portfolio model” and
                                                                                                                        “operational improvements.”



                                                                                  57
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 63 of 197




      .VIII. MATERIALLY FALSE AND MISLEADING STATEMENTS AND
             OMISSIONS MADE BY DEFENDANTS DURING THE CLASS PERIOD

          111.130.        Throughout the Class Period Defendants misled investors about the true

  reasons behind Pilgrim’s outstanding results and margins. In regular press releases, conference

  calls, and filings made with the SEC, Defendants issued a series of materially false and

  misleading statement and omitted material information that generally fall into three categories,

  including:

          (a)     Pilgrim’s financial results, including income and margins;

          (b)     Statements concerning how Pilgrim’s financial results were achieved; and

          (c)     Statements concerning Pilgrim’s conduct of its business.

          112.131.        The fact that the Company was engaged in the undisclosed price-fixing

  scheme alleged herein was especially important to investors because such conduct had the

  potential to artificially inflate Pilgrim’s financial performance and, in turn, artificially inflate the

  value of its stock. Moreover, such conduct had the potential to run afoul of antitrust laws, which

  could subject the Company to substantial fines, penalties, and civil liability.

          113.132.        Pilgrim was well aware of investors’ attentiveness to the risk of collusion.

  Pilgrim’s Code of Conduct states that “The Company is committed to a policy of lawful

  competition based on the merits of our products and services. We seek to satisfy our customers’

  needs rather than limit our competitors’ opportunities.” Pilgrim’s Code of Conduct further

  prohibited employees from “discussing with competitors any matter directly involved in

  competition between us and the competitor (e.g., sales prices, marketing strategies, market

  shares, and sales policies)” and “[a]greeing with a competitor to restrict competition by fixing

  prices, allocating markets, or other means.”




                                                    58
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 64 of 197




         114.133.       These misrepresentations and omissions were materially false and

  misleading because Defendants engaged in a price-fixing scheme while failing to disclose it, and

  instead repeatedly and falsely represented to investors that its spectacular financial results were

  the consequence of operational and strategic improvements in its business.

         A.      Materially False and Misleading Statements and Omissions
                 Concerning Fiscal Year 2013

  Fiscal Year 2013 Press Release and Form 8-K

         115.134.       The Class Period begins on February 21, 2014. After the market closed on

  February 20, 2014, Pilgrim issued a press release entitled “Pilgrim’s Pride Reports EBITDA of

  $196.5 Million with a Margin of 9.6% for the Fourth Quarter of 2013, and EBITDA of $800.4

  Million with a Margin of 9.5% for the Full Year” (“Fiscal Year 2013 Press Release”). That same

  day, the Company filed a Form 8-K (“Fiscal Year 2013 Form 8-K”) with the SEC, which

  Defendant Sandri signed, that included the press release as an exhibit, reporting fourth quarter

  and full fiscal year 2013 financial results, including EBITA of $196.5 million, net income of

  $143.4 million, and diluted earnings of $0.55 per share for the quarter. In the press release,

  Defendant Lovette stated “[t]hree years ago our company began executing a strategy to create

  shareholder value and improve capital structure by partnering with key customers, relentless

  pursuit of operational excellence and growing our value added exports.” Lovette also stated that

  “[d]uring this period, we grew our sales by 22% while increasing our profitability, clearly

  demonstrating that this strategy is working as evidenced by this year’s strong free cash flow

  generation.”

         116.135.       The foregoing statements were materially false and misleading when made

  because Pilgrim’s growing margins, earnings, and net income were not attributable to any

  legitimate business “strategy,” or its purported “relentless pursuit of operational excellence.”

                                                  59
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 65 of 197




  Rather, the growth in Pilgrim’s margins, earnings, and net income was a result of: (a) Pilgrim’s

  undisclosed anticompetitive agreement with other Broiler producers to reduce Broiler production

  and raise prices; and (b) Pilgrim’s manipulation and use of the Georgia Dock pricing index in

  price negotiations with customers.

  Fiscal Year 2013 Form 10-K

         117.136.       On February 21, 2014, Pilgrim’s filed its Form 10-K for the fiscal year

  ended December 29, 2013 (“Fiscal Year 2013 Form 10-K”), signed by Defendants Lovette and

  Sandri, with the SEC. The Fiscal Year 2013 Form 10-K repeated the materially false and

  misleading financial results and margins reported in the Company’s Fiscal Year 2013 Form 8-K.

         118.137.       The Fiscal Year 2013 Form 10-K also stated:

         The chicken industry is highly competitive. We are one of the largest chicken
         producers in the world and we believe our relationship with JBS USA enhances
         our competitive position. In the U.S. and Mexico, we compete principally with
         other vertically integrated poultry companies. However, there is some competition
         with non-vertically integrated further processors in the U.S. prepared chicken
         business. We believe vertical integration generally provides significant, long-term
         cost and quality advantages over non-vertically integrated further processors. In
         general, the competitive factors in the U.S. chicken industry include price,
         product quality, product development, brand identification, breadth of product
         line and customer service….In Mexico, where product differentiation has
         traditionally been limited, we believe product quality and price have been the
         most critical competitive factors.

  (Emphasis added).

         119.138.       The foregoing statements were materially false and misleading when

  made. Specifically, it was false and misleading for Pilgrim to represent that the chicken industry

  was “highly competitive,” especially with respect to “price,” when, in truth, Pilgrim was

  participating in a collusive scheme with its competitors to inflate the price of Broiler chickens

  by, among other things, a coordinated reduction in production.

         120.139.       The Fiscal Year 2013 Form 10-K also stated:


                                                 60
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 66 of 197




        Profitability in the chicken industry is materially affected by the commodity
        prices of feed ingredients and market prices of chicken, which are determined by
        supply and demand factors. As a result, the chicken industry is subject to cyclical
        earnings fluctuations.
  (Emphasis added).

         121.140.        The foregoing statements were materially false and misleading when made

  because, as a result of the undisclosed price-fixing scheme alleged herein, the profitability of

  firms operating within the chicken industry was no longer “materially affected by the commodity

  prices of feed ingredients” as it had been in the past. At the time this statement was made, feed

  prices were increasing, but not having a detrimental effect on Pilgrim’s earnings because the

  Company was: (a) conspiring with other companies to increase prices by reducing supply, and

  (b) manipulating the price of the Georgia Dock index, which formed the basis of its contract

  negotiations with customers.

  Fiscal Year 2013 Earnings Call

         122.141.        That same day, Defendants Lovette and Sandri held a conference call with

  investors to discuss Pilgrim’s reported fourth quarter and full fiscal year 2013 results (the “Fiscal

  Year 2013 Earnings Call”), during which they spoke in detail about Pilgrim’s margins, earnings,

  and net income. During the call, Defendants made false statements regarding both Pilgrim’s

  performance and the chicken industry in general, as well as the factors that contributed to

  Pilgrim’s performance. For example, Defendant Lovette touted the Company’s “pricing strategy”

  and “spread business” as the bases of Pilgrim’s growing margins:

         We continued our approach of creating pricing models specific to our
         customers’ needs to ensure they have the committed volumes and quality
         essential to their success.
                                           ….
         We stayed with the same strategy that we had for 2013 going into that year in late
         2012 by not focusing on a fixed price, 12 month fixed price contracts. The
         percentage of those is about the same as 2013, which was less than 5%. Rather as
         we have said before [], we created a spread business, and I think the fourth

                                                   61
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 67 of 197




         quarter was a great demonstration for that, the fourth quarter 2013 that is, and
         I would remind you to look at what feed cost did. Feed cost was down in a
         significant way but also pricing was down as well.

         So we kept our margin improving, as a result of that spread that we created. We
         think that’s the right strategy for our business and we’ll continue to focus on
         our pricing strategy in that way. So we feel like flowing through the P&L this
         year, if feed costs remain about where they are today and pricing actually I think
         has a chance to be even stronger than it is today and I think that sets up a good
         environment for margin consideration through that spread.
                                                    ….
         We stayed with the same pricing strategy as we had going into 2013 as I
         mentioned because again we believe that pricing is going to get stronger, as we
         move into the summertime and we think it will be solid even in the back half of
         the year. And so again keeping with the idea that we run more of a spread
         business today, we kept our pricing strategy such that we could follow the
         chicken markets.

         I still believe that the profitability of the chicken industry is based on the supply
         and demand of chicken, as opposed necessarily to the cost of feed. I think 2013
         was a great testament of that as we paid the highest prices for feed ingredients, as
         we have in a long time. Yet the profitability of the industry was as good or better
         than it’s been in a long time.
                                                     ….
         As we said late last year, we don’t believe that the breeder stock or the parent
         stock supply chain is - exist today to grow significantly - the number of breeders
         and therefore the number of hatching eggs that it would take to grow in ‘14 over
         ‘13 in a significant way. And so that’s why we believe that the supply side of
         chicken will be conducive to relatively strong pricing as we go through the year.

  (Emphasis added).

         123.142.       The foregoing statements were materially false and misleading when

  made. First, Defendant Lovette misleadingly stated that Pilgrim’s “pricing strategy” and “spread

  business” were the sources of Pilgrim’s margin, earnings, and revenue growth when, in truth,

  that growth was driven by Pilgrim’s participation in the undisclosed price-fixing scheme. It was

  likewise false and misleading for Lovette to state that Pilgrim created pricing models specific to

  its customers’ needs when, in reality, Pilgrim and its co-conspirators were actively engaged in a

  scheme to fix prices to the detriment of Pilgrim’s customers. Finally, Defendant Lovette’s

                                                  62
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 68 of 197




  statement that “the profitability of the chicken industry is based on the supply and demand for

  chicken, as opposed necessarily to the cost of feed” was false and misleading because the

  profitability of the industry, including Pilgrim, was predicated on the relative demand-inelasticity

  of Broiler chickens in conjunction with the undisclosed price-fixing scheme alleged herein. In

  other words, Pilgrim and its co-conspirators altered the economics of the industry with their

  anticompetitive agreement to reduce supply and maintain high prices. To this end, feed costs

  were no longer an important input because Pilgrim and other Broiler companies had fixed the

  price of chickens. Finally, Defendant Lovette’s statements were also misleading because in

  projecting future breeder and egg levels in the industry, he omitted the crucial fact that he knew

  what levels were going to be based on his detailed knowledge of other companies’ intentions and

  operations, which knowledge he obtained through Agri Stats data and what other executives had

  personally told him.

         124.143.        Defendant    Sandri echoed Defendant         Lovette’s misrepresentations

  regarding Pilgrim’s pricing strategy: “Our EBITDA margin [was] 9.6% for the quarter and 9.5%

  for the year, clearly demonstrating benefit of pricing strategy and the portfolio brand and

  mitigation effect against volatility in the chicken market.”

         125.144.        The foregoing statement was materially false when made because

  Pilgrim’s “pricing strategy” and “portfolio brand” did not drive its fourth quarter and year end

  2013 margins, but rather those margins were driven by Pilgrim’s participation in the undisclosed

  price-fixing scheme.

         B.      Materially False and Misleading Statements and Omissions Concerning the
                 First Quarter of 2014

  First Quarter 2014 Press Release and Form 8-K

         126.145.        On April 30, 2014, Pilgrim issued a press release entitled “Pilgrim’s Pride

                                                   63
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 69 of 197




  Reports EBITDA of $203.5 Million and 10.1% EBITDA Margin for the First Quarter of 2014,

  An EBITDA Improvement of 87% Compared to 2013” (“First Quarter 2014 Press Release”).

  That same day, the Company filed a Form 8-K (“First Quarter 2014 Form 8-K”) with the SEC,

  which Defendant Sandri signed, that included the press release as an exhibit, reporting first

  quarter 2014 financial results, including EBITDA of $203.5 million, net income of $98.1 million,

  and earnings of $0.38 per share for the quarter. Defendant Lovette stated that, “[c]onsistent with

  the progress we’ve made for the past three years, we remain committed to operational

  improvement year after year,” Pilgrim “continue[s] to execute against our strategy that combines

  focusing on key customers, relentless pursuit of operational excellence and growing value added

  exports while rapidly adapting to changing market conditions,” and “[o]ur teams continue to

  raise the standard and drive accountability deeper into the organization, from cost control

  through the implementation of zero based budgets to gains in efficiency and superior mix

  management, providing us with a competitive advantage in the market.” Finally, Defendant

  Lovette stated that “[t]he current environment for the chicken industry indicates robust prospects

  for 2014, and with the improvements we’ve implemented, Pilgrim’s is well positioned to reap the

  benefits.”

         127.146.       Defendant Lovette’s statements were materially false and misleading

  when made. First, Lovette falsely stated that the “progress” Pilgrim had made was attributable to

  its “strategy” of “focusing on key customers, relentless pursuit of operational excellence and

  growing value added exports,” among other things, when, in truth, Pilgrim’s financial results

  were the direct consequence of the undisclosed price-fixing scheme alleged herein. Likewise,

  Lovette falsely stated that Pilgrim enjoyed “a competitive advantage in the market” because of

  “accountability…cost control…and superior mix management,” when, in truth, Pilgrim enjoyed



                                                 64
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 70 of 197




  no competitive advantage because the market for Broilers was not competitive as a result of the

  undisclosed price-fixing scheme alleged herein. Finally, Defendant Lovette failed to disclose

  that the “robust prospects for 2014” were driven in material part by the undisclosed price-fixing

  scheme and, moreover, that Pilgrim was not “well positioned to reap the benefits” of those

  prospects because of the Company’s implementation of “improvements,” but rather because it

  was a participant in the anticompetitive agreement to maintain high prices of chicken and knew

  that Pilgrim and its peers would not allow for those prices to materially decrease, whether by

  limiting production, manipulating the Georgia Dock, or by other means.

  First Quarter 2014 Form 10-Q

         128.147.       The following day, on May 1, 2014, Pilgrim filed its Form 10-Q for the

  quarterly period ended March 30, 2014 (“First Quarter 2014 Form 10-Q”), signed by Defendants

  Lovette and Sandri, with the SEC. The First Quarter 2014 Form 10-Q repeated the materially

  false and misleading financial results and margins reported in the Company’s First Quarter 2014

  Form 8-K.

         129.148.       The First Quarter 2014 Form 10-Q also stated:

         Despite strong demand in both the U.S. and Mexico for chicken products, our
         net sales were bridled by supply constraints caused by breeding flock reductions
         in prior years. Based on current information available from the U.S. Department
         of Agriculture, supplies of all three major proteins—beef, pork and chicken—are
         currently constrained compared to prior years and we believe these conditions
         will continue until mid 2015. We also believe the industry does not currently
         possess the physical capability to rapidly increase production. Consumer
         demand for chicken products, especially for tenders, small whole chickens and
         boneless, skinless breast portions, was strong in the thirteen weeks ended March
         30, 2014 when compared to the same period in the prior year and remains strong
         as of the date of this report. Leg quarter demand also remains well supported in
         the thirteen weeks ended March 30, 2014 when compared to the same period in
         the prior year as boneless dark meat consumption has grown in the U.S. over the
         past year. The combination of strong demand and constrained supply has
         resulted in increased market prices for most chicken products.

  (Emphasis added).

                                                 65
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 71 of 197




         130.149.        The foregoing statements were materially false and misleading when

  made. For example, it was false and misleading for Pilgrim to represent that “our net sales were

  bridled by supply constraints caused by breeding flock reductions in prior years” without

  disclosing that Pilgrim and its competitors were intentionally constraining the breeder flocks in a

  collusive scheme with its competitors to inflate prices. It was likewise false and misleading for

  Pilgrim to state that “the industry does not currently possess the physical capability to rapidly

  increase production,” when Pilgrim and its co-conspirators reduced breeder flocks in concert for

  the exact purpose of inhibiting themselves from rapidly increasing the production of Broiler

  chickens. Finally, it was false and misleading for Pilgrim to state that the “strong demand and

  constrained supply has resulted in increased market prices for most chicken products” when, in

  truth, the artificially-inflated prices were the direct result of the undisclosed price-fixing scheme

  alleged herein.


  First Quarter 2014 Earnings Call

         131.150.        That same day, Defendants Lovette and Sandri held a conference call with

  investors to discuss Pilgrim’s reported first quarter 2014 results (the “First Quarter 2014

  Earnings Call”), during which they spoke in detail about Pilgrim’s margins, earnings, and net

  income. During the call, Defendants made false statements regarding both Pilgrim’s performance

  and the chicken industry in general, as well as the factors that contributed to Pilgrim’s

  performance. Defendant Lovette repeated Pilgrim’s representations regarding supply:

         As we’ve been saying for several quarters now, the entire supply chain of the
         U.S. industry has been constrained for a while. Starting with breeders, due to the
         reduction in supply chain in previous years, we will continue to see some
         restrained supply, likely through to about mid-2015.
                                                 ….
         At the same time, we’ve experienced a strong price increase in breast meat, and
         even a shortage of product in the specific case of tenders. Our net dock is now

                                                   66
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 72 of 197




         higher than at the same time last year, and Georgia dock reached $1.08 per
         pound for the first time. On that front, current demand is strong and shows no
         signs of letting up, especially for tenders, small wads and bone and skinless breast
         portions. Leg quarter demand remains well supported, with boneless dark meat
         consumption growing in the U.S. year-over-year. Chicken remains the most
         competitively priced protein, especially when compared to surging prices and
         lack of availability for other meats. The supply cycle for all 3 major proteins is
         strained now, and we anticipate this will continue until mid-2015.

  (Emphasis added).

         132.151.        The foregoing statements were materially false and misleading when made

  for several reasons. First, Defendant Lovette’s statement that “the entire supply chain of the U.S.

  industry” was constrained and likely would be constrained up to mid-2015 was materially false

  and misleading when made because Lovette failed to disclose that Pilgrim and its co-conspirators

  purposefully reduced breeder flocks to ensure they could not ramp up production as part of their

  undisclosed illegal agreement to maintain artificially-inflated Broiler prices. Second, in

  emphasizing that the “Georgia Dock reached $1.08 per pound for the first time,” Defendant

  Lovette failed to disclose the material fact that Pilgrim and other Broiler companies had

  manipulated the Georgia Dock index by reporting false contract prices to the GDA. Finally, it

  was also false and misleading for Lovette to state that chicken was “the most competitively

  priced protein,” when in truth, Pilgrim was actively participating in a collusive, anti-competitive

  scheme to inflate the price of Broiler chickens.

         133.152.        On the same call, Defendant Sandri stated that Pilgrim’s “revenues of $2

  billion were a product of our increasing strength over the course of the quarter. Despite market

  prices lower than last year, our mix and operational improvements, combined with the lower cost

  of input, allow us to significantly improve our grow margins.”

         134.153.        The foregoing statement was materially false and misleading when made

  because Pilgrim’s increased revenues were not the product of its “mix and operational


                                                     67
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 73 of 197




  improvements,” but rather were the direct result of the undisclosed price-fixing scheme alleged

  herein, along with their manipulation of the Georgia Dock index.

         C.      Materially False and Misleading Statements and Omissions
                 Concerning the Second Quarter of 2014

  Second Quarter 2014 Press Release and Form 8-K

         135.154.       On July 30, 2014, Pilgrim issued a press release entitled “Pilgrim’s Pride

  Reports EBITDA of $338.6 Million and 15.5% EBITDA Margin, or 28% Growth Year over

  Year” (“Second Quarter 2014 Press Release”). That same day, the Company filed a Form 8-K

  (“Second Quarter 2014 Form 8-K”) with the SEC, which Defendant Sandri signed, that included

  the press release as an exhibit, reporting second quarter 2014 financial results, including

  EBITDA of $338.6 million, net income of $190.4 million, and earnings of $0.73 per share for the

  quarter. Defendant Lovette stated that “[t]he margin strength we’ve demonstrated has been

  generated by capturing improvements in cost and sales mix, all rooted in operational excellence.

  This year we have found significant savings through our zero based budgeting process….Our

  team members are driven to be the best in class and produce results that will result in long term,

  profitable growth.”

         136.155.       Defendant Lovette’s representation to investors that Pilgrim’s margin

  strength was attributable to “improvements in cost and sales mix” and “rooted in operational

  excellence” was materially false and misleading when made, because, in reality, Pilgrim’s

  margins were driven by: (1) the undisclosed anticompetitive agreement with other Broiler

  companies to reduce supply and maintain high Broiler prices; and (2) Pilgrim and other Broiler

  producers’ manipulation of the Georgia Dock. Finally, Lovette’s statement that Pilgrim was

  driven to produce results that would “result in long term, profitable growth” was materially false




                                                 68
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 74 of 197




  and misleading when made because, in truth, Pilgrim was driven to maximize short term profits

  by participating in the undisclosed price-fixing scheme alleged herein.

  Second Quarter 2014 Form 10-Q

         137.156.        The following day, on July 31, 2014, Pilgrim filed its Form 10-Q for the

  quarterly period ended June 29, 2014 (“Second Quarter 2014 Form 10-Q”), signed by

  Defendants Lovette and Sandri, with the SEC. The Second Quarter 2014 Form 10-Q repeated the

  Company’s financial results and margins reported in the Company’s Second Quarter 2014 Form

  8-K.

         138.157.        The Second Quarter 2014 Form 10-Q also stated:

         Net sales generated in the thirteen weeks ended June 29, 2014 increased $2.7
         million, or 0.1%, from net sales generated in the thirteen weeks ended June 30,
         2013 primarily because of an increase in sales volume partially offset by a
         decrease in net sales per pound and the impact of foreign currency translation
         associated with our Mexico operations. The increase in sales volume, which
         resulted from strong demand in both the U.S. and Mexico for chicken products,
         contributed $59.1 million, or 2.7 percentage points, to the increase in net sales.
  (Emphasis added).

         139.158.        The foregoing statements were materially false and misleading when made

  because “strong demand in both the U.S. and Mexico” was, in material part, the consequence of

  the undisclosed price fixing scheme alleged herein. In reality, Pilgrim and its co-conspirators

  were artificially constraining the supply of Broilers in order to increase demand.

         140.159.        The Second Quarter 2014 Form 10-Q also stated:

         Despite strong demand in both the U.S. and Mexico for chicken products, our
         net sales were hampered by supply constraints caused by breeding flock
         reductions in prior years. Based on current information available from the U.S.
         Department of Agriculture, supplies of all three major proteins—beef, pork and
         chicken—are currently constrained compared to prior years and we believe these
         conditions will continue until mid-2015. We also believe the industry does not
         currently possess the physical capability to rapidly increase production.
         Consumer demand for chicken products, especially for tenders, small whole
         chickens and boneless, skinless breast portions, was strong in the twenty-six

                                                  69
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 75 of 197




        weeks ended June 29, 2014 when compared to the same period in the prior year
        and remains strong as of the date of this report. Leg quarter demand also remains
        well supported in the twenty-six weeks ended June 29, 2014 when compared to
        the same period in the prior year as boneless dark meat consumption has grown in
        the U.S. over the past year. The combination of strong demand and constrained
        supply has resulted in increased market prices for most chicken products.
  (Emphasis added).

         141.160.       The foregoing statements, nearly identical to the statements made in the

  previous quarter’s financial report, were also materially false and misleading when made. First, it

  was false and misleading for Pilgrim to represent that “our net sales were hampered by supply

  constraints caused by breeding flock reductions in prior years” without disclosing that Pilgrim

  and its competitors were intentionally constraining the breeder flocks in a collusive scheme with

  its competitors to inflate prices. It was likewise false and misleading for Pilgrim to state that

  “the industry does not currently possess the physical capability to rapidly increase production”

  when Pilgrim and its co-conspirators reduced breeder flocks in concert for the exact purpose of

  inhibiting themselves from rapidly increasing the production of Broiler chickens. Lastly, it was

  false and misleading for Pilgrim to state that the “strong demand and constrained supply has

  resulted in increased market prices for most chicken products” when, in truth, the artificially-

  inflated prices were the direct result of the undisclosed price-fixing scheme alleged herein along

  with their manipulation of the Georgia Dock.

  Second Quarter 2014 Earnings Call

         142.161.       The same day, Defendants Lovette and Sandri held a conference call with

  investors to discuss Pilgrim’s reported second quarter 2014 results (the “Second Quarter 2014

  Earnings Call”), during which they spoke in detail about Pilgrim’s margins, earnings, and net

  income. During the call, Defendants made false statements regarding both Pilgrim’s performance

  and the chicken industry in general, as well as the factors that contributed to Pilgrim’s

  performance. For example, Defendant Lovette stated that “[o]ur consistent margin performance

                                                  70
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 76 of 197




  is a direct result of the discipline we’ve demonstrated in applying our strategy.” (Emphasis

  added).

            143.162.       Defendant    Lovette’s   statement   that   Pilgrim’s   consistent     margin

  performance was the “direct result” of its pricing strategy was materially false and misleading

  when made because, in truth, the Company’s consistently high margins were driven by: (1)

  Pilgrim’s participation in the undisclosed scheme to reduce production and maintain high Broiler

  alleged herein; and (2) the manipulation of the Georgia Dock index.

            144.163.       Defendant Lovette also stated:

            Chicken markets have shown continued strength in the whole bird, with the
            second quarter reflective of healthy pricing across the board. Demand pressures
            have held prices relatively strong and we believe this will continue well into
            2015. After a period where wings had a somewhat tepid pricing environment,
            we’re seeing them strengthen once again. Adding to that, the George Dock whole
            bird market continues to be at record levels. It’s important to recognize here that
            Pilgrim’s results don’t just follow the full peaks and troughs of pricing trends.
            Our portfolio effect shields us from some of the lower prices, and the same time
            means we don’t have the volatile spikes in pricing either. The overall impact
            should be a more stable margin structure over time.

  (Emphasis added).

            145.164.       The foregoing statements were materially false and misleading when

  made. First, Defendant Lovette’s statement that “[d]emand pressures have held prices relatively

  strong” was materially false and misleading when made because the artificially-inflated prices

  for Broiler chickens were the direct result of the undisclosed price-fixing agreement amongst

  Broiler companies, not “demand pressures.” Second, Defendant Lovette’s statement that “the

  George Dock whole bird market continues to be at record levels” was materially false and

  misleading because, Defendant Lovette failed to disclose that Pilgrim and other companies were

  manipulating the Georgia Dock by providing the GDA with inaccurate prices from its

  transactions with grocery stores, which inflated the index price. It was also false and misleading


                                                    71
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 77 of 197




  for Lovette to represent that Pilgrim was somehow insulated from the “peaks and troughs of

  pricing trends” in the chicken industry by means of its “portfolio,” when in truth, Pilgrim and its

  co-conspirators were shielded from peaks and troughs in pricing because of: (1) their

  participation in the undisclosed price-fixing scheme; and (2) the manipulation of the Georgia

  Dock index.

         146.165.        Finally, Defendant Lovette stated: “It’s hard to tell from year-to-year what

  feed ingredient costs are going to be, and separately, what the demand and supply for chickens

  are and, therefore, what prices are going to be.”

         147.166.        The foregoing statement was materially false and misleading when made

  because Pilgrim, via its participation in the undisclosed price-fixing scheme, could readily

  anticipate the supply and prices of Broiler chickens. In addition, Pilgrim and other companies

  had effectively untethered the industry’s economics from feed ingredient costs by fixing Broiler

  prices at a high level through, among other things, collectively reducing production.

         D.      Materially False and Misleading Statements and Omissions
                 Concerning the Third Quarter of 2014

  Third Quarter 2014 Press Release and Form 8-K

         148.167.        On October 29, 2014, Pilgrim issued a press release entitled “Pilgrim’s

  Pride Reports EBITDA of $435 Million and 19.2% EBITDA Margin for the Third Quarter”

  (“Third Quarter 2014 Press Release”). That same day, the Company filed a Form 8-K (“Third

  Quarter 2014 Form 8-K”) with the SEC, which Defendant Sandri signed, that included the press

  release as an exhibit, reporting third quarter 2014 financial results, including EBITDA of $435

  million, net income of $256.0 million, and earnings of $0.99 per share for the quarter. Defendant

  Lovette stated that the “third quarter results reflect the discipline that Pilgrim’s has demonstrated

  in managing the variables within our control as well as the strength we’ve seen in the chicken

                                                      72
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 78 of 197




  markets.” Lovette continued to state that Pilgrim’s“focus has been, and continues to be, the

  consistent execution of our strategy to be a valued partner to our key customers, relentless

  pursuit of operational excellence and value-added export growth.” Finally, Defendant Lovette

  stated Pilgrim was “optimistic that we will continue to be one of the more profitable operators

  with our management philosophy conducive to continually operating at the top of our industry,

  even with varying levels of strength in chicken markets.”

         149.168.        Defendant Lovette’s statements were materially false and misleading

  because Pilgrim’s third quarter results did not reflect the management of variables within the

  Company’s control, nor did Pilgrim’s financial results reflect the strength of the chicken markets.

  In truth, Pilgrim’s strong financial results were the product of a collaborative anticompetitive

  effort to reduce the volume of Broilers in the market to raise prices and further efforts to inflate

  the prices received for Broilers through manipulation of the Georgia Dock index. Lovette’s

  statements that Pilgrim was focused on the “consistent execution [its] strategy” and that,

  combined with its “management philosophy,” Pilgrim was “optimistic” it would remain a

  “profitable operator[]” “even with varying levels of strength in chicken markets” were materially

  false and misleading when made because, in truth, neither Pilgrim’s strategy nor its management

  philosophy were determinative of its performance, which was the direct consequence of the

  undisclosed price-fixing scheme alleged herein, and “levels of strength in chicken markets” did

  not vary, but were controlled by Pilgrim and its co-conspirators by means of the undisclosed

  price-fixing scheme.

  Third Quarter 2014 Form 10-Q

         150.169.        The following day, on October 30, 2014, Pilgrim filed its Form 10-Q for

  the quarterly period ended September 28, 2014 (“Third Quarter 2014 Form 10-Q”), signed by



                                                  73
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 79 of 197




  Defendants Lovette and Sandri, with the SEC. The Third Quarter 2014 Form 10-Q repeated the

  financial results and margins reported in the Company’s Third Quarter 2014 Form 8-K.

         151.170.        The Third Quarter 2014 Form 10-Q also stated:

         Higher net sales per pound, which resulted from a slight shift in product mix
         toward higher-priced chicken products when compared to the same period in the
         prior year as well as the impact of Marek's disease on breeder flocks in Mexico,
         contributed $87.6 million, or 4.1% , to the increase in net sales. The increase in
         sales volume, which resulted from strong demand in the U.S. for chicken
         products, contributed $41.5 million, or 1.9 percentage points, to the increase in
         net sales.

  (Emphasis added).

         152.171.        The foregoing statements were materially false and misleading when made

  because “strong demand in both the U.S.” was, in material part, the consequence of the

  undisclosed price fixing scheme alleged herein. In reality, Pilgrim and its co-conspirators were

  artificially constraining the supply of Broilers in order to increase demand.

         153.172.        The Third Quarter 2014 Form 10-Q also stated:

         Despite strong demand in both the U.S. and Mexico for chicken products, our
         net sales were hampered by supply constraints caused by breeding flock
         reductions in prior years. Based on current information available from the U.S.
         Department of Agriculture, supplies of all three major proteins—beef, pork and
         chicken—are currently constrained compared to prior years, and we believe these
         conditions will continue until mid-2015. We also believe the industry does not
         currently possess the physical capability to rapidly increase production.
         Consumer demand for chicken products, especially for tenders, small whole
         chickens and boneless, skinless breast portions, was strong in the thirty-nine
         weeks ended September 28, 2014, when compared to the same period in the prior
         year and remains strong as of the date of this report. Leg quarter demand also
         remains well supported in the thirty-nine weeks ended September 28, 2014, when
         compared to the same period in the prior year as boneless dark meat consumption
         has grown in the U.S. over the past year. The combination of strong demand and
         constrained supply has resulted in increased market prices for most chicken
         products.

  (Emphasis added).




                                                  74
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 80 of 197




         154.173.        The foregoing statements were materially false and misleading when

  made. First, it was false and misleading for Pilgrim to represent that “our net sales were

  hampered by supply constraints caused by breeding flock reductions in prior years” without

  disclosing that Pilgrim and its competitors were intentionally constraining the breeder flocks in a

  collusive scheme with its competitors to inflate prices. It was likewise false and misleading for

  Pilgrim to state that “the industry does not currently possess the physical capability to rapidly

  increase production” when Pilgrim and its co-conspirators reduced breeder flocks in concert for

  the exact purpose of inhibiting themselves from rapidly increasing the production of Broiler

  chickens. Lastly, it was false and misleading for Pilgrim to state that the “strong demand and

  constrained supply has resulted in increased market prices for most chicken products” when, in

  truth, the artificially-inflated prices were the direct result of the undisclosed price-fixing scheme

  alleged herein along with the manipulation of the Georgia Dock.

  Third Quarter 2014 Earnings Call

         155.174.        The same day, Defendants Lovette and Sandri held a conference call with

  investors to discuss Pilgrim’s reported third quarter 2014 results (the “Third Quarter 2014

  Earnings Call”), during which they spoke in detail about Pilgrim’s margins, earnings, and net

  income. During the call, Defendants made materially false and misleading statements regarding

  both Pilgrim’s performance and the chicken industry in general, as well as the factors that

  contributed to Pilgrim’s performance. For example, Defendant Lovette stated:

         Our business model is designed to ensure reliable supply of the quality products
         our customers expect, while creating an environment rewarding that consistency.
         Our portfolio model yields a diversified sales mix, ensuring we can adapt
         quickly to changes in market supply and mitigate market volatility, while high
         spot prices to parts such as boneless skinless breast and wings benefit our large
         bird debone business. Some of our other businesses such as Prepared Foods
         benefit when those prices decline. We have given much critical thought in
         constructing our broad segment and product portfolio to yield a more consistent


                                                   75
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 81 of 197




            earnings stream as chicken supply and demand ebb and flow over long periods
            of time.

  (Emphasis added).

            156.175.       Defendant Lovette’s statement that Pilgrim’s “diversified sales mix”

  allowed the Company to “adapt quickly to changes in market supply and mitigate market

  volatility” was materially false and misleading. In reality, Pilgrim and other Broiler producers

  mitigated market volatility by entering an agreement to jointly reduce production and maintain

  high Broiler prices.     It was similarly false and misleading for Lovette to state that Pilgrim’s

  “broad segment and product portfolio” yielded the Company “a more consistent earnings stream”

  when, in truth, Pilgrim’s consistent earnings were the direct result of the undisclosed price-fixing

  scheme and manipulation of the Georgia Dock to ensure high Broiler prices.

            157.176.       During the Third Quarter 2014 Earnings Call Defendant Lovette also

  stated:

            Supplies remain very tight. We don’t see that changing in 2015, even though, as I
            said in the remarks, there could be up to a 3% increase and we think that’s back
            half loaded. We see demand staying very firm….So we see the same thing,
            strong environment for pricing, great demand for chicken now continuing in
            2015 and we think that set’s up for a great pricing environment, coupled with
            what we see as declining feed cost going forward.
                                                     ….
            What I do know is I think our industry has come to realize that the profitability
            in the chicken business is driven by supply and demand of chicken. In the past,
            we talked a lot about cost of corn and soy. We’ve talked about the changing from
            small birds to big birds. But at the end of the day, I think we have full realization
            that supply and demand for chicken is going to be the determining factor of
            pricing and ultimately profitability. I don’t see that changing any time soon.

  (Emphasis added).

            158.177.       The foregoing statements were materially false and misleading when

  made. First, in emphasizing that “[s]upplies remain very tight,” Defendant Lovette failed to

  disclose the material fact that Pilgrim and other Broiler producers were intentionally restricting


                                                     76
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 82 of 197




  the supply of Broilers through their anticompetitive price-fixing scheme. To that end, it was

  materially false and misleading for Defendant Lovette to represent that an increase in demand for

  chicken, coupled with a “very tight” supply, were the reasons Pilgrim experienced “a great

  pricing environment” when, in truth, the artificially-inflated prices for Broiler chickens were the

  direct result of the undisclosed price-fixing scheme alleged herein as well as their manipulation

  of the Georgia Dock. Furthermore, Lovette’s statement that the “industry has come to realize that

  the profitability in the chicken business is driven by supply and demand of chicken,” rather than

  the “cost of corn and soy,” was materially false and misleading because Pilgrim and other Broiler

  producers artificially decoupled the industry economics from feed prices through the undisclosed

  supply and price-fixing scheme. Finally, it was materially false and misleading for Lovette to

  state that supply and demand were the determinative factors affecting “pricing and ultimately

  profitability” when, in truth, the determinative factors influencing both pricing and profitability

  were the undisclosed price-fixing scheme and Georgia Dock manipulation.

         E.      Materially False and Misleading Statements and Omissions
                 Concerning the Fiscal Year 2014

  Fiscal Year 2014 Press Release and Form 8-K

         159.178.       On February 11, 2015, Pilgrim issued a press release entitled “Pilgrim’s

  Pride Reports Operating Income of $329 Million with a Margin of 15.5% for the Fourth Quarter

  of 2014, and $1,203 Million with a Margin of 14.0% for the Full Year” (“Fiscal Year 2014 Press

  Release”). The next day, the Company filed a Form 8-K (“Fiscal Year 2014 Form 8-K”) with the

  SEC, which Defendant Sandri signed, that included the press release as an exhibit, reporting

  fiscal year 2014 financial results, including EBITDA of $ 367.8 billion, net income of $167.2

  million, and earnings of $0.83 per share for the quarter. Defendant Lovette stated that, “[t]hough

  pleased with our results for 2014 and our team members deserve full credit, we will not be

                                                  77
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 83 of 197




  complacent. We continue driving ownership and accountability deeper in our company, and we

  are developing new tools and methods to improve our efficiency, sales mix, and margin.”

  Finally, Defendant Lovette stated “[w]e see 2015 as yet another opportunity for our team to

  create shareholder value through serving our key customers, relentless pursuit of operational

  excellence, and growing value added exports. As we begin the year, demand for chicken

  continues to be strong, outpacing supply, and with the improvements we’ve implemented,

  Pilgrim’s is ideally situated to reap the benefits.”

          160.179.       The foregoing statements were materially false and misleading when

  made. Defendant Lovette represented that continued “ownership and accountability” in addition

  to improvements in “efficiency, sales mix, and margin” would contribute to financial results

  better than those Pilgrim realized in 2014 when, in truth, Pilgrim’s future success was driven in

  material part by the undisclosed price-fixing scheme alleged herein. Likewise, Defendant

  Lovette represented to investors that Pilgrim’s implementation of certain “improvements,”

  including its purported “relentless pursuit of operational excellence,” situated the Company for

  success in fiscal year 2015 when, in truth, Pilgrim’s future success was driven in material part by

  the undisclosed price-fixing scheme. Finally, it was materially false and misleading for Lovette

  to suggest that demand for chicken was “outpacing supply” when, in truth, Pilgrim and its co-

  conspirators were artificially constraining the supply of Broiler chickens in a collusive scheme to

  inflate prices.

  Fiscal Year 2014 Form 10-K

          161.180.       The same day, on February 12, 2015, Pilgrim filed its Form 10-K for the

  fiscal year ended 2014 (“Fiscal Year 2014 Form 10-K”), signed by Defendants Lovette and




                                                    78
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 84 of 197




  Sandri, with the SEC. The Fiscal Year 2014 Form 10-K repeated the materially false and

  misleading financial results and margins reported in the Company’s Fiscal Year 2014 Form 8-K.

         162.181.        The Fiscal Year 2014 Form 10-K also stated:

         Items that influence chicken pricing in the U.S. include international demand,
         changes in production by other broiler producing countries, input costs and the
         demand associated with substitute products such as beef and pork. We believe
         our focus on sales mix enables us to adapt to changing supply-demand dynamics
         by adjusting our production to maximize value.

  (Emphasis added).

         163.182.        The foregoing statements were materially false and misleading when made

  because Pilgrim failed to state that primary factors influencing chicken pricing in the U.S. were

  the undisclosed collusive price-fixing scheme as well as the Broiler industry’s manipulation of

  the Georgia Dock pricing index.

         164.183.        The Fiscal Year 2014 Form 10-K also stated:

         We believe we are well positioned to be the primary chicken supplier for large
         customers due to our ability to provide consistent supply, innovate and develop
         new products to address consumer desires and provide competitive pricing across
         a diverse product portfolio. Our balanced portfolio of fresh, prepared and value-
         added chicken products yields a diversified sales mix, mitigating supply and
         market volatility and creating more consistent gross margins.

  (Emphasis added).

         165.184.        The foregoing statements were materially false and misleading when

  made. It was materially false and misleading for Pilgrim to state it was capable of providing its

  customers with “consistent” supply when, in truth, Pilgrim and its co-conspirators were

  artificially constraining the supply of Broiler chickens in order to inflate prices. It was also false

  and misleading for Pilgrim to state that “diversified sales mix” allowed it achieve “more

  consistent gross margins” and “mitigat[e] supply and market volatility” when, in truth, the

  determinative factor influencing Pilgrim’s profitability was the undisclosed price-fixing scheme


                                                   79
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 85 of 197




  alleged herein, which effectively ended supply and market volatility of the past through the

  anticompetitive agreement to limit production.

         166.185.       The Fiscal Year 2014 Form 10-K also stated:

         Most fresh chicken products are sold to established customers, based upon
         certain weekly or monthly market prices reported by the USDA and other public
         price reporting services, plus a markup, which is dependent upon the
         customer’s location, volume, product specifications and other factors. We
         believe our practices with respect to sales of fresh chicken are generally consistent
         with those of our competitors. The majority of these products are sold pursuant to
         agreements with varying terms that set a price according to formulas based on
         underlying chicken price markets, subject in many cases to minimum and
         maximum prices….We establish prices for our prepared chicken products based
         primarily upon perceived value to the customer, production costs and prices of
         competing products.

  (Emphasis added).

         167.186.       The foregoing statements were materially false and misleading when made

  because Pilgrim failed to disclose that the Company used the Georgia Dock to negotiate prices

  with its customers, and that the Company, along with other Broiler producers, manipulated the

  Georgia Dock by reporting false prices to the GDA. Similarly, it was materially false and

  misleading of Pilgrim to state that the prices of its fresh chicken products were dependent on

  “market prices” when, in truth, Pilgrim and its co-conspirators were artificially constraining

  supply of Broiler chickens in order to inflate prices and the Georgia Dock did not reflect actual

  market prices, but rather inaccurate inflated prices provided to the GDA by Broiler producers.

         168.187.       The Fiscal Year 2014 Form 10-K also stated:

         The chicken industry is highly competitive. We are one of the largest chicken
         producers in the world and we believe our relationship with JBS USA enhances
         our competitive position. In the U.S. and Mexico, we compete principally with
         other vertically integrated poultry companies. However, there is some
         competition with non-vertically integrated further processors in the U.S. prepared
         chicken business. We believe vertical integration generally provides significant,
         long-term cost and quality advantages over non-vertically integrated further
         processors. In general, the competitive factors in the U.S. chicken industry
         include price, product quality, product development, brand identification,

                                                   80
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 86 of 197




          breadth of product line and customer service. Competitive factors vary by major
          market. In the U.S. retail market, we believe that product quality, brand
          awareness, customer service and price are the primary bases of competition. In
          the foodservice market, competition is based on consistent quality, product
          development, service and price. The export market is competitive on a global
          level based on price, product quality, product tailoring, brand identification and
          customer service.

  (Emphasis added).

          169.188.      The foregoing statements were materially false and misleading when made

  because, as discussed thoroughly herein, the chicken industry was not “highly competitive” and

  Pilgrim did not compete with other vertically integrated poultry companies. In reality, Pilgrim

  and its co-conspirators were actively cooperating in an anti-competitive scheme to inflate the

  prices of Broiler chickens. Thus, “price” was not a “competitive factor” at all.

          170.189.      The Fiscal Year 2014 Form 10-K also stated:

          Profitability in the chicken industry is materially affected by the commodity
          prices of feed ingredients and market prices of chicken, which are determined
          by supply and demand factors. As a result, the chicken industry is subject to
          cyclical earnings fluctuations.
                                                ….
          Our customers, such as supermarkets, warehouse clubs and food distributors, have
          consolidated in recent years, and consolidation is expected to continue throughout
          the U.S. and in other major markets. These consolidations have produced large,
          sophisticated customers with increased buying power who are more capable of
          operating with reduced inventories, opposing price increases, and demanding
          lower pricing, increased promotional programs and specifically tailored
          products…. Because of these trends, our volume growth could slow or we may
          need to lower prices or increase promotional spending for our products, any of
          which would adversely affect our financial results.

  (Emphasis added).

          171.190.      The foregoing statements were materially false and misleading when

  made.    First, “[p]rofitability in the chicken industry” was not “materially affected by the

  commodity prices of feed ingredients,” as Pilgrim stated, because the Company and other Broiler

  producers untethered the industry’s profitability from feed costs through their collusive

                                                  81
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 87 of 197




  agreement to reduce supply at any time prices started to increase. Furthermore, it was materially

  false and misleading for Pilgrim to state that its customers could demand lower pricing when, in

  truth, Pilgrim’s customers heavily relied on the Georgia Dock to accurately represent the

  negotiated contract prices in the industry, and Pilgrim and other Broiler producers were falsely

  reporting prices to the GDA and thereby manipulating the index price.

         172.191.        The Fiscal Year 2014 Form 10-K also stated:

         U.S. sales generated in 2014 increased $146.8 million, or 2.0%, from U.S. sales
         generated in 2013, primarily because of an increase in the net revenue per pound
         sold that was partially offset by a decrease in pounds sold. Increased net revenue
         per pound sold, which resulted primarily from an increase in market prices due
         to continued healthy demand for chicken products in combination with
         constrained supply, contributed $217.8 million, or 2.9 percentage points, to the
         revenue increase.

  (Emphasis added).

         173.192.        The foregoing statements were materially false and misleading when made

  because “increased net revenue” was not the result of “continued healthy demand for chicken

  products in combination with constrained supply,” but rather due to the efforts of Pilgrim and its

  co-conspirators to artificially constrain the supply of Broiler chickens in a collusive scheme to

  inflate prices and manipulate the price of the Georgia Dock index.

  Fiscal Year 2014 Earnings Call

         174.193.        The same day, Defendants Lovette and Sandri held a conference call with

  investors to discuss Pilgrim’s reported fourth quarter and full fiscal year 2014 results (the “Fiscal

  Year 2014 Earnings Call”), during which they spoke in detail about Pilgrim’s margins, earnings,

  and net income. During the call, Defendants made false statements regarding both Pilgrim’s

  performance and the chicken industry in general, as well as the factors that contributed to

  Pilgrim’s performance. For example, Defendant Lovette stated:

         Demand continues outpace supply and our pricing and the industry pricing is

                                                   82
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 88 of 197




         reflective of that…. So on the demand side, it looks very favorable for this year.
         On the supply side, one of the leading indicators that we always look at is our
         breeder supply….And then I looked at some numbers supplied by AgriStats
         earlier in the week and found some interesting facts. If you go back to 2008, the
         industry slaughtered 8.35 billion head. And by 2011, that slaughtered head had
         declined by approximately 8% to 7.7 billion. And it’s actually remained about that
         same level through 2014 at about 7.7 billion. If you look at live weight pounds
         produced, it was 47.1 billion in 2008. It declined to 45.06 billion in 2011. And in
         2014, for the first time since 2008, it reached 47.3 billion, so only 200 million
         more pounds above 2008 levels. And then on the average weight side, the average
         weight in 2008 was 5.64, and it’s averaged just above 6 from 2011 through 2014.
         So with all of that data in mind, what it tells me is the industry remains fairly
         disciplined on the supply side and demand has been increasing for chicken
         against the backdrop of increasing beef and pork supplies.

  (Emphasis added).

         175.194.       The foregoing statements were materially false and misleading when

  made. It was materially false and misleading for Lovette to state that industry Broiler prices were

  high because “demand continues to outpace supply” when, in truth, Pilgrim and its co-

  conspirators were artificially constraining the supply of Broiler chickens in a collusive scheme to

  inflate prices. Similarly, Defendant Lovette materially misled investors by saying that “the

  industry remains fairly disciplined on the supply side” without disclosing the critical fact that

  Pilgrim and other companies were colluding to systematically reduce the Broiler supply.

         176.195.       During the Fiscal Year 2014 Earnings Call Defendant Lovette also stated:

         We think about [] ‘15 as another great opportunity as fundamentals so far are
         shaping up to provide another positive economic environment for poultry
         suppliers. As we begin the year, demand for chicken has remained strong,
         outpacing supply. And with these improvements we’ve implemented, Pilgrim’s
         is well positioned to reap the benefits. Thank you, all, for joining us today.

  (Emphasis added).

         177.196.       The foregoing statements were materially false and misleading when

  made. It was materially false and misleading for Lovette to state that demand was outpacing




                                                  83
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 89 of 197




  supply when, in truth, Pilgrim and its co-conspirators were artificially constraining the supply of

  Broiler chickens in a collusive scheme to inflate prices.

         F.      Materially False and Misleading Statements and Omissions
                 Concerning the First Quarter of 2015

  First Quarter 2015 Press Release and Form 8-K

         178.197.        On April 29, 2015, Pilgrim issued a press release entitled “Pilgrim’s Pride

  Reports Operating Income of $328 Million with a Margin of 16.0% for the First Quarter of 2015,

  a Significant 95% Improvement Compared to 2014” (“First Quarter 2015 Press Release”). The

  next day, the Company filed a Form 8-K (“First Quarter 2015 Form 8-K”) with the SEC, which

  Defendant Sandri signed, that included the press release as an exhibit, reporting first quarter

  2015 financial results, including EBITDA of $363.5 million, net income of $204.2 million, and

  earnings of $0.82 per share for the quarter. Defendant Lovette stated the he was “pleased to

  report we are off to a strong start in 2015….We continue to execute well agains tour goals of

  focusing on key customers, relentless pursuit of operational excellence and growing value added

  exports. Our strong results are a testament to the benefits of our portfolio model, which we

  believe provide superior results with lower volatility than our peers over time.” Defendant

  Lovette also stated that, “[d]espite certain challenging market conditions for some cuts, overall

  cutout pricing has remained strong as consumer demands more chicken since it continues to be

  the most competitive protein.” Finally, Defendant Lovette stated that Pilgrim was “continuing

  our work on zero based budgeting and are on track to capture the identified operational

  improvements for 2015, which will strengthen our competitive advantage.”

         179.198.        Defendant Lovette represented that Pilgrim’s “strong results [we]re a

  testament” to its focus on key customers, relentless pursuit of operational excellence, growing of

  value added exports, and portfolio model when, in truth, Pilgrim’s financial results were, in

                                                   84
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 90 of 197




  material part, attributable to the undisclosed price-fixing scheme alleged herein. Defendant

  Lovette’s representation that “pricing remained strong as consumer demands more chicken” was

  materially false and misleading because, in fact, pricing was strong due to the fact that Pilgrim

  and its co-conspirators in the chicken industry were actively engaged in a collusive price-fixing

  scheme to reduce production and artificially inflate the price of Broiler chickens. Defendant

  Lovette’s statement that “zero based budgeting” and “operational improvements” would

  strengthen Pilgrim’s competitive advantage was materially false and misleading when made

  because, in truth, Pilgrim and its co-conspirators were actively engaged in the undisclosed price-

  fixing scheme alleged herein in order to curb competition and increase market-wide profitability.

  In other words, Pilgrim’s improved financial results were not driven by “zero based budgeting”

  and “operational improvements” as Defendant Lovette stated, but rather by the increase Broiler

  prices Pilgrim and its so-called ‘competitors’ were actively conspiring to manipulate.

  First Quarter 2015 Form 10-Q

         180.199.       The same day, on April 30, 2015, Pilgrim filed its Form 10-Q for the

  quarterly period ended March 29, 2015 (“First Quarter 2015 Form 10-Q”), signed by Defendants

  Lovette and Sandri, with the SEC. The First Quarter 2015 Form 10-Q repeated the financial

  results and margins reported in the Company’s First Quarter 2015 Form 8-K. The First Quarter

  2015 Form 10-Q also included the following statements:

         Market prices for feed ingredients remain volatile. Consequently, there can be no
         assurance that our feed ingredients prices will not increase materially and that
         such increases would not negatively impact our financial position, results of
         operations and cash flow.
                                                ….
         Market prices for chicken products are currently at levels sufficient to offset the
         costs of feed ingredients. However, there can be no assurance that chicken
         prices will not decrease due to such factors as competition from other proteins
         and substitutions by consumers of non-protein foods because of uncertainty
         surrounding the general economy and unemployment.

                                                  85
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 91 of 197




  (Emphasis added).

         181.200.       The foregoing statements were materially false and misleading when made

  because the cost of feed ingredients was no longer “negatively impact[ing]” Pilgrim’s financial

  position due to Pilgrim’s agreement with other Broiler companies to further reduce supply

  whenever other market factors would make the industry unprofitable. To that end, it was also

  materially false and misleading for Defendants to state that “there can be no assurance that

  chicken prices will not decrease” due to a variety of factors when, in fact, Pilgrim and other

  companies were collaborating to fix Broiler prices at an artificial prices through reductions of

  supply and by manipulating the Georgia Dock index.

  First Quarter 2015 Earnings Call

         182.201.       The same day, Defendants Lovette and Sandri held a conference call with

  investors to discuss Pilgrim’s first quarter 2015 results (the “First Quarter 2015 Earnings Call”),

  during which they spoke in detail about Pilgrim’s margins, earnings, and net income. During the

  call, Defendants made false statements regarding both Pilgrim’s performance and the chicken

  industry in general, as well as the factors that contributed to Pilgrim’s performance. For example,

  Defendant Lovette stated:

         And we also think that the pricing from demand is going to be very strong, too.
         And the reason is, as I said before, from a supply standpoint, not much of the
         supply growth is coming from the growth in hen. And as there’s only 2 wings on
         each bird, it’s a piece count issue. And as wings continue to be well supported and
         demanded, the price continues to be very well supported. Tenders are the same
         way. There’s only 2 tenders per head. And the same math works there in terms of
         price and demand. And we’re seeing tremendous strength for tenders so far this
         year. And breast meat right now is very strong. We’ve seen, I think, $0.08 a
         pound increase just this week in Urner Barry quote. And the trading levels are at a
         basis that indicates that demand is very, very strong for breast meat. And we think
         that breast meat will continue to go up through Memorial Day. And as seasonally
         expected, maybe weaken a little bit in June before it starts making another run
         towards the 4th of July. So we see the patterns, at least, for breast meat, wings
         and tenders very similar to what happened last year. And we believe that that’s

                                                  86
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 92 of 197




         good news from a margin standpoint for chicken producers and us as well.
                                             ….
         Whole birds are very, very in demand and supported. I think the Georgia Dock
         is at an all-time high right now. It went up another 1/4 yesterday at 115.75. And
         we don’t see any reason for demand for whole birds to trail off, at least, through
         Labor Day. And then as is normal, we see a seasonal decline. But as of right now,
         whole birds are stronger than they’ve been really in quite a while. We don’t -- our
         outlook is that’s not going to change.

  (Emphasis added).

         183.202.       The foregoing statements were materially false and misleading when made

  because demand was not driving strong pricing, but rather, Pilgrim and its co-conspirators were

  inflating prices of chicken by collectively constraining the supply of Broiler chickens.

  Furthermore, Defendant Lovette’s statements that “[w]hole birds are very, very in demand” and

  connecting that demand to “all-time high” Georgia Dock pricing was materially false and

  misleading because it was the Broiler industry’s manipulation of the Georgia Dock that brought

  it to all-time highs, not the demand for whole chickens. Indeed, at this time, the Urner Barry and

  USDA price indices were both declining rapidly in response to lower feed costs.

         G.      Materially False and Misleading Statements and Omissions
                 Concerning the Second Quarter of 2015

  Second Quarter 2015 Press Release and Form 8-K

         184.203.       On July 29, 2015, Pilgrim issued a press release entitled “Pilgrim’s Pride

  Reports Operating Income of $378 Million with a Margin of 18.4% for the Second Quarter of

  2015, for a 26% Improvement Compared to 2014” (“Second Quarter 2015 Press Release”). The

  next day, the Company filed a Form 8-K (“Second Quarter 2015 Form 8-K”) with the SEC,

  which Defendant Sandri signed, that included the press release as an exhibit, reporting second

  quarter 2015 financial results, including EBITDA of $425.8 million, net income of $241.5

  million, and earnings of $0.94 per share for the quarter. Defendant Lovette stated that Pilgrim


                                                 87
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 93 of 197




  “remain[ed] very committed to our goals of joint value creation with key customers, relentless

  pursuit of operational excellence and growing value added exports, and despite ongoing

  challenges during Q2, out team has once again delivered solid results.” Defendant Lovette also

  stated that “[t]he business continues to generate strong cash flows and our team remains

  relentless in finding additional opportunities to improve our operations and build competitive

  advantages.” Finally, Defendant Lovette stated that “[t]he vision and diversification strategy that

  we have implemented over the past few years are creating an opportunity for us to keep our

  strong performance in different market conditions and with lower volatility than any specific

  segment.”

         185.204.       Defendant Lovette’s representation that Pilgrim’s “solid results” in Q2

  were attributable to “joint value creation with key customers, relentless pursuit of operational

  excellence and growing value added exports” was materially false and misleading when made

  because, in truth, Pilgrim’s Q2 financial results were in material part predicated on the

  undisclosed price-fixing scheme alleged herein. Defendant Lovette’s representation that Pilgrim

  was “relentless” in finding opportunities to “build competitive advantages” was materially false

  and misleading when made because, in truth, Pilgrim and its co-conspirators were actively

  engaged in the undisclosed price-fixing scheme alleged herein in order to curb competition and

  increase market-wide profitability. Defendant Lovette’s representation that Pilgrim’s

  implementation of a “vision and diversification strategy” were the factors accountable for its

  “strong performance,” was materially false and misleading when made because, in truth,

  Pilgrim’s performance was materially predicated on the undisclosed price-fixing scheme alleged

  herein, as well as the manipulation of the Georgia Dock pricing index.




                                                  88
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 94 of 197




  Second Quarter 2015 Form 10-Q

         186.205.       The same day, on July 30, 2015, Pilgrim filed its Form 10-Q for the

  quarterly period ended June 28, 2015 (“Second Quarter 2015 Form 10-Q”), signed by

  Defendants Lovette and Sandri, with the SEC. The Second Quarter 2015 Form 10-Q repeated the

  materially false and misleading financial results and margins reported in the Company’s Second

  Quarter 2015 Form 8-K. The Second Quarter 2015 Form 10-Q also contained the following

  language:

         Market prices for feed ingredients remain volatile. Consequently, there can be no
         assurance that our feed ingredients prices will not increase materially and that
         such increases would not negatively impact our financial position, results of
         operations and cash flow.
                                                ….
         Market prices for chicken products are currently at levels sufficient to offset the
         costs of feed ingredients. However, there can be no assurance that chicken
         prices will not decrease due to such factors as competition from other proteins
         and substitutions by consumers of non-protein foods because of uncertainty
         surrounding the general economy and unemployment.

  (Emphasis added).
        187.206.        The foregoing statements, like statements made regarding feed costs in the

  Company’s previous quarterly filing, were materially false and misleading when made because

  the cost of feed ingredients was no longer “negatively impact[ing]” Pilgrim’s financial position

  due to Pilgrim’s agreement with other Broiler companies to further reduce supply whenever

  other market factors would make the industry unprofitable. Thus, it was also materially false and

  misleading for Defendants to state that “there can be no assurance that chicken prices will not

  decrease” due to a variety of factors when, in fact, Pilgrim and other companies were

  collaborating to fix Broiler prices at an artificial prices through reductions of supply and by

  manipulating the Georgia Dock index.




                                                 89
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 95 of 197




  Second Quarter 2015 Earnings Call

            188.207.       The same day, Defendants Lovette and Sandri held a conference call with

  investors to discuss Pilgrim’s second quarter 2015 results (the “Second Quarter 2015 Earnings

  Call”), during which they spoke in detail about Pilgrim’s margins, earnings, and net income.

  During the call, Defendants made false statements regarding both Pilgrim’s performance and the

  chicken industry in general, as well as the factors that contributed to Pilgrim’s performance. For

  example, Defendant Lovette stated:

            As a reminder, the industry is currently capacity-constrained by slaughter
            facilities since producers are already operating at a very high utilization rate,
            which limits the ability to process a large increase in supply of birds within the
            short term to medium term without significant investment in the whole value
            chain. We’re continuing to see solid demand from our customers particularly at
            quick-service restaurants. And assuming current supply growth rates, we believe
            supply and demand to remain in balance….Overall, we continue to see positive
            signs for demand and chicken continues to be the most attractive protein option
            available for retail and food service.

  (Emphasis added).

            189.208.       The foregoing statements were materially false and misleading when

  made. It was false and misleading for Defendant Lovette to state that the industry was “capacity-

  constrained” and operating “at a very high utilization rate” when, in truth, Pilgrim and its co-

  conspirators were artificially constraining the supply of Broiler chickens in a collusive scheme to

  inflate prices. Moreover, Defendant Lovette materially misrepresented that he was “assuming”

  supply growth rates to same when, in fact, Pilgrim and its co-conspirators in the industry were

  working cooperatively to keep supply growth in check.

            190.209.       During the Second Quarter 2015 Earnings Call Defendant Lovette also

  stated:

            It is a cyclical business. We have a lot of factors beyond our control. Input cost,
            spot markets, high-path avian flu. And all of that combined makes it extremely
            difficult to tell you specifically what normalized margins could or should be in

                                                    90
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 96 of 197




         our industry. I would point out though that given what’s happened the last two
         years to three years with competing meat prices with our own industry showing
         discipline in matching supply and demand, we believe that normalized margins,
         whatever they maybe, are structurally higher than they were 10 years ago or even
         seven years ago. And in addition to that, whatever the average margin is for the
         industry, I believe, we’ve demonstrated the last few quarters that our business
         model close off better margins than the average company. And we believe that
         spread should continue to grow in time as we get better with zero-based budgeting
         execution, as we get better with our management method. And also I’d point to
         the agility in our pricing strategy. We look to the future, we form a point of view
         about what we believe supply and demand will be in the next six months to 18
         months and we change our pricing strategy commensurate with what we believe
         will happen and we’ve done that so far this year, and we believe that will continue
         to be constructive for us as well.

  (Emphasis added).

         191.210.       The foregoing statements were materially false and misleading when made

  for several reasons. First, Defendant Lovette materially misrepresented that the Broiler market

  was still “cyclical” when, in fact, by collaborating with other Broiler companies to restrict

  supply, the industry created an artificially stable Broiler industry. To that end, it was also

  misleading for Defendant Lovette to discuss supply “discipline” while failing to disclose the

  anticompetitive agreement amongst the industry to limit supply in order to maintain high prices.

  Furthermore, Defendant Lovette materially misrepresented to investors that credit Pilgrim’s agile

  “pricing strategy” for its improved margins when, in truth, Pilgrim and its co-conspirators were

  actively engaged in a collusive scheme to inflate prices and manipulating the Georgia Dock to

  achieve those margins.

         192.211.       Inquiring about the strength and consistency of chicken prices as

  published on the Georgia Dock, an analyst for KeyBanc Capital Markets asked the following

  question of Defendant Lovette during the Second Quarter 2015 Earnings Call:

         [M]y second question is just in terms of pricing, so there’s been some softness, as
         you alluded to earlier. But Georgia Dock prices seem to have held up pretty well.
         So I’m just curious if you could talk a little bit about maybe what’s driving that.
         And then, in your view, do you see some risk to Georgia Dock prices as – with

                                                 91
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 97 of 197




         the potential of pork prices coming down further at retail? Thank you.

  Lovette responded in part as follows:

         So Georgia Dock market is reflective of whole birds. And you have a mix of
         small whole birds and medium sized whole birds in that mix. And we believe
         that it’s the value of all those birds combined that it has been supported for
         keeping that price relatively high. And we believe especially given the actual
         decline in the number head of small bird production this year over last and we
         don’t see that’s going to grow significantly in the future. We believe that’s
         Georgia Dock will continue to be supportive by the demand for that product.

  (Emphasis added).

         193.212.       The foregoing statements were materially false and misleading when

  made. It was materially false and misleading for Lovette to state that the mix of small and

  medium sized birds buoyed the Georgia Dock prices when, in truth, the Georgia Dock prices

  were inflated due to Pilgrim and other Broiler companies reporting false prices to the GDA,

  which, unlike the Urner Barry and USDA indices, did not have a secondary verification

  procedure.

         H.      Materially False and Misleading Statements and Omissions Concerning the
                 Third Quarter of 2015

  Third Quarter 2015 Press Release and Form 8-K

         194.213.       On October 28, 2015, Pilgrim issued a press release entitled “Pilgrim’s

  Pride Reports Operating Income of $231 Million with a Margin of 10.9% for the Third Quarter

  of 2015” (“Third Quarter 2015 Press Release”). The next day, the Company filed a Form 8-K

  (“Third Quarter 2015 Form 8-K”) with the SEC, which Defendant Sandri signed, that included

  the press release as an exhibit, reporting third quarter 2015 financial results, including EBITDA

  of $274.3 million, net income of $137.1 million, and earnings of $0.58 per share for the quarter.

  Defendant Lovette stated “[t]he Q3 results are a strong validation of our portfolio model, and the

  strategy we have pursued and implemented over the past four years is fundamental in improving


                                                 92
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 98 of 197




  our ability to maintain strong performance, minimize the impact of different market conditions,

  and give us more consistent financial results.” Finally, Defendant Lovette stated that, “[i]n spite

  of the tough environment last quarter, our cash flow generation continues to be strong and our

  team remains relentless in uncovering additional methods to increase operational efficiencies,

  enhance relationships with key customers, and build competitive advantages.”

         195.214.       Defendant Lovette’s representation that Pilgrim’s third quarter results

  validated Pilgrim’s “portfolio model” and “strategy” was materially false and misleading

  because, in truth, those results were predicated on the undisclosed price-fixing scheme alleged

  herein as well as their manipulation of the Georgia Dock index. Defendant Lovette’s

  representation that Pilgrim remained “relentless” in finding opportunities to “build competitive

  advantages” was materially false and misleading when made because, in truth, Pilgrim and its

  co-conspirators were actively engaged in the undisclosed price-fixing scheme alleged herein in

  order to curb competition and increase market-wide profitability. In other words, Pilgrim’s

  strong “cash flow generation” was not driven by an “increase [in] operational efficiencies” or

  “enhance[d] relationships with key customers,” as Defendant Lovette stated, but rather by the

  Broiler prices Pilgrim and its so-called ‘competitors’ were actively conspiring to manipulate.

  Third Quarter 2015 Form 10-Q

         196.215.       The same day, on October 29, 2015, Pilgrim filed its Form 10-Q for the

  quarterly period ended September 27, 2015 (“Third Quarter 2015 Form 10-Q”), signed by

  Defendants Lovette and Sandri, with the SEC. The Third Quarter 2015 Form 10-Q repeated the

  financial results and margins reported in the Company’s Third Quarter 2015 Form 8-K. The

  Third Quarter 2015 Form 10-Q also contained the following statements:

         Market prices for feed ingredients remain volatile. Consequently, there can be no
         assurance that our feed ingredients prices will not increase materially and that


                                                  93
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 99 of 197




         such increases would not negatively impact our financial position, results of
         operations and cash flow.
                                             ….
         Market prices for chicken products are currently at levels sufficient to offset the
         costs of feed ingredients. However, there can be no assurance that chicken
         prices will not decrease due to such factors as competition from other proteins
         and substitutions by consumers of non-protein foods because of uncertainty
         surrounding the general economy and unemployment.

  (Emphasis added).

         197.216.       The foregoing statements were materially false and misleading when made

  because the cost of feed ingredients was no longer “negatively impact[ing]” Pilgrim’s financial

  position due to Pilgrim’s agreement with other Broiler companies to further reduce supply

  whenever other market factors would make the industry unprofitable. Furthermore, it was also

  materially false and misleading for Defendants to state that “there can be no assurance that

  chicken prices will not decrease” due to a variety of factors when, in fact, Pilgrim and other

  companies were collaborating to fix Broiler prices at an artificial prices through reductions of

  supply and by manipulating the Georgia Dock index.

  Third Quarter 2015 Earnings Call

         198.217.       The same day, Defendants Lovette and Sandri held a conference call with

  investors to discuss Pilgrim’s third quarter 2015 results (the “Third Quarter 2015 Earnings

  Call”), during which they spoke in detail about Pilgrim’s materially misleading margins,

  earnings, and net income. During the call, Defendants made false statements regarding both

  Pilgrim’s performance and the chicken industry in general, as well as the factors that contributed

  to Pilgrim’s performance. For example, Defendant Lovette stated:

         [I]n the face of the lowest cutout value seen over the last five years and ongoing
         challenges in major export markets coupled with a pricing environment
         comparable to 2011, our operations continued to produce respectable margins
         last quarter. This is a validation of the benefit of our diverse portfolio model
         and all the operational improvements we’ve have achieved in the past four

                                                 94
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 100 of 197




             years, giving us confidence that we are on the right track in implementing and
             executing our strategy. As we said many times before, our well-balanced portfolio
             and approach to bird sizes, customers, end markets and geographies reduces the
             impact of individual segments and gives us lower overall volatility and much
             more consistent performance over an extended period of time.

   (Emphasis added).

             199.218.       Defendant Lovette’s foregoing statements were materially false and

   misleading to attribute Pilgrim’s “respectable margins” to the Company’s “diverse portfolio

   model” and “operational improvements” when, in truth, Pilgrim’s margins were in substantial

   part predicated on the undisclosed price-fixing scheme alleged herein.

             200.219.       During the Third Quarter 2015 Earnings Call Defendant Lovette also

   stated:

             [T]he industry is showing discipline. As you mentioned earlier, pricing has
             receded and we’re still focused on the fact that the profitability of this industry
             depends on the supply and demand of chicken and really little from many other
             factors.

   (Emphasis added).

             201.220.       The foregoing statements were materially false and misleading when

   made. It was false and misleading for Lovette to state that profitability in the chicken industry

   depended “on the supply and demand of chicken and really little from many other factors” when,

   in truth, Lovette failed to disclose that Pilgrim and its co-conspirators decoupled the Broiler

   industry from historical market forces with their undisclosed scheme to collectively reduce

   supply whenever the industry was facing market pressures, thereby raising Broiler prices.

             202.221.       Seeking an explanation for a dip in pricing, an analyst from BMO Capital

   Markets asked the following of Defendants Lovette and Sandri during the Third Quarter 2015

   Earnings Call:

             My second question is you said that the – just in terms of the pricing environment,
             you said that the supply is constrained, which we agree with you but you said the

                                                     95
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 101 of 197




          demand is strong. So which part is creating the weakness in the pricing? I’m just
          trying to figure – kind of figure out which side of it is both. The supply seems
          contained and you said the demand still seems robust. So – but yet the pricing has
          come in. So just trying to, again, figure out what exactly is causing the pricing. Is
          it just simply the export markets and if that cleans up, we would be off to the
          races?

   Sandri responded in part as follows:

          When you look at the price environment on the big bird market compared by the
          cutout is what we are seeing. But when we look at Urner Barry or when we look
          at Georgia Dock, which is more reflective of the small bird market, we can see
          that the market is still strong and demand and supply are more in balance.

   (Emphasis added).

          203.222.       The foregoing statements were materially false and misleading when

   made, as it was false and misleading for Defendant Sandri to state that the Georgia Dock

   reflected a strong pricing environment and one in which “demand and supply were in balance”

   when, in truth, Pilgrim and other poultry producers were manipulating the Georgia Dock index

   by reporting false contract prices to the GDA.

          204.223.       Responding to Defendant Lovette’s comments regarding the chicken

   industry being at or near full production capacity, a Barclays Capital analyst asked the following

   of Lovette during the Third Quarter 2015 Earnings call:

          And then, Bill, on your comments on the industry kind of being at full production
          capacity with no production coming over the next two years to three years, or it
          would take a while to get new plants up to make a difference. How do you view
          PPC’s role in that? Is it something that you would think about to increase
          capacity? Or would you let others in the industry do it?

   Lovette responded as follows:

          We’re focused on our key customers. If we see some of our key customers
          needing more product then we’re going to do what’s best for taking care of
          those customers and taking care of our business.

   (Emphasis added).



                                                    96
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 102 of 197




          205.224.        Defendant Lovette’s response stating that Pilgrim would increase

   production if its key customers needed more product was materially false and misleading

   because, in truth, Pilgrim had agreed with its co-conspirators limit the supply of Broiler

   chickens, regardless of customer demand, in order to inflate and maintain high Broiler prices for

   the entire industry.

          I.      Materially False and Misleading Statements and Omissions Concerning the
                  Fiscal Year 2015

   Fiscal Year 2015 Press Release and Form 8-K

          206.225.        On February 10, 2016, Pilgrim issued a press release entitled “Pilgrim’s

   Pride Closes Fiscal Year 2015 with an Operating Income of $1.04 Billion and a Margin of

   12.8%, Confirmign Benefits of Portfolio Strategy” (“Fiscal Year 2015 Press Release”). The next

   day, the Company filed a Form 8-K (“Fiscal Year 2015 Form 8-K”) with the SEC, which

   Defendant Sandri signed, that included the press release as an exhibit, reporting fourth quarter

   2015 financial results, including EBITDA of $150.0 million, net income of $63.1 million, and

   earnings of $0.26 per share for the quarter. Defendant Lovette stated that “[d]espite the

   headwinds, our team managed to deliver margins that are above periods when prices were at

   similar levels. Our performance is commendable and strongly validates the benefits of our

   strategy.” Defendant Lovette also stated “[t]he implementation and execution of our portfolio

   model over the past five years are critical in supporting our ability to deliver stronger

   profitability while giving more consistent financial results, as we minimize the impact of specific

   market conditions in any given segment or geography.” Finally, Defendant Lovette stated that

   Pilgrim’s “cash flow generation was strong and our team remained relentless in identifying

   additional methods to increase operational efficiencies, enhace relationsihps with key customers,

   and build competitive advantages.”

                                                   97
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 103 of 197




          207.226.       Defendant Lovette’s statement that Pilgrim’s ability to deliver higher

   margins than when prices were at similar levels “validates the benefits of our strategy” was

   materially false and misleading when made because, in truth, Pilgrims’ historically favorable

   margins were attributable, in material part, to the undisclosed price fixing scheme alleged herein

   and were wholly unrelated to Pilgrim’s purported “strategy.” Defendant Lovette’s statements

   representing that Pilgrim’s “implementation and execution” of its “portfolio model” was the

   reason the Company had experienced and was experiencing “stronger profitability” were

   materially false and misleading because, in truth, the determinative factors influencing Pilgrim’s

   profitability were: (1) the undisclosed price-fixing scheme amongst Pilgrim and its competitors;

   and (2) the manipulation of the Georgia Dock index.

   Fiscal Year 2015 Form 10-K

          208.227.       The following day, on February 12, 2016, Pilgrim filed its Form 10-K for

   the fiscal year ended December 27, 2015 (“Fiscal Year 2015 Form 10-K”), signed by Defendants

   Lovette and Sandri, with the SEC. The Fiscal Year 2015 Form 10-K repeated the financial

   results and margins reported in the Company’s Fiscal Year 2015 Form 8-K.

          209.228.       The Fiscal Year 2015 Form 10-K also stated:

          Items that influence chicken pricing in the U.S. include international demand,
          changes in production by other broiler producing countries, input costs and the
          demand associated with substitute products such as beef and pork. We believe
          our focus on sales mix enables us to adapt to changing supply-demand
          dynamics by adjusting our production to maximize value.
                                                ….
          We believe we are well positioned to be the primary chicken supplier for large
          customers due to our ability to provide consistent supply, innovate and develop
          new products to address consumer desires and provide competitive pricing across
          a diverse product portfolio. Our balanced portfolio of fresh, prepared and value-
          added chicken products yields a diversified sales mix, mitigating supply and
          market volatility and creating more consistent gross margins.
                                                 ….


                                                  98
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 104 of 197




          In the U.S., prices of these products are negotiated daily or weekly and are
          generally related to market prices quoted by the USDA or other public price
          reporting services.

   (Emphasis added).

          210.229.       The foregoing statements were materially false and misleading when made

   for several reasons. First, in discussing the “items that influence chicken pricing in the U.S.,”

   Pilgrim failed to disclose that the two largest factors influencing chicken prices were: (1) the

   undisclosed price-fixing scheme amongst Pilgrim and its competitors; and (2) the manipulation

   of the Georgia Dock index. Next, it was false and misleading for Pilgrim to state that its “focus

   on sales mix” allowed it to adjust its “production to maximize value” when, in truth, Pilgrim and

   its co-conspirators were artificially constraining the supply of Broiler chickens in a collusive

   scheme to inflate prices. It was also false and misleading for Pilgrim to state that it was capable

   of providing its customers with “consistent supply” and “competitive pricing when, in truth,

   Pilgrim and its co-conspirators were artificially constraining the supply of Broiler chickens in a

   collusive scheme to inflate prices. Moreover, Pilgrim falsely stated that it sold its products

   pursuant to “market prices quoted by the USDA” and “determined by supply and demand” when,

   in truth, Pilgrim and its co-conspirators were selling its products at inflated prices due to the

   anticompetitive scheme and Georgia Dock manipulation.

          211.230.       The Fiscal year 2015 Form 10-K also stated:

          Most fresh chicken products are sold to established customers, based upon
          certain weekly or monthly market prices reported by the USDA and other public
          price reporting services, plus a markup, which is dependent upon the
          customer’s location, volume, product specifications and other factors. We
          believe our practices with respect to sales of fresh chicken are generally consistent
          with those of our competitors. The majority of these products are sold pursuant
          to agreements with varying terms that set a price according to formulas based
          on underlying chicken price markets, subject in many cases to minimum and
          maximum prices….We establish prices for our prepared chicken products based
          primarily upon perceived value to the customer, production costs and prices of
          competing products. The majority of these products are sold pursuant to

                                                   99
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 105 of 197




          agreements with varying terms that either set a fixed price for short-term periods
          or set a price according to formulas based on an underlying commodity market
          such as corn and chicken price forecasts, subject in many cases to minimum and
          maximum prices. Many times, these prices are dependent upon the customer’s
          location, volume, product specifications and other factors.

   (Emphasis added).

          212.231.        The foregoing statements were materially false and misleading when

   made. It was false and misleading for Pilgrim to state that it sold its products pursuant to “market

   prices,” “perceived value to the customer,” and other factors when, in truth, Pilgrim’s pricing

   was influenced in large part by: (1) the collusive scheme to reduce supply thereby inflating

   prices; and (2) the manipulation of the Georgia Dock index, which Pilgrim failed to disclose that

   it used in its price negotiations with customers.

          213.232.        The Fiscal Year 2015 Form 10-K also stated:

          The chicken industry is highly competitive. We are one of the largest chicken
          producers in the world and we believe our relationship with JBS enhances our
          competitive position. In the U.S. and Mexico, we compete principally with other
          vertically integrated poultry companies. However, there is some competition with
          non-vertically integrated further processors in the U.S. prepared chicken business.
          We believe vertical integration generally provides significant, long-term cost and
          quality advantages over non-vertically integrated further processors. In general,
          the competitive factors in the U.S. chicken industry include price, product
          quality, product development, brand identification, breadth of product line and
          customer service. Competitive factors vary by major market. In the U.S. retail
          market, we believe that product quality, brand awareness, customer service and
          price are the primary bases of competition. In the foodservice market,
          competition is based on consistent quality, product development, service and
          price. The export market is competitive on a global level based on price, product
          quality, product tailoring, brand identification and customer service.

   (Emphasis added).

          214.233.        The foregoing statements were materially false and misleading when made

   because, as discussed thoroughly herein, the chicken industry was not “highly competitive” and

   Pilgrim did not compete with other vertically integrated poultry companies. In reality, Pilgrim



                                                   100
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 106 of 197




   and its co-conspirators were actively cooperating in an anti-competitive scheme to inflate the

   prices of Broiler chickens. Thus, “price” was not a “competitive factor” at all.

          215.234.        The Fiscal Year 2015 Form 10-K also stated:

          U.S. sales generated in 2014 increased $146.8 million, or 2.0%, from U.S. sales
          generated in 2013, primarily because of an increase in the net revenue per pound
          sold that was partially offset by a decrease in pounds sold. Increased net revenue
          per pound sold, which resulted primarily from an increase in market prices due
          to continued healthy demand for chicken products in combination with
          constrained supply, contributed $217.8 million, or 2.9 percentage points, to the
          revenue increase.

   (Emphasis added).

          216.235.        The foregoing statement Pilgrim’s increase in net revenue was the

   consequence of “continued healthy demand for chicken products in combination with

   constrained supply” was materially false and misleading when made because, in truth, Pilgrim’s

   increased net revenues during 2014 were due in large part to the efforts of Pilgrim and its co-

   conspirators to artificially constrain the supply of Broiler chickens in a collusive scheme to

   inflate prices, and also as a result of their manipulation of the Georgia Dock pricing index.

   Fiscal Year 2015 Earnings Call

          217.236.        The same day, Defendants Lovette and Sandri held a conference call with

   investors to discuss Pilgrim’s fourth quarter and full fiscal year 2015 results (the “Fiscal Year

   2015 Earnings Call”), during which they spoke in detail about Pilgrim’s margins, earnings, and

   net income. During the call, Defendants made false statements regarding both Pilgrim’s

   performance and the chicken industry in general, as well as the factors that contributed to

   Pilgrim’s performance. For example, Defendant Lovette stated:

          We believe this performance is a validation of the effectiveness of our portfolio
          strategy. We do not expect to follow the full peaks and troughs of broader
          industry pricing trends; instead, the diversity of our product and customer mix
          means that we will benefit from strong markets, and at the same time be
          cushioned from some of the impacts of lower pricing giving us an overall

                                                   101
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 107 of 197




          volatility, lower volatility and higher margins. Rather, our broad mix strategy
          gives us the potential to outperform others over an extended period of time.
          Despite what we have achieved so far we are not complacent as we believe there
          are still more work to be done.

   (Emphasis added).

          218.237.       Defendant Lovette’s statements were materially false and misleading

   when made. First, Pilgrim’s improved financial performance for the year was not the product of

   the “effectiveness of [Pilgrim’s] portfolio strategy,” but rather because prices of Broilers had

   been artificially inflated as a result of anticompetitive conduct and manipulation of the Georgia

   Dock. Furthermore, it was false and misleading for Lovette to state that the “diversity” of

   Pilgrim’s “product and customer mix” resulted in “lower volatility and higher margins” when, in

   truth, the undisclosed price-fixing scheme alleged herein removed the volatility from the market

   and increased margins for Pilgrim as well as other Broiler companies.

          219.238.       During the Fiscal Year 2015 Earnings Call Defendant Lovette also stated:

          The industry continues to be disciplined in terms of U.S. supply. Although,
          monthly pullet data tend to be volatile and have occasionally been at the high end
          of our expectations, we see modest growth of the breeder flock, and more
          importantly, little to no increase in egg sits and chick placements as a positive. We
          believe that at least part of the reason is because chicken producers are being
          disciplined and are much quicker to react than in the past and in adjusting
          supply growth to the actual market conditions.
                                                    ….
          Therefore, assuming existing supply growth rates, we believe that this year’s
          supply and demand to remain roughly in balance. Although cold storage
          inventories remain high compared to last year, we’ve already seen some
          reduction and expect greater stability in 2016, since it’s due primarily to the
          export situation and not a general lack of demand. Overall, we continue to see
          positive signs for demand and chicken continues to be the most attractive protein
          option available for retail and foodservice.

   (Emphasis added).

          220.239.       The foregoing statements were materially false and misleading when made

   for several reasons. As an initial matter, it was materially false and misleading for Lovette to


                                                  102
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 108 of 197




   state that the chicken market was “disciplined in terms of U.S. supply” because it was now

   “adjusting supply growth to the actual market conditions” when, in truth, Pilgrim and its co-

   conspirators were artificially constraining the supply of Broiler chickens in a collusive scheme to

   inflate prices. Similarly, it was false and misleading for Lovette to state that chicken “supply and

   demand” remained “roughly in balance” when, in truth, Pilgrim and its co-conspirators

   materially influenced the supply of Broiler chickens by means of the undisclosed price-fixing

   scheme alleged herein. Moreover, Defendant Lovette’s discussion regarding cold storage and

   noting that “we’ve already seen some reduction and expect greater stability in 2016” was

   materially false and misleading because it failed to disclose that Pilgrim would export that frozen

   meat to Vietnam and other places for bargain prices in order to mitigate its effect on rising

   Broiler prices.

          221.240.        During the Fiscal Year 2015 Earnings Call Defendant Sandri also stated:

          In our U.S. operations, margins were slightly higher in contrast to previous year.
          For context, we delivered such margin performance in an environment that was
          significantly weaker in compared to 2014 which was one of the best years ever for
          the industry. These results reflect the cumulative work we have done to create
          the portfolio strategy that will resist better to volatility specific markets.

   (Emphasis added).

          222.241.        Sandri’s statement that Pilgrim’s favorable 2015 results were the

   consequence of the Company’s “cumulative work” and “portfolio strategy” was materially false

   and misleading because, in reality, Pilgrim’s financial results were materially influenced by the

   undisclosed price-fixing scheme and Georgia Dock manipulation.

          223.242.        During the Fiscal year 2015 Earnings Call, an analyst from BMO Capital

   Markets questioned Defendant Lovette about Pilgrim’s pricing strategy:

          Can you talk about your pricing strategy, because there is a competitor out there
          that is seemingly changing how they are doing their pricing and kind of moving
          more to a structural margin structure rather than ebbing and flowing with Urner

                                                   103
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 109 of 197




          Barry and Georgia Dock prices. Can you talk about if there is [sic] opportunities
          for that?

   Lovette responded in part as follows:

          On the pricing front, we’ve not significantly changed our strategy from where
          it’s been the last two years. I will tell you, we’ve added some more cost plus
          profit component not in a material way or significant way, but we have added to
          that; and we believe that’s going to serve us well as we go into the future. And we
          never expected prices to remain as high as they were in 2014. We knew that at
          some point pricing would be weaker as we saw in 2015, and I believe our
          pricing strategy and operational strategy really served us well when you
          compare the margins that we generated in 2015 relative to the cutout in 2015 as
          compared to 2014. I think that validates, as we said, the balanced portfolio that
          we’ve created over the last five years.

   (Emphasis added).

          224.243.       Lovette’s foregoing statement that Pilgrim’s “pricing strategy and

   operational strategy” were responsible for the Company’s margins was materially false and

   misleading because, in truth, Pilgrim’s margins were materially influenced by the undisclosed

   price-fixing scheme and Georgia Dock manipulation.

          J.     Materially False and Misleading Statements and Omissions
                 Concerning the First Quarter of 2016

   First Quarter 2016 Press Release and Form 8-K

          225.244.       On April 27, 2016, Pilgrim issued a press release entitled “Pilgrim’s Pride

   Reports Operating Income of $189 Million with a Margin of 9.6% for the First Quarter of 2016”

   (“First Quarter 2016 Press Release”). The next day, the Company filed a Form 8-K (“First

   Quarter 2016 Form 8-K”) with the SEC, which Defendant Sandri signed, that included the press

   release as an exhibit, reporting first quarter 2016 financial results, including EBITDA of $233.5

   million, net income of $118.4 million, and earnings of $0.46 per share for the quarter. Defendant

   Lovette stated that “[w]hile market conditions contributed to the improvement, our well-balanced

   portfolio played a key factor in delivering the improved Q1 performance since we were able to


                                                 104
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 110 of 197




   leverage the strength in specific market segments while minimizing the impact of the others.”

   Lovette added that Pilgrim’s “portfolio strategy, combined with our approach of being a valued

   partner with key customers and pursuing operational excellence while strategically growing

   value-added exports, will allow us to deliver less volatility and higher earnings to our

   shareholders over time.”

          226.245.       Defendant Lovette’s statement that Pilgrim’s “well-balanced portfolio

   played a key factor” in its positive Q1 performance was materially false and misleading when

   made because, in truth, Pilgrim’s financial results were the product of the collusive supply

   reduction scheme and Georgia Dock manipulation. Furthermore, Defendant Lovette’s statement

   that Pilgrim would deliver “less volatility and higher earnings” to its shareholders due to its

   “portfolio strategy” and pursuit of “operational excellence” was materially false and misleading

   because, in actuality, decreased volatility and higher earnings were likewise the product of the

   collusive supply reduction practices and Georgia Dock manipulation.

   First Quarter 2016 Form 10-Q

          227.246.       The next day, on April 28, 2016, Pilgrim filed its Form 10-Q for the

   quarterly period ended March 27, 2016 (“First Quarter 2016 Form 10-Q”), signed by Defendants

   Lovette and Sandri, with the SEC. The First Quarter 2016 Form 10-Q repeated the financial

   results and margins reported in the Company’s First Quarter 2016 Form 8-K. Like previous

   quarterly filings, the First Quarter 2016 Form 10-Q contained the following statements:

          Market prices for feed ingredients remain volatile. Consequently, there can be no
          assurance that our feed ingredients prices will not increase materially and that
          such increases would not negatively impact our financial position, results of
          operations and cash flow.
                                                 ….
          Market prices for chicken products are currently at levels sufficient to offset the
          costs of feed ingredients. However, there can be no assurance that chicken
          prices will not decrease due to such factors as competition from other proteins

                                                 105
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 111 of 197




          and substitutions by consumers of non-protein foods because of uncertainty
          surrounding the general economy and unemployment.

   (Emphasis added).

          228.247.       The foregoing statements were materially false and misleading because

   the cost of feed ingredients was no longer “negatively impact[ing]” Pilgrim’s financial position

   due to Pilgrim’s agreement with other Broiler companies to further reduce supply whenever

   other market factors would make the industry unprofitable. Furthermore, it was also materially

   false and misleading for Defendants to state that “there can be no assurance that chicken prices

   will not decrease” due to a variety of factors when, in fact, Pilgrim and other companies were

   collaborating to fix Broiler prices at an artificial prices through reductions of supply and by

   manipulating the Georgia Dock index.

   First Quarter 2016 Earnings Call

          229.248.       The same day, Defendants Lovette and Sandri held a conference call with

   investors to discuss Pilgrim’s first quarter 2016 results (the “First Quarter 2016 Earnings Call”),

   during which they spoke in detail about Pilgrim’s margins, earnings, and net income. During the

   call, Defendants made false statements regarding both Pilgrim’s performance and the chicken

   industry in general, as well as the factors that contributed to Pilgrim’s performance. For example,

   Defendant Lovette stated:

          U.S. industry players have remained disciplined in terms of adding new supplies
          as evidenced by the significant growth in the greater block so far this year and
          while egg set and chick placements data on top of that are flat to up slightly year-
          to-date are reflected of the balanced supply-demand scenario. We believe
          chicken producers are much quicker to react then in the past in adjusting
          supply growth to actual market conditions have seen in the larger and seasonal
          production cuts late last year while being much more deliberate in adding new
          capacities than before, all positives for the industry.

   (Emphasis added).



                                                  106
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 112 of 197




          230.249.        Defendant Lovette’s statement that the state of the chicken industry

   reflected a “balanced supply-demand scenario” where producers quickly adjusted “supply

   growth to actual market conditions” was materially false and misleading because, in truth,

   Pilgrim and its co-conspirators in the chicken industry were artificially constraining the supply of

   Broiler chickens in a collusive scheme with its competitors to inflate prices.

          231.250.        During the First Quarter 2016 Earnings Call Defendant Sandri also stated:

          On leg quarters, during last quarter, the US industry diversified their exports as
          mentioned due to the trade barriers and challenges on international economies
          and that’s helped maintain the inventories at very low levels.

   (Emphasis added).

          232.251.        Defendant Sandri’s foregoing statement was materially false and

   misleading when made, because the poultry industry did not diversify their exports “due to the

   trade barriers and challenges on international economies,” but rather for the purpose of lowering

   US inventory levels to maintain high prices in accordance with the industry’s collusive price-

   fixing agreement.

          K.      Materially False and Misleading Statements and Omissions
                  Concerning the Second Quarter of 2016

   Second Quarter 2016 Press Release and Form 8-K

          233.252.        On July 27, 2016, Pilgrim issued a press release entitled “Pilgrim’s Pride

   Reports Operating Income of $237 Million with an Operating Margin of 11.7% for the Second

   Quarter of 2016” (“Second Quarter 2016 Press Release”). The next day, the Company filed a

   Form 8-K (“Second Quarter 2016 Form 8-K”) with the SEC, which Defendant Sandri signed,

   that included the press release as an exhibit, reporting second quarter 2016 financial results,

   including EBITDA of $282.7 million, net income of $152.9 million, and earnings of $0.60 per

   share for the quarter. Defendant Lovette stated that “[d]uring Q2, our results further improved


                                                   107
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 113 of 197




   sequentially compared to the last two quarters. While our portfolio strategy of a well-balanced

   exposure to different bird sizes was an important factor, the diversity of our product and broad

   customer mix, as well as geographic exposure were also important contributors.” Defendant

   Lovette also stated that Pilgrim’s portfolio strategy was “generating the intended results and

   created a unique and meaningful advantage over competitors with less breadth in their portfolio.”

   Finally, Defendant Lovette stated that Pilgrim’s “operations in Mexico were a strong contributor

   to the Q2 results driven by an improved supply/demand environment, better operating

   performance, and increased synergies with newly acquired assets.”

          234.253.       It was materially false and misleading for Defendant Lovette to represent

   that the Company’s second quarter financial results were buoyed by its “portfolio strategy,”

   “improved supply/demand environment, better operating performance, and increased synergies”

   when, in fact, Pilgrim’s financial results were predicated on the undisclosed price-fixing scheme

   and the Georgia Dock manipulation alleged herein. Defendant Lovette’s statement that Pilgrim’s

   portfolio strategy “created a unique and meaningful advantage over competitors” was materially

   falase and misleading when made because, in truth, Pilgrim and its co-conspirators were actively

   engaged in the undisclosed price-fixing scheme alleged herein in order to curb competition and

   increase market-wide profitability. In other words, Pilgrim’s “intended results” were not driven

   by its “portfolio strategy,” as Defendant Lovette stated, but rather by the increase Broiler prices

   Pilgrim and its so-called ‘competitors’ were actively conspiring to manipulate. Defendant

   Lovette’s statement that Pilgrim’s Q2 performance was attributable to ”an improved

   supply/demand environment, better operating performance, and increased synergies with newly

   acquired assets” in its Mexico market was materially false and misleading when made because,

   in truth, Pilgrim’s Q2 financial results were driven by the undisclosed price-fixing scheme



                                                  108
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 114 of 197




   alleged herein and Pilgrim’s Mexico operations did not benefit from “an improved

   supply/demand environment,” as Pilgrim and its co-conspirators distorted the supply-demand

   environment for Broilers.

   Second Quarter 2016 Form 10-Q

          235.254.       The same day, on July 28, 2016, Pilgrim filed its Form 10-Q for the

   quarterly period ended June 26, 2016 (“Second Quarter 2016 Form 10-Q”), signed by

   Defendants Lovette and Sandri, with the SEC. The Second Quarter 2016 Form 10-Q repeated the

   financial results and margins reported in the Company’s Second Quarter 2016 Form 8-K.

          236.255.       The Second Quarter 2016 Form 10-Q also stated:

          Market prices for feed ingredients remain volatile. Consequently, there can be no
          assurance that our feed ingredients prices will not increase materially and that
          such increases would not negatively impact our financial position, results of
          operations and cash flow.
                                                 ….
          Market prices for chicken products are currently at levels sufficient to offset the
          costs of feed ingredients. However, there can be no assurance that chicken
          prices will not decrease due to such factors as competition from other proteins
          and substitutions by consumers of non-protein foods because of uncertainty
          surrounding the general economy and unemployment.
   (Emphasis added).

          237.256.       The foregoing statements were materially false and misleading because

   the cost of feed ingredients was no longer “negatively impact[ing]” Pilgrim’s financial position

   due to Pilgrim’s agreement with other Broiler companies to further reduce supply whenever

   other market factors would make the industry unprofitable. Furthermore, it was also materially

   false and misleading for Defendants to state that “there can be no assurance that chicken prices

   will not decrease” due to a variety of factors when, in fact, Pilgrim and other companies were

   collaborating to fix Broiler prices at an artificial prices through reductions of supply and by

   manipulating the Georgia Dock index.


                                                 109
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 115 of 197




          238.257.        The Second Quarter 2016 Form 10-Q also stated:

          U.S. net sales generated in the thirteen weeks ended June 26, 2016 decreased
          $161.4 million, or 8.8%, from U.S. net sales generated in the thirteen weeks
          ended June 28, 2015 primarily because of decreased sales volume. The decrease
          in sales volume contributed $101.3 million, or 5.5 percentage points, to the net
          sales decrease. The decrease in sales volume was partially due to production
          limitations caused by operational improvements in one of our prepared foods
          facilities during the period. Lower net sales per pound, which reflects a slight
          shift in product mix toward lower-priced fresh chicken products when compared
          to the same period in the prior year, contributed $60.2 million, or 3.2 percentage
          points, to the net sales decrease.
                                                  ….
          U.S. net sales generated in the twenty-six weeks ended June 26, 2016 decreased
          $333.9 million, or 9.1% , from U.S. net sales generated in the twenty-six weeks
          ended June 28, 2015 primarily because of decrease in sales volume and a decrease
          net sales per pound. The decrease in sales volume contributed $170.3 million, or
          4.6 percentage points, to the decrease in net sales. The decrease in sales volume
          was partially due to production limitations caused by operational improvements
          in one of our prepared foods facilities during the period. Lower net sales per
          pound, which reflects a slight shift in product mix toward lower-priced fresh
          chicken products when compared to the same period in the prior year, contributed
          $163.6 million, or 4.4 percentage points, to the net sales decrease.

   (Emphasis added).

          239.258.        The foregoing statements were materially false and misleading when

   made. It was false and misleading for Pilgrim to state that its decreased sales volume was

   attributable to “production limitations caused by operations improvements” when, in truth,

   Pilgrim artificially constrained its production of Broiler chickens in order to artificially inflate

   prices in satisfaction of the undisclosed price-fixing scheme alleged herein.

   Second Quarter 2016 Earnings Call

          240.259.        The same day, Defendants Lovette and Sandri held a conference call with

   investors to discuss Pilgrim’s second quarter 2016 results (the “Second Quarter 2016 Earnings

   Call”), during which they spoke in detail about Pilgrim’s materially misleading margins,

   earnings, and net income. During the call, Defendants made false statements regarding both



                                                   110
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 116 of 197




   Pilgrim’s performance and the chicken industry in general, as well as the factors that contributed

   to Pilgrim’s performance. For example, Defendant Lovette stated:

          Producers have been very deliberate about adding new supplies compared to the
          past as indicated by the marginal growth in the breeder flock so far this year
          while egg sets and chick placements data are flat to up slightly year-to-date are
          reflecting a balanced supply-demand environment.

   (Emphasis added).

          241.260.       Lovette’s foregoing statements were materially false and misleading when

   made in that the state of the chicken industry did not reflect a “balanced supply-demand

   environment,” but rather Pilgrim and its co-conspirators in the chicken industry were artificially

   constraining the supply of Broiler chickens in a collusive scheme to inflate prices. Similarly, the

   statement that “[p]roducers have been very deliberate about adding new supplies” was

   misleading in that it failed to disclose that the industry was purposefully limiting production as

   part of an anticompetitive scheme.


          L.      Materially False and Misleading Statements and Omissions
                  Concerning the Third Quarter of 2016

   Third Quarter 2016 Press Release and Form 8-K

          242.261.       On October 26, 2016, Pilgrim issued a press release entitled “Pilgrim’s

   Pride Reports Operating Income of $164 Million with an Operating Margin of 8.1% for the Third

   Quarter of 2016” (“Third Quarter 2016 Press Release”). The next day, the Company filed a Form

   8-K (“Third Quarter 2016 Form 8-K”) with the SEC, which Defendant Sandri signed, that

   included the press release as an exhibit, reporting third quarter 2016 financial results, including

   EBITDA of $210.8 million, net income of $98.7 million, and earnings of $0.39 per share for the

   quarter. Defendant Lovette stated that “[d]uring Q3, our Fresh business continued to perform

   well driven by our differentiated portfolio strategy of having presence in all three bird sizes and


                                                  111
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 117 of 197




   strong relationships with key customers. Retail demand for our birds remained robust despite

   concerns about greater availability of other competing proteins.”

          243.262.       Defendant Lovette’s foregoing statement that Pilgrim’s third quarter

   financial results were driven by its “differentiated portfolio strategy” was materially false and

   misleading when made because, in truth, Pilgrim’s financial results were predicated on the

   undisclosed price-fixing scheme and Georgia Dock manipulation alleged herein. Defendant

   Lovette’s statement that “[r]etail demand for our birds remained robust” was also materially false

   and misleading when made because Lovette failed to disclose that the demand and prices for

   Broilers “remained robust” as a direct consequence of the price-fixing scheme alleged herein.


   Third Quarter 2016 Form 10-Q

          244.263.       The same day, on October 27, 2016, Pilgrim filed its Form 10-Q for the

   quarterly period ended September 25, 2016 (“Third Quarter 2016 Form 10-Q”), signed by

   Defendants Lovette and Sandri, with the SEC. The Third Quarter 2016 Form 10-Q repeated the

   financial results and margins reported in the Company’s Third Quarter 2016 Form 8-K.

          245.264.       The Third Quarter 2016 Form 10-Q also stated:

          Market prices for feed ingredients remain volatile. Consequently, there can be no
          assurance that our feed ingredients prices will not increase materially and that
          such increases would not negatively impact our financial position, results of
          operations and cash flow.
                                                 ….
          Market prices for chicken products are currently at levels sufficient to offset the
          costs of feed ingredients. However, there can be no assurance that chicken
          prices will not decrease due to such factors as competition from other proteins
          and substitutions by consumers of non-protein foods because of uncertainty
          surrounding the general economy and unemployment.
   (Emphasis added).




                                                  112
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 118 of 197




          246.265.       The foregoing statements were materially false and misleading because

   the cost of feed ingredients was no longer “negatively impact[ing]” Pilgrim’s financial position

   due to Pilgrim’s agreement with other Broiler companies to further reduce supply whenever

   other market factors would make the industry unprofitable. Furthermore, it was also materially

   false and misleading for Defendants to state that “there can be no assurance that chicken prices

   will not decrease” due to a variety of factors when, in fact, Pilgrim and other companies were

   collaborating to fix Broiler prices at an artificial prices through reductions of supply and by

   manipulating the Georgia Dock index.

          247.266.       The Third Quarter 2016 Form 10-Q also stated:

          U.S. net sales generated in the thirteen weeks ended September 25, 2016
          decreased $73.8 million, or 4.1%, from U.S. net sales generated in the thirteen
          weeks ended September 27, 2015 primarily because of decreased sales volume.
          The decrease in sales volume, which resulted from the unfavorable impact that
          ongoing operational improvements in one of our prepared foods facilities had
          on production during the period and lower product demand from our commercial
          customers, contributed $94.3 million, or 5.2 percentage points, to the net sales
          decrease.
                                                 ….
          U.S. net sales generated in the thirty-nine weeks ended September 25, 2016
          decreased $407.6 million, or 7.4% , from U.S. net sales generated in the thirty-
          nine weeks ended September 27, 2015 primarily because of a decrease in sales
          volume and a decrease in net sales per pound. The decrease in sales volume,
          which resulted from the unfavorable impact that ongoing operational
          improvements in one of our prepared foods facilities had on production during
          the period and lower product demand from our commercial customers,
          contributed $264.9 million, or 4.8 percentage points, to the decrease in U.S. net
          sales.

   (Emphasis added).

          248.267.       The foregoing statements were materially false and misleading when

   made. It was false and misleading for Pilgrim to state that “ongoing operational improvements”

   in one of its facilities contributed to its decreased in production when, in truth, Pilgrim




                                                 113
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 119 of 197




   artificially constrained its production of Broiler chickens in order to artificially inflate prices in

   satisfaction of the undisclosed price-fixing scheme alleged herein.

   Third Quarter 2016 Earnings Call

          249.268.        The same day, Defendants Lovette and Sandri held a conference call with

   investors to discuss Pilgrim’s third quarter 2016 results (the “Third Quarter 2016 Earnings

   Call”), during which they spoke in detail about Pilgrim’s margins, earnings, and net income.

   During the call, Defendants made false statements regarding both Pilgrim’s performance and the

   chicken industry in general, as well as the factors that contributed to Pilgrim’s performance. For

   example, Defendant Lovette stated:

          We believe our portfolio strategy of having presence in all bird sizes small,
          medium and large is differentiated and gives us a powerful platform over our
          peers that have a narrower focus. As each bird market has its own distinct
          supply-demand dynamics, our broad portfolio gives us potential to leverage and
          balance the strength of specific markets to deliver better total performance.

   (Emphasis added).

          250.269.        Defendant Lovette’s foregoing statement that Pilgrim’s “broad portfolio”

   allowed it to experience “better performance” was materially false and misleading because, in

   truth, Pilgrim’s performance was materially influenced by the undisclosed price-fixing scheme

   and Georgia Dock price index manipulation.

       .IX.   THE TRUTH EMERGES

          251.270.        Investors learned of Pilgrim’s participation in the price-fixing scheme and

   the truth behind Defendants’ misleading statements and omissions through a series of partial

   disclosures beginning on September 2, 2016 when a group of wholesaler customers of Pilgrim

   and numerous other Broiler producers filed the Maplevale antitrust class action complaint in the

   Northern District of Illinois, after the close of the market, alleging that the defendants



                                                    114
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 120 of 197




   participated in an anticompetitive scheme to fix the prices of Broilers. The Maplevale complaint

   contained many of the same factual allegations as the action here. After its filing, the market for

   Pilgrim stock swiftly reacted to the previously undisclosed truth. The price of Pilgrim’s stock

   fell nearly 3% on above-average trading volume, from $23.54 at close on September 2, 2016 to

   $22.87 per share at close of the next trading day, and continued to slide over the following week

   on heavy volume.

          252.271.        But it was not until approximately one month later, on October 7, 2016,

   when Timothy Ramey, a veteran industry analyst at Pivotal Research Group, issued a report

   downgrading Tyson from “Hold” to “Sell,” that news and analysts began picking up on the

   veracity of the antitrust allegations. Explaining the downgrade, Ramey cited the “powerfully

   convincing” allegations of price manipulation by the defendants named in the Maplevale

   complaint, which included Pilgrim. Ramey drew attention to the fact that industry analysts

   “have long wondered how an industry marked by such volatility and lack of discipline, could

   morph to a highly disciplined industry where production remains constrained and pricing

   remains high.” But after review of the antitrust allegations, Ramey stated that “the evidence is

   quite chilling. There is no easy way to explain the perfect harmony that the industry has

   operated in since 2009….”

          253.272.        More specifically, Ramey’s report explained that feed prices had

   decreased considerably between 2014 and 2016—a condition that historically would “encourage

   producers to add capacity to Broilers and would sow the seeds of a cyclical margin collapse”—

   but those predictable market reactions did not occur during the Class Period, which he attributed

   to “the invisible hand of Agri Stats.”

          254.273.        As a result of the revelations of fact in the Pivotal Research Report,



                                                  115
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 121 of 197




   Pilgrim’s stock price immediately declined, falling from $21.11 at close on October 6, 2016 to

   $20.16 at close on October 7, 2016, an over 4% market capitalization loss on heavy trading

   volume.

          255.274.       While the Maplevale complaint and the Pivotal Research Report brought

   to light previously undisclosed facts regarding certain collusive behavior by Pilgrim and other

   industry participants, the manipulation of the Georgia Dock index was unknown to the market

   until November 2016 through the publication of two articles: one by The New York Times, and

   the other by The Washington Post.

          256.275.       The New York Times published the first of the two articles entitled, “You

   Might Be Paying Too Much for Your Chicken” on November 3, 2016. Written by Stephanie

   Strom, the article reported for the first time, based on documents that The New York Times

   received pursuant to a Freedom of Information Act request, that the USDA initiated an inquiry

   into the Georgia Dock index, questioning the accuracy of unverified data that Pilgrim and other

   chicken producers provided to the GDA for compilation of the index. Citing emails obtained

   through the FOIA request, the article indicated that the GDA “is in agreement with the poultry

   industry that there is no desire to review invoices for verification of data reported.” The article

   pointed to the price discrepancy between the Georgia Dock and the Urner Barry index and also

   noted that the price of beef and pork had recently fallen due to lower corn and soybean prices,

   “[b]ut chicken? Steady as she goes.”

          257.276.       Following publication of The New York Times article, Pilgrim stock

   dropped from $21.02 at close on November 3, 2016, to $19.31 at close on November 4, 2016, a

   decline of over 8% on exceptionally high trading volume.

          258.277.       The second article, “If You Thought You Were Paying Fair Prices for



                                                  116
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 122 of 197




   Chicken at the Supermarket, Think Again,” published by The Washington Post on November 17,

   2016, revealed further information about the relevance of Georgia Dock manipulation to the

   Broiler industry, and provided further color from GDA director Arty Schronce. First, the article

   explained the potential price impact for consumers, noting that “[o]ver the past two years, the …

   Georgia Dock [] has drifted significantly upward from other chicken price averages, rising about

   20 percent or more out of line with a separate but lesser known index maintained by the USDA.

   A deviation in supermarket chicken prices of that magnitude would have cost U.S. grocery

   shoppers billions of dollars in recent years.” The Georgia Dock was so influential, according to

   the article, “because so many grocery chains use it in their contracts with chicken companies”

   and “some very large players have acknowledged that the Georgia Dock is the basis of, or a

   factor in, the price they pay for chicken.”

          259.278.        The article also provided a link to an internal memorandum prepared and

   circulated by Mr. Schronce that explained that he “continue[d] to have concerns about” the

   Georgia Dock, had “voiced concerns in the past,” and that he thought the Georgia Dock was a

   “flawed product that is a liability to the Georgia Department of Agriculture.” More specifically,

   Mr. Schronce wrote that “I have come to question the validity of the information provided” to

   the GDA from poultry producers, and that they would give him “lackadaisical and rude

   responses to my requests for information,” such as responding “just keep em’ the same” when he

   would ask for a company’s updated broiler price.

          260.279.        Furthermore, the Schronce Memo brought attention to the Advisory

   Board, made up largely of executives from Broiler producing companies, writing, “I have

   questions about the ‘Advisory Board’ and its role over an office of a state regulatory agency that

   is supposed to be independent. I was told I could not make any changes without clearing them



                                                  117
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 123 of 197




   with the Advisory Board.”

             261.280.     In response to these revelations, Pilgrim’s stock again fell, dropping from

   $19.64 at close on November 16, 2016 to $18.61 at close on November 17, 2016, and continued

   to slide for the next several trading days on high trading volume as the market absorbed the

   information.

       .X.      POST CLASS PERIOD EVENTS

             262.281.     A number of events occurring after the Class Period further confirm the

   allegations of collusion and price manipulation herein. For example, as discussed above, the

   GDA officially suspended the Georgia Dock pricing index on December 21, 2016 after Broiler

   producers refused to sign affidavits certifying the prices quoted to state officials. In a research

   note published that same day, an analyst for J.P. Morgan wrote, “for years we were told by

   almost every processor that GA Dock accurately reflected supply/demand; today we are told the

   opposite.” Thereafter, attempts by the GDA to refurbish its index with verification requirements

   and a new reporting structure failed, as the Georgia Premium Poultry Price Index could not

   garner the necessary support within the Broiler industry. As such, on February 28, 2017, the

   GDA announced that it was abandoning the new index and has not included a chicken pricing

   index on its website since.

             263.282.     On February 6, 2017, Tyson filed its first quarter 2017 Form 10-Q with

   the SEC, which disclosed that on January 20, 2017, Tyson received a subpoena from the SEC in

   connection with an investigation into potential wrongdoing associated with the price-fixing

   scheme between the major Broiler industry participants.

             264.283.     Then, on February 22, 2017, Sanderson Farms filed a Form 8-K with the

   SEC, which stated that Sanderson had “received an antitrust civil investigative demand from the



                                                  118
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 124 of 197




   Office of the Attorney General, Department of Legal Affairs, of the State of Florida” and that

   “[a]mong other things, the demand seeks information related to the Georgia Dock Index and

   other information on poultry and poultry products published by the GDA and its Poultry Market

   News division.

          284.      On February 21, 2017, the Office of the Attorney General, Department of Legal

   Affairs, State of Florida (“Florida AG”) sent an “Antitrust Civil Investigative Demand” (“CID”)

   to Pilgrim c/o its outside counsel Weil, Gotshal & Manges, LLP. The CID was “issued pursuant

   to the Florida Antitrust Act of 1980, Section 542.28, Florida Statutes, in the course of an official

   investigation” into violations of Florida and Federal antitrust law, and required Pilgrim to

   “produce all documentary material and other tangible evidence described in the Attachment” for

   the time period of January 1, 2007 until the date of production that was in Pilgrim’s possession.

   The Florida AG ordered Pilgrim to produce the following:

              a. All Documents Relating to any internal investigations conducted by Your
                 Company of potential anticompetitive conduct within the Broiler industry.

              b. All Documents furnished, or to be furnished, by You or any governmental entity,
                 including but not limited to the U.S. Securities and Exchange Commission,
                 Relating to potential manipulation of the GDI [Georgia Dock Index] or to
                 potential anticompetitive conduct in the Broiler industry, excluding review of
                 mergers and acquisitions.

              c. All Documents Relating to any Communications, including but not limited to text
                 messages, emails, expense reports, notes or memoranda, and phone records,
                 between You and any GDI Contributor or competitor within the Broiler industry
                 Relating to any of the following: 1) the GDI, GDI Submissions, GDI
                 Calculations; 2) the price, supply, or production of Broilers; 3) Broiler production
                 cuts; or 4) the reduction in or liquidation of Broiler breeder flocks.

              d. All Documents Relating to any Agreements between You and any GDI
                 Contributor or competitor within the Broiler industry Relating to any of the
                 following: 1) the GDI, GDI Submissions, GDI Calculations; 2) the price, supply,
                 or production of Broilers; 3) Broiler production cuts; or 4) the reduction in or
                 liquidation of Broiler breeder flocks.



                                                   119
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 125 of 197




                  e. All Documents Relating to any Communications between You and any trade
                     association or trade association member Relating to any of the following: 1) the
                     GDI, GDI Submissions, GDI Calculations; 2) the price, supply, or production of
                     Broilers; 3) Broiler production cuts; or 4) the reduction in or liquidation of Broiler
                     breeder flocks.

                  f. All of Your internal Communications Relating to the GDI, GDI Submissions, or
                     GDI Calculations.

                  g. Documents sufficient to show all of Your GDI Submissions.

                  h. All Documents Relating to any differences between Your GDI Calculations and
                     Your GDI Submissions.

                  i. All Documents relating to Your methodology for providing, compiling,
                     calculating, and verifying the accuracy of GDI Submissions and GDI
                     Calculations.

                  j. Documents sufficient to identify each employee in Your Company having any
                     responsibilities with respect to each of the following: 1) determining pricing or
                     production levels of Broilers; 2) GDI Submissions or GDI Calculations; 3) market
                     intelligence or competitor analysis.

                  k. All Documents, including transactional data, setting forth Your annual, monthly,
                     and quarterly sales of Broilers to Florida Purchasers.

                  l. Documents sufficient to identify each of Your transactions with Florida
                     Purchasers affected by or linked to the GDI.

                  m. Documents sufficient to show each contract, with a Florida Purchaser, whose
                     terms were based upon or linked to the GDI.

                  n. All Documents Relating to any of Your negotiations with Florida Purchasers
                     Relating to GDI.

                  o. Documents sufficient to show Your technology use policies and document
                     retention policies during the Relevant Period, including, but not limited to
                     retention of emails and text messages, and any changes to such policies or
                     practices during the Relevant Period.

              285.     Similar CIDs were sent on February 21, 2017 to Fieldale Farms and Sanderson

   Farms, Koch Foods, Inc. on February 24, 2017, and Tyson Foods on February 28, 2017. 8


   8
       Copies of the CIDs were made available to Plaintiff through a public records request made to the Florida AG.


                                                             120
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 126 of 197




           265.286.          On April 25, 2017, Timothy Ramey of Pivotal Research Group published

   a report on Tyson, after the company was hit with the SEC subpoena, explaining: “The SEC

   Subpoena is troubling – ‘subpoena’ generally is not the first thing we hear in an inquiry. The

   risk of a major finding of industry collusion is top of mind. Damages could be very substantial

   and the DOJ or FTC could get involved.”

           287.     Finally, onOn May 8, 2017, the fraudulent price-fixing scheme was further

   confirmed by announcements from Pilgrim spokesman Cameron Bruett and Tyson spokesman

   Gary Mickelson that Florida Attorney General Pam Bondi’s office has opened an investigation

   into the price-fixing allegations and sought information from both Pilgrim and Tyson regarding

   possible anticompetitive behavior through a “civil investigative demand.”

           288.     On July 27, 2017, co-conspirator and antitrust co-defendant Fieldale Farms—

   which is one of the handful of poultry producers that participated in the Georgia Dock and was

   subject to a CID from the Florida AG—entered into an “ice breaker” settlement agreement with

   plaintiffs in the antitrust action pending in the Northern District of Illinois. Pursuant to the terms

   of the Settlement Agreement, which was publicly filed in the antitrust action, Fieldale Farms

   agreed to pay $2.25 million and provide ongoing “cooperation in [plaintiffs’] continued

   prosecution of the Action against the remaining Defendants,” including Pilgrim. According to

   the motion for approval of the settlement filed on August 4, 2017:

           Fieldale Farms’ cooperation includes providing [plaintiffs] documents it produced
           to the Office of the Florida Attorney General in a related inquiry into the Broiler
           industry; producing Agri-Stats reports, phone records, ESI, and other documents;
           making five current or former employees available for interviews and depositions;
           and an attorney proffer to provide a description of the principal facts known to
           Fieldale Farms that are relevant to the conduct at issue in the litigation.

   Other documents possessed by the Florida AG’s office were not obtainable, because “[i]t is the duty of the Attorney
   General to maintain the secrecy of all evidence, testimony, documents, work product, or other results of civil
   investigative demands pursuant to section 542.28(9), Florida Statutes.”


                                                          121
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 127 of 197




          289.   Furthermore, the settlement agreement provided that Fieldale would produce “For

   Gus Arrendale [Fieldale CEO, and Georgia Dock Committee Member], Sammy Franklin, Joe

   Hatfield, and Tom Hensley, any hard copy or electronic contact information for individuals who

   worked at other Defendants or Co-Conspirators between 2007 and the present.” Arrendale,

   Franklin, Hatfield and Hensley would also be required to produce signed authorizations for “any

   phone number used … for the period from January 1, 2007 through September 2, 2016, to

   communicate with employees of other Defendants or Co-Conspirators, including cellphones,

   office phones, and if applicable, home phones.”

          290.   The Fieldale Farms settlement was preliminarily approved by Judge Durkin on

   August 18, 2017.

          291.   Several other defendants, Peco Foods, Inc., George’s, Inc., George’s Farms, Inc.,

   and Amick Farms, LLC, have similarly agreed to settle their claims, and those settlements were

   preliminarily approved in December, 2019.

          292.   On October 17, 2017, the antitrust plaintiffs filed a Motion to Expedite the

   Briefing Schedule and Memorandum of Law in Opposition to Defendants’ Motion to Stay

   Production Obligations Imposed by Plaintiffs’ Subpoenas Served on Third Parties. According to

   their brief, the “production subpoenas to phone carriers s[ought] highly relevant evidence of

   direct communications among Defendants’ employees who participated on the Georgia Dock

   Advisory Committee (“Advisory Committee”) based on evidence of such communications

   obtained to date, in part through Rule 45 subpoenas for phone records of Settling Defendant

   Fieldale Farms, to which no party objected.” Moreover, “Plaintiffs’ continuing investigation and

   analysis of documents from the Georgia Department of Agriculture and United States

   Department of Agriculture strongly support Plaintiffs’ allegation that the Advisory Committee


                                                 122
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 128 of 197




   was a vehicle for certain Defendants to facilitate the alleged conspiracy by communicating with

   one another to discuss Broiler prices.” More specifically, internal documents showed that

   “members of the Advisory Committee would hold conference calls to vote on whether the

   Georgia Dock price should be adjusted,” and that “members of the Advisory Committee met

   with one another frequently and maintained phone directories of each member’s contact

   information throughout the class period, dating back to at least February 6, 2007.”

           293.    Internal GDA documents attached to the brief show that as of May 23, 2014, the

   eight members of the Georgia Dock Advisory Committee were: Jayson Penn of Pilgrim 9, Gus

   Arrendale of Fieldale, Vernon Owenby of Tyson, Dave Tolbert of Koch Foods, Steve Clever of

   Wayne Farms, Jerry Lane of Claxton Poultry, Pete Martin of Mar-Jac Poultry, and Mike Welch

   of Harrison Poultry. A May 28, 2014 email from Arty Schronce to all Advisory Committee

   members explained that there was a request to re-evaluate the dock and submitted a call-in phone

   number “for a conference call to vote on this.” Later that evening, a subsequent email from

   Schronce to the Committee memorialized that the Advisory Committee “voted to re-evaluate the

   Georgia Dock Price on Whole Birds” and that Schronce “will be contacting [REDACTED]

   company representatives to get their offering prices.” These emails show parallel action by the

   Advisory Committee members to collectively set the Georgia Dock price.

           294.    The antitrust plaintiffs’ brief also explained that based on the “one year of records

   for a handful of Fieldale Farms phone numbers and a longer period of three Fieldale executives’

   cell phone records,” which were obtained through the Fieldale settlement agreement, “it is clear

   that Advisory Committee members communicated directly with one another by telephone.” The

   brief points to nearly a full page worth of specific phone record detail, but that information is

   9
    GDA internal emails showed that Jayson Penn was also an Advisory Committee member as of September 7, 2012
   and March 21, 2016. Bill Kantola of Pilgrim was an Advisory Committee member from 2007 to 2008.


                                                      123
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 129 of 197




   redacted. These records show that high-level communication by and between senior executives

   of the eight participating members of the Advisory Committee. Indeed, in ruling on the motion,

   Judge Durkin held that “[i]n light of the evidence cited by Plaintiffs regarding communication by

   telephone among the members of the Georgia Dock Advisory Committee, there is a benefit to

   ensuring all relevant phone numbers are identified in time to preserve discoverable records.”

          295.    Separately, the antitrust plaintiffs’ brief states that antitrust defendants, including

   Pilgrim specifically, “allowed phone carriers to continue destroying their records,” which are

   unquestionably relevant and would have potentially implicated them in the conspiracy.

   Specifically, “Pilgrim’s Pride refused to take steps to preserve its CFO Fabio Sandri’s cell phone

   records for a year, and only notified Plaintiffs of this fact a few weeks ago, which allowed a year

   of records to be destroyed by T-Mobile’s rolling auto-deletion of records in the interim before

   Plaintiffs themselves could serve a preservation subpoena on the relevant phone carrier.” The

   brief attached as an exhibit a September 28, 2017 email noting Pilgrim’s Pride’s counsel’s

   refusal to ensure preservation of Defendant Sandri’s cell phone records.

          296.    Finally, the antitrust plaintiffs’ brief notes that “Plaintiffs have information that

   Mr. Pilgrim, a Board Member at Pilgrim’s Pride during the early part of the class period [which

   begins in January 2008], made a statement concerning the scope of Defendants’ agreement to

   illegally restrict Broiler Chicken supplies in the United States that was overheard by a witness

   previously subpoenaed by Plaintiffs.” This information would support Pilgrim’s participation in,

   and high level executive knowledge of, the conspiracy at the onset of the relevant period when

   Plaintiff alleges Pilgrim and its co-conspirators began restricting their production.

          297.     On November 20, 2017, Judge Durkin entered a 92-page Memorandum Opinion

   and Order denying the antitrust defendants’ motion to dismiss plaintiffs’ Sherman Act claims.



                                                   124
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 130 of 197




   Judge Durkin held “that Plaintiffs have plausibly alleged parallel conduct,” and “reject[ed]

   Defendants’ contention that the alleged conduct is too varied in the timing and methods.” The

   Judge Durkin also held “that the alleged factual circumstances plausibly demonstrate that the

   parallel conduct was a product of a conspiracy,” and “reject[ed] Defendants’ argument that the

   conspiracy as alleged would not be in the interests of all conspirators.” Moreover, Judge Durkin

   determined that “the facts included in the complaint are sufficient to plausibly infer formation

   and communication,” and that “the extent of information sharing through Agri Stats is unusual,

   and plausibly amounts to a method of communication.” Additionally, “Defendants’ public

   statements of intent to cut production are indicative of an agreement considering the commodity

   nature of Broilers.” Ultimately, Judge Durkin found that “[t]here is simply too much unusual

   market movement, unusual public statements, unusual information sharing through Agri Stats,

   and a coincidence of business strategies that make dismissal of Plaintiffs’ claims at this point in

   the case inappropriate.”

          298.    Judge Durkin’s opinion singled out Pilgrim and specifically rejected arguments

   that plaintiffs did not sufficiently allege that the Company reentered the conspiracy after

   emerged from bankruptcy:

          Pilgrim’s argues that Plaintiffs have failed to plausibly allege that it reentered the
          conspiracy after its bankruptcy discharge. The Court disagrees. Plaintiffs allege
          that Pilgrims announced production cuts in February 2009; announced the closure
          of three processing plants in February 2009; attended various industry meetings
          and trade association meetings through the remainder of the relevant time period;
          joined the shift to variable price contracts; closed a plant in July 2011; made
          statements indicative of knowledge of an agreement; and closed another plant in
          June 2012. For reasons explained generally in addressing Defendants’ argument
          against Plaintiffs’ conspiracy allegations, these allegations are sufficient to allege
          that Pilgrim’s rejoined the conspiracy after its discharge.

   (citations omitted).

       .XI.   ADDITIONAL INDICIA OF SCIENTER


                                                   125
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 131 of 197




           267.299.           Numerous additional facts support the strong inference that Defendants

   made materially false and misleading statements and omissions, at minimum, with reckless

   disregard for the truth.

           268.300.           First and foremost, the nature of the supply- and price-rigging scheme

   alleged supports a finding of scienter, in that it could not be orchestrated without the knowledge

   and approval of Defendants Lovette and Sandri and other high ranking Pilgrim executives. In

   order to manipulate the price of a major commodity on a national scale, Pilgrim not only had to

   take many actions that, done unilaterally, ran contrary to mainstream economic theory—such as

   destroying inventory, limiting production through reduced breeder flocks, exporting at decreased

   profit margins—which could not have been done without approval of Defendants Lovette and

   Sandri, but to do these things in coordinated fashion with other Broiler producers required high-

   level executive interaction. Furthermore, the stakes for engaging in this anticompetitive behavior

   were incredibly high, and could cost the Broiler industry an enormous sum in penalties. Simply

   put, this is not the type of scheme that could have been carried out by a handful of rogue

   employees without the knowledge and approval of the Company’s most senior officials.

           269.301.           Second, Pilgrim’s lightning-fast resurgence from its 2008-09 bankruptcy

   to achieve record profits in the Class Period, despite the fact that the single most devastating

   market condition to which the Company attributed its plunging revenues prior to the

   bankruptcy—soaring feed costs—did not improve until 2015, further supports a strong inference

   of scienter. On a July 29, 2008 conference call, just months before the Company declared

   bankruptcy, Pilgrim’s former CEO Clint Rivers stated that the Company’s reported net loss of

   $48.3 million and “year-over-year decline in profitability can be attributed to two factors.

   Dramatically higher feed ingredient costs and sales prices that were insufficient to offset these



                                                     126
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 132 of 197




   higher costs. . . . [A]t this time there is still too much breast meat available to drive marke[t]

   pricing significantly higher.” Indeed, throughout 2008 and 2009, industry financial analysts and

   other company executives regularly attributed poor earnings and industry stress to high feed

   prices.

             270.302.     But, as Pilgrim emerged from bankruptcy and immediately began posting

   better profit margins, feed ingredient prices had not gone down, but were actually increasing.

   For example, as feed ingredient prices rose by 40-50% between 2008 and 2014, Pilgrim’s profit

   margins increased from a -5.3% loss in 2008 to a 16.2% record profit margin in 2014. Pilgrim

   did not change its business after the bankruptcy. Rather, the only change in the industry was a

   massive, coordinated cut in production, which Defendant Lovette and other poultry producer

   executives lauded during this time. Thereafter, even as feed prices fell between 2014 and 2016,

   Pilgrim did not ramp up production as it would have previously done, nor did other poultry

   producers. The manner in which Pilgrim’s financial health decoupled from the single-most

   important cost input in the poultry industry, even after the Company had attributed its

   bankruptcy to that factor, lends further support to the finding that Pilgrim and its executives used

   anticompetitive methods to sustain low production levels and maintain high Broiler prices.

             271.303.     Third, Defendants Lovette and Sandri, Pilgrim’s two highest ranking

   executives, professed knowledge of the very information that is alleged herein to have been

   materially false and or misleadingly conveyed to the market. For example, both Lovette and

   Sandri fielded questions from analysts regarding the Company’s new financial stability and both

   pointed to product “mix and operational improvements.” Defendant Sandri also directly

   attributed the Company’s improved financials to Pilgrim’s “pricing strategy,” without addressing

   the price-fixing scheme: “Our EBITDA margin [was] 9.6% for the quarter and 9.5% for the



                                                   127
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 133 of 197




   year, clearly demonstrating benefit of pricing strategy and the portfolio brand and mitigation

   effect against volatility in the chicken market.” Furthermore, Defendant Lovette reassured the

   market that he could accurately forecast market conditions and the Company’s financial position

   going forward, while publicly admitted that he reviewed Agri Stats data and came to the

   conclusion that the industry would maintain its supply “discipline,” stating: “And then I looked

   at some numbers supplied by AgriStats earlier in the week and found some interesting facts….So

   with all of that data in mind, what it tells me is the industry remains fairly disciplined on the

   supply side….” Thus, either Defendants Lovette and Sandri had the knowledge they professed to

   have, in which case their statements were knowingly false or misleading when made; or, they did

   not have such knowledge, and were at the very least reckless in making those statements to the

   investing public without proper basis. Either way, their conduct supports a finding of scienter.

          272.304.       Beyond their roles as CEO and CFO, Defendants Lovette and Sandri were

   both in a position to know the details of the price-fixing scheme and had personal interaction

   with other companies’ senior executives. Prior to being appointed Pilgrim’s CEO, Lovette was

   President and COO of Case Foods, spent 25 years at Tyson in various roles including President

   of Food Service, and served on the Board of Directors at Cobb-Vantress and Tyson de Mexico,

   in addition to serving in various different leadership capacities on poultry-related organizations

   with other poultry senior executives, such as the NCC and the U.S. Poultry & Egg Association.

   Aside from the use of Agri Stats to monitor other companies’ operations, these organizations

   gave him the necessary access to other decision-making executives to agree upon the supply- and

   price-fixing scheme alleged herein. Defendant Sandri also served on the board of the USAPEEC

   with top executives from Tyson, Sanderson, Perdue and other companies. Furthermore, Sandri,

   who had previously served as CFO of two different companies, came to Pilgrim in the wake of



                                                  128
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 134 of 197




   its bankruptcy and would have known (and said he knew) what was driving the company’s

   improved profit margins.

          273.305.       Fourth, chicken is Pilgrim’s entire business.      According to Pilgrim’s

   annual reports, the Company only “operate[s] in one reportable business segment, as a producer

   and seller of chicken products we either produce or purchase for resale in the U.S., Puerto Rico

   and

   Mexico.”    Because revenue from chicken operations is the only driver of the Company’s

   performance and the value of its stock, Pilgrim investors and financial analysts were laser-

   focused on the Company’s representations regarding its financial and operational stability,

   industry conditions, and market forces affecting Pilgrim, especially during the Class Period, soon

   after the Company had emerged from a bankruptcy. Defendants were keenly aware of this and,

   as discussed above, Defendants Lovette and Sandri often expressed their specific knowledge and

   insight into the minutia of the Pilgrim’s chicken operations, the key drivers behind the

   Company’s financial results, and the operations and impact of other poultry producers in the

   industry. The Broiler price manipulation undertaken by Pilgrim and other industry participants

   fundamentally changed Pilgrim’s performance from a company bankrupted by the financial

   pressures of a boom-and-bust cyclical industry to a company enjoying double-digit profit

   margins for an unprecedented four years straight, with two of those years seeing some of the

   highest feed costs in over a decade, which was the very market condition that torpedoed Pilgrim

   into bankruptcy in the first place.    These facts strongly support a cogent and compelling

   inference that Defendants Lovette and Sandri, the two highest ranking officers of Pilgrim, the

   second largest poultry producer in the United States, were aware of the undisclosed industry-

   wide Broiler supply and price-fixing agreement and Georgia Dock price manipulation discussed



                                                  129
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 135 of 197




   in detail herein.

           306.    Fifth, Pilgrim’s Class Period Code of Conduct dated July 2014 specifically warns

   Company employees not to engage in the very behavior alleged herein, specifically

   acknowledging the inherent illegality of such anticompetitive behavior. Specifically, the Code of

   Conduct states:

           [I]n order to comply with the antitrust laws and our policy of fair competition,
           employees should never engage in any of the following examples of unfair
           competitive behavior:
               1) Discussing with competitors any matter directly involved in competition
                   between us and the competitor (e.g., sales practices, marketing strategies,
                   market shares, and sales policies).
               2) Agreeing with a competitor to restrict competition by fixing prices….

           307.    Sixth, Defendants Lovette and Sandri both profited from Pilgrim’s artificially

   inflated stock price during the Class Period through insider stock sales, which, according to

   Forms-4 filed with the SEC, were suspiciously timed and unusual compared to non-Class Period

   trading practices. After being awarded 200,000 shares of common stock when appointed CEO in

   January 2011, Defendant Lovette did not sell a single share until after the beginning of the Class

   Period, when on November 11, 2014, with the stock trading ten times higher than in August

   2011, he sold 24,250 shares at $30.30 for proceeds of $734,775. Then, on February 20, 2015,

   Lovette sold another 90,690 shares for proceeds of $2,499,416. Neither of these trades were

   executed pursuant to a 10b5-1 disclosure plan.

           308.    Similarly, Defendant Sandri did not sell any stock from the time he was hired at

   Pilgrim until after the beginning of the Class Period, when he executed three transactions: 1) on

   August 6, 2014, he sold 30,000 shares at $29.02 for proceeds of $870,465; 2) on February 20,

   2015, he sold 30,657 shares at $27.57 for proceeds of $845,109; and 3) on February 23, 2015, he

   sold 25,400 shares at $27.55 for proceeds of $699,770. These latter two transactions divested



                                                    130
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 136 of 197




   45% of Sandri’s total common stock holdings. None of Defendant Sandri’s trades were executed

   pursuant to a 10b5-1 disclosure plan.

          274.309.        Defendants acted with scienter in that each Defendant knew or recklessly

   disregarded that the public documents and statements issued or disseminated in the name of the

   Company were materially false and misleading; knew or recklessly disregarded that such

   statements or documents would be issued or disseminated to the investing public; and,

   knowingly or recklessly disregarded, and/or substantially participated or acquiesced in the

   issuance or dissemination of such statements or documents as primary violations of the federal

   securities laws. Defendants Lovette and Sandri participated in the fraudulent scheme alleged by

   virtue of their receipt of information reflecting the true facts regarding Pilgrim, their control over

   the Company’s alleged materially misleading misstatements, and/or their associations with the

   Company, which made them privy to confidential proprietary information concerning Pilgrim

   and the Company’s collusive efforts and price manipulation scheme.

       .XII. ADDITIONAL SUPPORT FOR FALSITY AND SCIENTER: PILGRIM AND
             OTHER BROILER PRODUCERS MANIPULATE PRODUCTION AND
             SUPPLY FROM 2008-2016

      A. The Broiler Industry Begins Coordinated Production Cuts in 2008

          275.310.        In 2007 and into early 2008, the poultry market suffered a particularly

   difficult trough in the boom and bust cycle, where the market was oversupplied with chicken and

   feed prices were unusually high. On a January 29, 2008 earnings call, Pilgrim’s then-CFO Rick

   Cogdill explained that the industry was oversupplying Broilers, which was driving down chicken

   prices. Cogdill acknowledged that Pilgrim was doing its part to cut production, but called other

   industry leaders to do their part or prices would remain depressed: “[A]ctions are going to have

   to be taken one way or the other through the industry to pass along these costs. We were the



                                                    131
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 137 of 197




   leader in cutting production last year to help drive that. . . . [W]e’ve got to make sure that we get

   the supply in line with demand at an acceptable price, not just in line with what the customer

   wants to buy at a cheap price.”

            276.311.       Later, in the question and answer portion of that same call, Cogdill and an

   analyst had the following exchange:

            Pablo Zuanic [JP Morgan]: [Y]ou and Tyson have the evidence that your
            production call [sic] backs lead to significant price improvements last
            year….Clearly, there are more producers who are not following you. On my
            mask [sic], according to the USDA, the industry was up 5% in the December
            quarter….So, it means that the rest of the industry was up about 9% in the
            December quarter. So there is evidence that the rest of the industry is not
            following you. You guys are the leaders….

            Cogdill: I think you kind of hit on it there….It’s not like we had 5% surplus
            capacity that we could just reduce our operations and not feel that…I mean we
            cannot be the ones that are out there continually reducing production, and let other
            producers capitalize on that. I mean if it’s 5% last year, 5% this year, 5% next
            year, you can see that that’s a spiral to the demise of our company, which we are
            not willing to accept.”

            277.312.       Pilgrim, which had then recently acquired a company called Gold Kist for

   $1.3 billion, was particularly vulnerable financially given their debt level, even though they were

   the second largest chicken company in the country at the time. Over the next several months,

   Pilgrim continued to cut its production, closing processing plants, and implored others to do the

   same.    On March 12, 2008, Pilgrim’s then-CEO Clint Rivers publicly announced massive

   closures at its processing plants, stating: “we believe [these] actions . . . are absolutely necessary

   to help bring supply and demand into better balance.”

            278.313.       Previously, as normal supply and demand would dictate, other Broiler

   producers would jump on the opportunity to fill the massive supply void left by Pilgrim’s cut-

   backs.    Starting in 2008, however, something strange happened: other companies cut back

   production as well. Indeed, in the month following Pilgrim’s March 12, 2008 announcement, a


                                                    132
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 138 of 197




   number of companies, including Pilgrim, announced production or processing cuts of their own:

                 April 3, 2008: FieldadeFieldale Farms (announced a 5% production cut);.
                  Executive Vice President Thomas Hensley stated that “We’re hoping this
                  cut puts supply and demand back into better balance.”;

                 April 9, 2008: Simmons Foods (6% cut);
                 April 9, 2008: Simmons Foods announced a 6% production reduction
                  across all of its processing plants. BMO Capital Markets stated in a note to
                  investors that production cuts from smaller Broiler companies like
                  Simmons would be positive for pricing;

                 April 10, 2008: Cagle’s Inc. (announced a 4% cut);reduction in processing
                  of Broilers.);

                 April 14, 2008: Pilgrim (5% cut);

                 April 14, 2008: Pilgrim announced “plans to reduce weekly chicken
                  processing by approximately 5% in the second half of fiscal 2008 when
                  compared to the same period a year ago as part of its continuing effort to
                  better balance supply and demand….”;

                 April 3-11, 2008: Wayne Farms, O.K. Foods, and Koch Foods (each
                  announced 2-8% cuts).


          314.    According to Sanderson Farms CEO Joe Sanderson, other companies made cuts

   during this time, but did not announce them. At a BMO Capital Markets Conference on May 28,

   2008, Sanderson stated that “we have seen for the last 6 or 7 weeks . . . some companies in our

   industry announce cutbacks. There have been I think six companies have announced cutbacks. I

   know some companies have cut back and have not announced.” The fact that Sanderson knew

   about non-public production cuts by competitors strongly suggests secret communication among

   Broiler producers.

          279.315.       The industry production cuts did not go unnoticed by financial analysts

   covering the market. On April 29, 2008, during Tyson’s second quarter fiscal 2008 earnings

   call, one such noted the industry’s trending production cuts, and Tyson CEO Dick Bond,


                                                  133
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 139 of 197




   responded by saying: “You are right. I think the industry has changed. Diane, I don’t think the

   industry will be up that much anymore, we have seen some sizable declines here lately in egg

   sets and placements.”

          280.316.         Nevertheless, Pilgrim called for more production cuts from its fellow

   Broiler producers. At the BMO Capital Markets Third Annual Ag & Protein Conference, which

   was attended by Sanderson Farms CEO Joe Sanderson and CFO Mike Cockrell, Tyson CEO

   Richard Bond, and Pilgrim then-CEO Rivers and then-CFO Cogdill, Rivers announced that he

   hoped to see the Broiler industry continue its production cuts, stating that “he would like the

   industry to trim total production by 3%-4%, calling it a prudent move in light of recent price

   volatility in the grain markets.”

          281.317.         The Wall Street Journal published an article on May 21, 2008, entitled

   “Chicken Producers in Price Pinch,” which also acknowledged a trend change in industry

   production.    The article stated that “[t]hree things are making analysts more optimistic:

   Companies are cutting production, weekly egg-set numbers are declining (egg sets are fertile

   eggs placed in incubators), and prices are responding positively to the thinning supply lines.”

   The article went on to further note that “[i]t is unusual for egg sets to decline at this time of the

   year.” Egg sets typically increase around May in order to produce more chicken meat for the

   summer grilling season.

          318.    On June 20, 2008, Agri Stats’ subsidiary EMI issued a report noting that

   “[b]eginning in April [2008], the weekly hatchery data started to show declines in egg sets and

   chick placements relative to year-earlier, which confirms the announced intentions to reduce

   Broiler production and will result in slaughter falling below year-ago by mid-June.” The report

   went on to state that “[t]hose who have announced cutbacks indicate they will continue until



                                                   134
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 140 of 197




   margins normalize. At this time we expect to see the declines continue until at least late 2009,

   and cuts could be deeper than now projected.”

          282.319.       Throughout the summer of 2008, companies were calling for more cuts,

   and the market delivered:

                 June 23, 2008: Wayne Farms announces additional 6% production cut
                  only three days after Agri Stats report.

                 July 2, 2008: Foster Farms announces abandonment of plan to build a new
                  Broiler plant in Colorado that it had previously announced would employ
                  about 1,000 people. .

                 July 7, 2008: O.K. Foods announces 7.5% reduction in egg sets.

                 July 31, 2008: Tyson cancels contract with Petit Jean Poultry for
                  processing of Broilers. in Buffalo, Missouri, later telling the City of
                  Buffalo that no amount of incentives would cause it to renew its contract

                 August 11, 2008: Pilgrim announces closureidling of processing plant in
                  Clinton, Arkansas, and processing facility in Bossier City, Louisiana. The
                  press release cited “an oversupply of chicken on the market” and “the
                  continued imbalance in supply and demand in the U.S. chicken industry”
                  as its rationale behind the actions. The Company stated that “[w]hen
                  completed, the idling of the Clinton processing plant will result in an
                  approximate 1.25 percent incremental increase in the company’s
                  previously announced production cutback heading into the fall.”

                 August 2008: House of Raeford announces 5% reduction of Broiler
                  production., stating that “[t]he current obstacles that face our industry
                  require that supply be brought in line with demand.”

          283.320.       Shortly after the NCC held its annual meeting on October 2, 2008, Poultry

   News published an article on October 13, 2008 quoting Pilgrim spokesperson Gary Rhodes

   commenting on decreased egg placements, saying, “[t]his is very positive news for the industry

   and may signal that the industry is taking a more rationalized approach to production heading

   into the fall.” The article also quotes Perdue president, Jim Perdue, saying that the industry has

   “been seeing about a 3 to 4 percent drop, but 3 percent isn’t enough….[i]n the first quarter 2009,


                                                   135
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 141 of 197




   I think we’ll see a rise in prices….”

          321.    Earlier in 2008, Pilgrim retained consultant Bain & Company (“Bain”) to analyze

   its business operations, and Bain outlined strategy for Pilgrim to help reshape the dynamic of the

   Broiler industry by working to raise Broiler prices.           According to Magistrate Judge

   Everingham’s Findings of Fact and Conclusions of Law entered on September 30, 2011 in

   Adams v. Pilgrim’s Pride Corp., 09-cv-397 (E.D. Tex.) (the “Fact Findings”), Bain’s “Project

   Alpha Business Plan” predicted that with systematic production reductions, “chicken prices

   could jump 30% over the next 12 months.” The Fact Findings quoted the Bain Plan as noting

   that in an effort to ‘move prices up, [Pilgrim] closed 3 production facilities and 7 [Distribution

   Centers] and has taken down volume across the system.’” Further, Magistrate Everingham

   found that “[o]n November 18, 2008, Bain made a presentation to PPC that outlined a strategy to

   close certain plants to reshape the industry dynamic. The purpose of the presentation was to

   impress upon PPC’s management that it needed to take action to curtail the supply of chicken

   and apply a proactive stimulus to the market to raise prices. Bain compared the present situation

   to the situation in other industries, such as the containerboard and aluminum industries. Bain

   noted, for example, that when the containerboard industry closed 6% of its capacity in 1999-

   2000, prices jumped more than 40%.”

          322.    According to Judge Everingham’s Fact Findings, the Bain plan to reduce the

   national supply of chicken remained in effect for 2009:

          PPC hired Don Jackson as its President and CEO on January 27, 2009, replacing the
          former CEO and COO. Jackson worked with existing management to outline a business
          strategy to enhance financial performance. Although PPC eventually relieved Bain of
          some of its advisory services, vestiges of the Bain plan remained in place after PPC hired
          Jackson and remained during PPC’s reorganization efforts. Bain employees continued to
          communicate with PPC employees concerning Bain’s recommendations that idling
          certain plants would have a positive effect on pricing. Both Lazard & Freres Co., in its
          FY 2009 Operating Budget, and Moelis & Company, in a March 2009 presentation to the


                                                  136
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 142 of 197




          Unsecured Creditors Committee, stated that “[o]ne key objective of this plan is to remove
          commodity meat from the market and address ~5% oversupply.” Phase II of the plan
          required idling of three facilities immediately. These facilities were located in Douglas,
          Georgia, Farmerville, Louisiana, and El Dorado, Arkansas. Douglas and El Dorado were
          both commodity chicken production plants. Farmerville was a prepared food plant. PPC’s
          efforts to affect market price by sharply curtailing the supply of chicken were therefore
          not limited to Bain’s presentations.

          323.    Tellingly, both Lazard and Moelis were contemporaneously involved in the 2009

   bankruptcy reorganization of Smurfit-Stone Container Corporation (“Smurfit”), a large

   containerboard company named as a defendant in Kleen Products LLC et al v. International

   Paper et al, No. 1:10-cv-5711 (N.D. Ill. 2010). In Kleen, Judge Milton I. Shadur held that

   plaintiffs successfully pleaded antitrust claims against Smurfit and its co-defendants where

   plaintiffs alleged that the defendants agreed to restrict the supply of containerboard by cutting

   capacity, slowing back production, taking downtime, idling plants, and tightly restricting

   inventory. Thus, Bain advised Pilgrim to follow the containerboard’s industry’s example in

   reducing capacity in order to reap massive increase in prices, but those same practices resulted in

   antitrust violations.   And notably, Lazard and Moelis contemporaneously offered the same

   business plan to Pilgrim and Smurfit coming out of bankruptcy, which was to illegally restrict

   supply in order to raise prices and boost revenue.

          284.324.         Thereafter, Wayne Farms announced the closure of a Georgia production

   plant on October 18, 2008 and Sanderson later announced on December 4, 2008 that it had

   implemented a series of production cuts in the preceding months.

          285.325.         The production cuts were not enough to save Pilgrim from its immediate

   financial crisis, and in December 2008, Pilgrim filed for bankruptcy. According to Pilgrim’s

   Director of Corporate Marketing from 1987 to March 2016, the bankruptcy allowed for Pilgrim

   to close plants, and thus when the Company emerged from bankruptcy a year later under a deal



                                                  137
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 143 of 197




   that sold a majority stake of the Company to the Brazilian meat giant, JBS SA for $800 million,

   Pilgrim emerged with substantially reduced production.

          286.326.       Production cuts continued through the first couple months of 2009. News

   of the cuts, like the previous year, came after a major industry function, which in this case was

   the January 28-30, 2009 International Poultry Expo:

         February 2009: WATT Poultry USA reports that “[a]t least 11 companies
          reported reductions in weekly ready-to-cook production”

         February 18, 2009: Tyson former CEO Donnie Smith states: “Across our
          industry, we’re down about six percent versus where we were a year ago.” He
          also stated that the coordinated cuts were having a positive effect, noting that
          Tyson was “seeing an impact from that on market prices [and] the industry
          fundamentals are improving.”

         February 25, 2009: The Poultry Site published article attributing statements to
          Sanderson that it had made cuts to production and was running plants at lower
          capacity, noting that any further “chicken market improvement will have to come
          from supply cuts.” Article also quotes Simmons Foods CEO saying, “[w]e have
          made adjustments in bird weights to ensure our production meets with our
          customer’s needs.”

          287.327.       During the first two months of 2009, Pilgrim made historically large cuts

   to production (9-10%) and on February 27, 2009, announced the closure of three processing

   plants located in Douglas, Georgia, El Dorado, Arkansas, and Farmerville, Louisiana, saying that

   the closures would “improve the company’s product mix by reducing commodity production and

   significantly reduce its costs in the midst of an industry-wide oversupply of chicken and weak

   consumer demand resulting from a national recession.”

          328.   With regard to the Farmerville plant, Judge Everingham noted that “[i]n March,

   2009, the Governor of Louisiana announced his effort to have a third party purchase the

   Farmerville plant,” and “PPC responded to the State of Louisiana’s actions by threatening the

   closure of its complex in Natchitoches, Louisiana.” Judge Everingham concluded that “[u]nless



                                                 138
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 144 of 197




   PPC’s overriding motive was to curtail supply to force prices to rise on the national chicken

   market, it should have made no difference to PPC that the Governor of Louisiana was attempting

   to broker the sale of one of PPC’s unprofitable facilities.”

          329.    Judge Everingham’s also found that “PPC’s idling of the El Dorado plant was

   done for the purpose of manipulating or controlling the price of chicken.” (citing Dkt. No. 283,

   Tr. Transcript July 11, 2011 AM Session, at 46-47). Specifically, Judge Everingham found that

   former Pilgrim President and CEO Clint Rivers wrote a letter to El Dorado growers on May 6,

   2008, stating that “[w]e’re also cutting production to balance supply and demand, which should

   lead to an increase in market pricing.”

      B. Coordinated 2008 and 2009 Production Cuts Lead to Unprecedented Reductions in
         Broiler Breeder Flocks and Increased Broiler Prices

          288.330.          Historically, Broiler producers would avoid any actions that would impact

   future production, as that would leave them unable to capture the opportunity when market

   conditions improved and therefore result in a competitive disadvantage. The production cuts

   made by companies in 2008 and 2009, however, did just that. Instead of simply limiting the

   pounds of Broilers they produced, USDA data on Broiler breeder flock populations indicates that

   producers also limited their ability to ramp up production in the future by reducing breeder flock

   numbers further up the supply chain. By reducing the size of breeder flocks (by both terminating

   breeds at an early age and reducing purchases of Breeder pullets from genetics companies), all

   stages of the Breeder production cycle are correspondingly reduced in supply. This approach

   had never been taken in the past, because it can take a year or more to reverse the effects of such

   actions. By that time, a price spike would have likely passed and other companies would have

   filled the supply gap.

          289.331.          Broiler breeder flocks actively lay eggs for 65 weeks, producing about 140


                                                    139
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 145 of 197




   eggs per year, which are incubated at hatcheries owned by the producer companies, such as

   Pilgrim. As mentioned above, those breeders are created from a small number of grandparent

   Broilers from only three Broiler genetic companies: Cobb-Vantress, Aviagen, and Hubbard.

   These genetic lines ensure that the chicken produced maximize profits, yielding the most meat

   possible. Reduction of breeder flocks would in turn cause the genetic companies to reduce

   supplies of grandparent flocks at the very top of the production chain.

          290.332.         Thus, by reducing the size of Broiler breeder flocks, the Broiler

   producers could force genetics companies to reduce their own flocks of grandparents, which in

   turn would increase the time to materially increase the supply of Broilers for 1-2 years.

          291.333.        The data in the chart below shows that in mid-2008, when breeder

   populations were experiencing their natural decline, the industry as a whole bucked the historical

   trend and chose not to replenish them, and in fact made even more cuts to breeder flocks as the

   year went on, bringing populations to historic lows by the end of the year. In fact, after these

   2008-09 supply cuts, the Broiler industry has never allowed breeder flocks to come close to

   reaching the levels to which they consistently replenished the flocks between 2000 and 2007.




                                                   140
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 146 of 197




          292.334.       The enormous supply cuts of 2008 and the first couple months of 2009

   caused Broiler prices to rise to all-time highs by mid-2009, despite the fact that the U.S. was in

   the midst of the worst economic recession since the Great Depression.

          293.335.       By the end of 2009, Pilgrim was able to emerge from bankruptcy through

   a sale of a majority stake to JBS, and other Broiler producers were announcing strong financial

   results based on the vastly improved industry environment.

          294.336.       On January 27, 2010, industry leaders met at the International

   Poultry/Feed Expo in Atlanta, during which Agri Stats vice president and economist Mike

   Donohue spoke during the “Poultry Market Intelligence Forum.”               Donohue noted that

   coordinated production cuts were having their intended effect, explaining that “2009’s


                                                  141
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 147 of 197




   outstanding live Broiler performance can be attributed to increased downtime between Broiler

   flocks, which was a result of production cutbacks.”

          295.337.       While executives from Pilgrim and other Broiler companies continued to

   meet and confer with one another at trade association meetings and industry events over the

   course of 2009 and 2010, production of Broilers began to tick up in response to continued rising

   prices. By the end of 2010, a reported oversupply resulted in depressed prices, which in turn led

   to a swift new round of coordinated production cuts by Broiler producers in the first half of 2011

   that caused prices to promptly recover.

      C. Pilgrim and Its Industry Counterparts Coordinate a Second Round of Production
         Cuts in 2011 and 2012

          296.338.       After their success in coordinating the 2008-2009 production cuts and

   reaping the benefits of the resulting high Broiler prices, Pilgrim and other industry participants

   were quick to coordinate another round of supply cuts when prices began to perk up in 2010 and

   early 2011.

          297.339.       Shortly after Defendant Lovette was appointed CEO of Pilgrim, Agri Stats

   executives made an announcement during the 2011 International Poultry/Feed Expo on January

   26-28, 2011 that called for dramatic production cuts. Specifically, Mike Donohue championed

   the industry’s response in 2008 and 2009 to limit production, but cautioned that slaughter

   volumes were again increasing. Agra Stats economist Paul Aho added that the “[t]he market is

   calling for around a 5% reduction in chicken production.”

          298.340.       Just like in 2008 and the early part of 2009, the market responded in swift,

   coordinated fashion to reduce their supply, with reduction announcements taking place soon after

   a number of different conferences where executives would have met and consulted.              For

   example, soon after the January 26-28, 2011 International Poultry/Feed Expo, the following


                                                  142
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 148 of 197




   actions were announced:

                    February 16, 2011: Cagle’s Inc. (20% reduction at a deboning
                     operation);stated during the Company’s earnings call that it had begun a
                     20% reduction at a deboning operation in an effort to balance supply and
                     demand. Company also explained that it was “optimistic that the industry
                     will exhibit the production restraint necessary to support higher pricing for
                     Cagle’s products allowing for return to profitable margins.”;

                    February 24, 2011: Sanderson Farms (announced on the Company’s
                     earnings call that it delayed plant construction); of a second complex in
                     North Carolina;

                    March 7, 2011: House of Raeford (announced a 10% reduction); in egg
                     sets that began the previous month, with CEO Bob Johnson stating,
                     “[h]opefully chicken prices will begin to increase later this year.”;

                    March 15, 2011: Simmons (announced that a 180 worker layoff). at its
                     Siloam Springs, Arkansas processing plant, explaining that “we have
                     decided to realign some of our production resulting in the elimination of
                     180 positions as of April 15.”.

          299.341.          On April 13-15, 2011, the Georgia Poultry Federation held its annual

   meeting at Brasstown Valley Resort in Georgia, attended by executives from top Broiler

   producers.       Shortly thereafter, on April 15, 2011, Mountaire Farms announced that it was

   abandoning a planned 3-5% capacity increase. Explaining the move, Mountaire President Paul

   Downes stated: “The only way to higher prices is less supply. The only way to less supply is

   chicken companies will shut down or cut back.”

          300.342.          On May 1-3, 2011, executives attended Urner Barry’s Annual Executives

   Conference and Marketing Seminar at the Bellagio Casino in Las Vegas, which included a golf

   outing at a local golf course, and a keynote address by Tyson CEO Donnie Smith. Then, two

   weeks later, on May 17-18, Defendant Lovette, Tyson CEO Donnie Smith, Sanderson CEO Joe

   Sanderson and others attended the BMO Farm to Market Conference, in which Defendant

   Lovette gave a presentation noting Pilgrim’s shift away from fixed-rate contracts to market-



                                                     143
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 149 of 197




   based pricing, a move that Tyson announced in the wake of the 2008-09 cuts in an effort to

   benefit from rising prices going forward. Lovette also spoke to Pilgrim’s focus on matching

   production to forecasted demand.

          301.343.       A week after the BMO conference, on May 24, 2011, Sanderson Farms

   CEO Joe Sanderson signaled the company’s—and the market’s—intention to continue cutting

   production, stating, “cuts will be forthcoming in our industry based on the losses we see in Agri

   Stats.” Then on a June 6, 2011 earnings call, Cagle’s announced that “[t]he industry must lower

   supply in order to offset reduced demand and to support higher market prices. Cagle’s continues

   to process at 80 per cent of capacity at its Pine Mountain Valley, Georgia deboning facility and

   does not contemplate any increase in the foreseeable future.”

          302.344.       Just days after Pilgrim appointed Defendant Sandri as CFO, the

   USAPEEC—an organization on which Defendant Sandri sits as a board member—held its

   annual meeting at The Greenbrier America’s Resort in West Virginia on June 7-10, 2011, and

   more production cut announcements ensued:

                 June 20, 2011: According to statements made by Tyson’s CEO during the
                  company’s August 8, 2011 earnings call, Tyson began pulling eggs from
                  incubators on June 20, 2011 to reduce Broiler volumes;

                 June 21, 2011: Cagle’s announced 300 person layoff at its Pine Mountain Valley,
                  Georgia plant to reduce Broiler volumes.

          303.345.       Later that month, on June 27-29, 2011, the U.S. Poultry & Egg

   Association held a Financial Management Seminar at the Ritz Carlton in Amelia Island, Florida.

   Defendant Lovette was one of the many presenters who spoke to the group of approximately 150

   attendees at the event. The US Poultry & Egg Association has a council called the Poultry

   Protein & Fat Council, among the current committee members of which are Mark Glover,

   Pilgrim VP of Operations Accounting, and a number of executives from Tyson, Simmons Foods,


                                                  144
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 150 of 197




   Mountaire Farms, Fieldale Farms, and others. That same day, Simmons announced layoffs at

   Siloam Springs, Arkansas plant.

          304.346.        On July 29, 2011, two weeks after the 2011 Food Media Seminar that

   included executive panel members from Tyson, Sanderson, Perdue, and others, Pilgrim

   announced the closure of its Dallas, Texas processing plant and the layoff of 1,000 employees.

   In explaining the cut backs, Defendant Lovette stated: “[W]e must make better use of our assets

   given the challenges facing our industry from record-high feed costs and an oversupply of

   chicken.”

          305.347.        Soon after, during an August 1, 2011 earnings call, Sanderson Farms’

   CEO stated that “we aren’t going to set any more eggs until we pick up a big account or we can’t

   supply our customers’ needs. . . . It wouldn’t surprise me if the industry makes further, deeper

   reductions in egg sets in October or November. . . . I think the cutbacks may need to be more

   than the 6% in the head that the industry already has in place.”

          306.348.        Tyson made an announcement of cuts a week later during its earnings call

   on August 8, 2011, with CEO Donnie Smith stating: “[W]e cut production in the third quarter,

   but those cuts have not yet impacted the market.”

          307.349.        Ten days later, on August 18, 2011, Cagle’s announced further production

   cuts at its Pine Mountain Valley plant, this time by 20%.

          308.350.        On October 5-7, 2011, poultry senior executives attended the NCC’s 57th

   Annual Conference. At the time, Bernard Leonard of Tyson was NCC Chairman, Sanderson

   Farms CEO Lampkin Butts was Vice Chairman, and Defendant Lovette was Secretary Treasurer.

   Less than a month later, Defendant Lovette would be promoted to Vice Chairman. At the event,

   Mark Kaminsky, COO and CFO of Koch Foods, sat on a panel with senior executives from



                                                   145
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 151 of 197




   Perdue and stated that the industry would be on the “edge of recovery by April 2012, but only

   after reductions in the supply of chicken have occurred.”

          309.351.        In the weeks following the NCC conference, between November 17-21,

   2011, Wayne Farms issued a press release announcing the closure of its Decatur, Alabama plant,

   laying off 360 employees, and Sanderson Farms CEO Joe Sanderson responded to a question

   regarding production decreases by saying, “when we talk about the 4% number, that is what we

   project the industry to be. Obviously we’re going to be a part of that.”

          310.352.        Through the end of 2011 to the middle of 2012, Broiler company

   executives, including Pilgrim executives, met at a number of different conferences:

                 December 6-8, 2011: USAPEEC held its annual Council members only winter
                  meeting;, attended by Defendant Sandri and other top Broiler executive council
                  members;

                 January 24, 2012: US Poultry’s Hatchery-Breeder Clinic;

                 January 25-26, 2012: International Poultry and Processing Expo took place in
                  Atlanta, Georgia;

                 March 20-21, 2012: NCC Board Meeting; in Washington, D.C. Notably,
                  Pilgrim’s Executive VP of Sales and Operations and Defendant Lovette’s “right
                  hand mand” Jayson Penn was elected to the Board on February 1, 2012; and

                 April 29-May 1, 2012: Urner Barry Annual Executive Conference.

          311.353.        Through correspondence and collaboration at these meetings, a number of

   production cuts ensued in the late spring and summer of 2012. For example, on a May 7, 2012

   earnings call, Tyson announced a 4% decrease in production through longer days between flocks

   for its contract growers, as well as increased reliance on its “Buy vs. Grow” program, which it

   had implemented the previous year in response to reported overproduction in 2010. As the name

   implies, the Buy vs. Grow program was a method of decreasing supply of Broilers by purchasing

   them from its competitors, rather than using the company’s own production. The strategy not

                                                  146
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 152 of 197




   only helped absorb excess market supply, but it also allowed Tyson to compensate other Broiler

   producers for their participation in the price-fixing scheme. Of course, buying Broilers from

   competitors is far more expensive than producing them in-house (which is why most all major

   Broiler producing companies are vertically integrated), so the benefits to Tyson of controlling

   and limiting Broiler supply and production in the industry, compensating other scheme

   participants, and raising and maintaining market prices, clearly outweighed the more immediate

   profit-margin loss. Indeed, on the May 7, 2012 call, then-COO Jim Lochner explained that to

   “help keep our production balanced, we bought chicken on the open market rather than growing

   all the birds we needed.” Tyson’s Buy vs. Grow strategy operated as a means of collaborating

   with competitors to reduce overall supply.

          312.354.       Additional production cuts and industry conferences took place during the

   course of the summer 2012:

                 June 6, 2012: Pilgrim announces layoff of 190 employees at its
                  Chattanooga, Tennessee processing plant;

                 June 21, 2012: NCC annual summer board meeting in Lake Tahoe,
                  California;

                 July 15, 2012: NCC Marketing Committee meeting in Stowe, Vermont;

                 August 6, 2012: Tyson CEO Donnie Smith signals that Tyson will
                  maintain production cuts taken the prior year and notes that “we like our
                  production model being well short of demand.”

                 August 28, 2012: Sanderson Farms announces further 2% production cuts.

          313.355.       By September 2012, Pilgrim and other companies’ production cuts that

   started in 2011 were beginning to increase Broiler prices, and would lead to record profits in the

   years to come. These actions taken by Pilgrim and nearly every other major chicken producer,

   demonstrate a level of unprecedented coordination and supply “discipline” in the industry.


                                                  147
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 153 of 197




   Indeed, where Magistrate Everingham had concluded that Pilgrim’s closure of the Company’s El

   Dorado plant evidenced an effort to raise Broiler prices justifying a $25.8 million penalty, and

   the Fifth Circuit vacated that ruling on the grounds that insufficient evidence of industry

   participation and anticompetitive conduct, the foregoing concurrent supply reductions by

   numerous Broiler companies armed with Agri Stats data provide powerful indicia of industry

   wide collusion.

      D. Coordinated 2011 and 2012 Production Cuts Lead to Historical Reductions in
         Broiler Breeder Flocks and Record Profits for the Industry in 2013 and Into the
         Beginning of the Class Period

          314.356.       Just like the production cuts that took place in 2008 and 2009, the industry

   did not simply cut the number of pounds of Broilers slaughtered, they greatly reduced the

   number of Broiler breeders, which in turn meant that Pilgrim and other companies were unable

   to ramp up Broiler production in the short term to take advantage of elevated prices, even if they

   wanted to.

          315.357.       As seen in the chart below, the industry production cuts in 2011 and 2012

   sent Broiler breeder flock numbers down to levels the market had not seen in twenty years,

   which led to record profits in 2013 and 2014.




                                                   148
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 154 of 197




          316.358.        In fact, CW10, Pilgrim’s Director of National Sales from July 2012 to

   August 2015, explained that throughout his/her employment, breeders were in very tight supply.

   CW10 stated that breeders and the genetics companies control the entire industry. For example,

   CW10 explained that with “a little collusion” from other companies, Tyson, because it owned

   Cobb-Vantress, the largest of the three genetics companies, could control the entire supply line

   and with it the whole breeder population.

          317.359.        On a May 3, 2013 earnings call, Defendant Lovette made a number of

   comments that spoke to industry coordination in lowering supply, and his knowledge that supply

   and pricing levels were unlikely to change.       For example, Lovette stated, “we’ve seen no

   indication that the industry plans to grow the breeder supply and as a matter of fact, it’s actually


                                                   149
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 155 of 197




   shrunk.” He also said, “[w]ell, obviously, revenue is going to be a function of price, in part, and

   in this case a big part; and obviously, price is going to strengthen as supply continues to be

   disciplined and constrained. . . . So I think the industry is doing an admirable job in being

   disciplined on the supply side and I think we’ve got a combination where we combine that

   discipline with strong demand for product and that’s why you’ve seen the pricing environment

   that we’re now enjoying.” He further commented that “I believe the industry has learned over

   the past three to five years that chicken economics is going to be driven by the supply and

   demand of chicken and not necessarily what corn or soybean meal costs. I think I’m confident to

   say we’ve, we figured that out and we’re doing a good job of balancing supply and demand.”

          318.360.       Chicken economics had not changed, however. They were the same as

   they have always been; the Broiler producers just changed the rules. Where in the past, Pilgrim

   and other poultry producers were quick to attribute lower profit margins on the high costs of

   feed, Defendant Lovette was now explaining that feed costs had nothing to do chicken

   economics, mentioning that “even paying nearly $8.50 for corn, we’ve been able to be profitable

   as an industry.”

          319.361.       During Pilgrim’s earnings call a few months later, on August 1, 2013,

   Lovette again discussed the industry’s “discipline” in reining in breeder populations, noting that

   “it appears the industry remains disciplined to the supply-demand fundamentals necessary for

   profitability. The breeder supply continues to be managed with disciplined restraint . . . we

   won’t likely go back to the same levels of overproduction that have historically plagued the

   chicken industry.”

          320.362.       Other company executives parroted Lovette’s optimism. On October 4,

   2013, the NCC held its annual meeting in Washington D.C., featuring a panel including Tyson



                                                  150
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 156 of 197




   CEO Donnie King, Simmons Foods CEO Todd Simmons, and GNP CEO Mike Helgeson.

   According to one publication writing about the panel’s discussion, the CEO’s were “chipper

   about the prospects for their industry in the next few years.”

         XIII. THE GRAND JURY INDICTMENT CONFIRMS AND PROVIDES
               EVIDENCE OF COORDINATED ANTICOMPETITIVE BEHAVIOR
               INVOLVING PILGRIM AND FALSITY AND SCIENTER

           363.   On June 3, 2020, “[a] federal grand jury in the U.S. District Court in Denver,

   Colorado, returned an indictment against four executives for their role in a conspiracy to fix

   prices and rig bids for broiler chickens.” See United States Department of Justice Press Release

   dated June 3, 2020 (“DoJ Press Release”); 10 see also U.S.A. v. Jayson Jeffrey Penn, at al., No.

   1:20-cr-00152 (D. Colo.) (ECF No. 1) (“Grand Jury Indictment”). Two of those executives were

   employees of Pilgrim: 1) Jayson Penn and 2) Roger Austin. See DoJ Press Release and Grand

   Jury Indictment. Penn, who is alleged herein to be Defendant Lovette’s right-hand man, was an

   Executive Vice President at Pilgrim starting in approximately January 2012 and became the

   President and Chief Executive Office at Pilgrim in approximately March 2019. See id. Austin

   was a Vice President at Pilgrim starting in approximately February 2007. See id. The other two

   men charged were Claxton Poultry President Mikell Fries and Vice President Scott Brady. See

   id.

           364.   “According to the indictment, from at least as early as 2012 until at least early

   2017, Jayson Penn, Roger Austin, Mikell Fries, and Scott Brady conspired to fix prices and rig

   bids for broiler chickens across the United States.” See DoJ Press Release (emphasis added).

           365.   Specifically, the Grand Jury Indictment found “that Penn, FRIES, BRADY, and



   10
     https://www.justice.gov/opa/pr/senior-executives-major-chicken-producers-indicted-antitrust-
   charges


                                                   151
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 157 of 197




   AUSTIN, together with their co-conspirators known and unknown to the Grand Jury, in the State

   and District of Colorado and elsewhere, participated in a continuing network of Suppliers and

   co-conspirators, an understood purpose of which was to suppress and eliminate competition

   through rigging bids and fixing prices and price-related terms for broiler chicken products sold in

   the United States.” Grand Jury Indictment, ¶28.

          366.    “It was further part of the conspiracy that PENN, FRIES, BRADY, and AUSTIN,

   together with their co-conspirators, in the State and District of Colorado and elsewhere, utilized

   that continuing network: a. to reach agreements and understandings to submit aligned, though

   not necessarily identical, bids and to offer aligned, though not necessarily identical, prices, and

   price-related terms, including discount levels, for broiler chicken products sold in the United

   States; b. to participate in conversations and communications relating to nonpublic information

   such as bids, prices, and price-related terms, including discount levels, for broiler chicken

   products sold in the United States with the shared understanding that the purpose of the

   conversations and communications was to rig bids, and to fix, maintain, stabilize, and raise

   prices and other price-related terms, including discount levels, for broiler chicken products sold

   in the United States; c. to monitor bids submitted by, and prices and price-related terms,

   including discount levels, offered by, Suppliers and co-conspirators for broiler chicken products

   sold in the United States.” Grand Jury Indictment, ¶29.

          367.    “It was further part of the conspiracy that PENN, FRIES, BRADY, and AUSTIN,

   together with their co-conspirators, in the State and District of Colorado, and elsewhere,

   discussed protecting, and thereafter acted to protect, the purpose and effectiveness of the

   conspiracy.” Grand Jury Indictment, ¶30.

          368.    “It was further part of the conspiracy that PENN, FRIES, BRADY, and AUSTIN,



                                                  152
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 158 of 197




   together with their co-conspirators, in the State and District of Colorado, and elsewhere, sold and

   accepted payment for broiler chicken products that are the subject of the allegations in this

   Indictment in the United States through until at least approximately December 2015.” Grand Jury

   Indictment, ¶31.

          369.      The Grand Jury Indictment provides detailed telephone and text communications

   amongst so-called competitors, including Pilgrim, illegally coordinating price submissions to a

   buyer’s cooperative. Grand Jury Indictment, ¶¶32-62. Among other things, Pilgrim employees

   conferred directly with employees of other companies and specifically instructed them to raise

   prices in their bid submissions. Id., ¶35.

          370.      For example, the Grand Jury Indictment provides detailed text messages

   discussing conversations between Claxton Poultry Farms executives and Pilgrim executives in

   which they are coordinating price submissions, and also discuss the pricing submissions of other

   suppliers. At one point, Scott Brady, Vice President at Claxton wrote to Mikell Fries, President

   of Claxton, saying that Pilgrim executive Austin “said to raise our prices, on wings he is market

   and market plus .10,” to which Fries responded, “Tell him we are trying!” Brady responded,

   “Will do.” Id.

          371.      Shortly thereafter, Penn gave Defendant Lovette a spreadsheet of the price

   submissions from Claxton as well as two other suppliers, prior to Lovette personally signing the

   agreement with the cooperative on the price of the chicken. Id., ¶¶37-38. Brady signed an

   agreement with the cooperative as well, which was within a penny of Pilgrim’s pricing. Id. at

   ¶39.

          372.      The Grand Jury Indictment also details numerous other instances during the Class

   Period, including references to text messages and emails by Lovette, Penn and Austin, whereby



                                                  153
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 159 of 197




   they conspired to fix prices and rig bids for broiler chickens. For example, on October 17, 2014,

   Penn and another employee of Pilgrim discussed via text message another supplier’s offer:

          Pilgrim Employee: “Buyer said we were .07 high so that must be [Supplier-3’s] price…”

          Penn: “They are morons”

          373.    Moreover, Penn exchanged a series of emails with other Pilgrim employees on or

   about November 24, 2014, wherein they discussed the need to protect the purpose and

   effectiveness of the conspiracy:

              a. “[Supplier-3] should pay for being short. It costs money for them to fill orders for

                  which they don’t have the chickens. They have been adding market share and still

                  trying to do – selling cheap chicken and being short. Doesn’t make sense. We are

                  enabling the town drunk by giving him beer for Thanksgiving instead of walking

                  him into an AA meeting.”

              b. “[Supplier-3] is not shorting [Grocer-2]. Note [Supplier-3] just added market

                  share and distribution to [Grocer-2]. They took our business on price. Should we

                  allow [Supplier-3] to not pay for poor decision making?”

              c. “They need to pay so they start acting appropriately. How do they pay? Their

                  customers need to feel the pain. By not feeling the pain – [Supplier-3] keeps

                  marching along and the customers to [sic] blindly with them.”

              d. PENN forwarded his emails to Defendant Lovette and said: “Thoughts on deli

                  strategy to [Grocer-1-Brand-1]? We are covering [Supplier-3] shortages. Continue

                  and let [Grocer-1-Brand-1] know we are helping or start have [Supplier-3] feel the

                  pain across their system so they can start making decisions commensurate with a

                  profitable venture and not a philanthropic organization?”



                                                 154
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 160 of 197




              e. Defendant Lovette responded: “No question in my mind. [Supplier-3] should have

                 to live with the decision they made. We made ours and are dealing with it. Why

                 should it be any different for them? We SHOULD NOT HELP THEM ONE

                 MICRON.”

              f. PENN responded: “I agree. We are just allowing our competitor to continue their

                 idiotic ways.”

   Grand Jury Indictment, ¶63.

          374.   Another text exchange from October 17, 2014 between Penn and another Pilgrim

   employee evidences additional collaboration between suppliers in negotiating prices, which Penn

   expressly acknowledges is illegal:

   PENN                                            “Who is negotiating with [QSR-3]?”
   Supplier-1-Employee-3                           “[Supplier-1-Employee-4] and Roger
                                                   [AUSTIN]”
   PENN                                            “Ok. Thanks”
   Supplier-1-Employee-3                           “We know [Supplier-7], their biggest supplier
                                                   is 0.02 higher than us and they are not going to
                                                   negotiate.”
   PENN                                            “Good deal. Last time they did cave a cent or
                                                   two with [QSR-1]”
   Supplier-1-Employee-3                           “They are listening to my direction”
   PENN                                            “Who is they?”
   PENN                                            “If they is illegal don’t tell me”
   Supplier-1-Employee-3                           “Was referring to roger [AUSTIN] listening.
                                                   Sorry, thought you were referring to roger
                                                   [AUSTIN] caving. Got you on [Supplier-7]
                                                   caving on [QSR-1]. [Supplier-7] might cave
                                                   but I
                                                   wouldn’t think for our volume and their
                                                   current.”
   PENN                                            “[Supplier-3] does the west. Hearing rumors
                                                   out of them?”
   Supplier-1-Employee-3                           “Buyer said we were .07 high so that must be
                                                   [Supplier-3’s] price…”
   PENN                                            “They are morons”
   Supplier-1-Employee-3                           “.07 back is in line with where we have priced
                                                   everybody else but they did not add anything
                                                   for the cost of doing business with [QSR-3]
                                                   like us and [Supplier-7] did”
   PENN                                            “[Supplier-7] is a solid competitor.”

                                                155
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 161 of 197




          375.    These allegations and the Grand Jury Indictment thus confirm Plaintiff’s

   allegations of falsity and scienter during the Class Period.

       .XIV. LOSS CAUSATION/ECONOMIC LOSS

          321.376.        During the Class Period, Defendants engaged in a scheme to deceive the

   market, and a course of conduct that artificially inflated the price of Pilgrim’s securities and

   operated as a fraud on Class Period purchasers of Pilgrim stock by failing to disclose the

   Company’s participation in an illegal collusive scheme to manipulate the price and supply of

   Broilers, and misrepresenting the Company’s business operations and financial status.

   Ultimately, however, when Defendants’ prior misrepresentations and fraudulent conduct came to

   be revealed to investors, the value of Pilgrim securities declined precipitously – evidence that the

   prior artificial inflation in the price of Pilgrim’s stock was eradicated. As a result of their

   purchases of Pilgrim securities during the Class Period at artificially inflated prices, Plaintiff and

   other members of the Class suffered economic losses when the truth regarding the collusive

   scheme and Pilgrim’s true business operations was finally revealed and the artificial inflation

   was removed from price of the Company’s stock, i.e., damages under the federal securities laws.

          322.377.        Multiple partial disclosures revealed to the market in piecemeal fashion

   the false and misleading character of Defendants’ statements and omissions. The first partial

   disclosure came on September 2, 2016, when a group of wholesaler customers of Pilgrim and

   numerous other Broiler producers filed the Maplevale complaint in the Northern District of

   Illinois, after the close of the market, which included allegations revealing that the defendants

   participated in an anticompetitive scheme to fix the prices of Broiler chicken. Accordingly,

   Pilgrim’s stock declined in response to the revelations contained in the Maplevale complaint, and



                                                    156
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 162 of 197




   a portion of the artificial inflation caused by Defendants’ material misstatements and omissions

   was removed, thereby causing damage to Lead Plaintiff and the Class. Specifically, the price of

   Pilgrim’s stock fell nearly 3% on above-average trading volume, from $23.54 at close on

   September 2, 2016 to $22.87 per share at close of the next trading day, and continued to slide

   over the following week on heavy volume.

          323.378.       Second, on October 7, 2016, after the market closed, a veteran industry

   analyst at Pivotal Research Group covering Tyson issued a report analyzing how the price-fixing

   scheme as alleged in a September 2, 2016 antitrust lawsuit impacted Tyson’s business

   performance and the strong likelihood that the allegations of the antitrust suit had merit. This

   announcement partially revealed the truth concealed by Defendants misrepresentations, as the

   market absorbed the Pivotal Report’s detailed analysis of the potential impact of a price-fixing

   scheme on Pilgrim’s business. In response to these revelations, Pilgrim’s stock price declined

   from $21.11 at close on October 7, 2016 to $20.16 at close of trading on October 8, 2016, a

   decline of over 4%, on heavy trading volume. This disclosure, however, did not reveal the full

   truth to investors, and Defendants publicly rejected the conclusions reached by the Pivotal

   Report analyst.

          324.379.       Third, on November 3, 2016, The New York Times published an article

   entitled, “You Might Be Paying Too Much for Your Chicken,” which provided more detail on

   Defendants’ scheme.      With these revelations more of the artificial inflation caused by

   Defendants’ misrepresentations and omissions was removed, thereby causing further damage to

   Lead Plaintiff and the Class. In response to the November 3, 2016 article’s revelations, Pilgrim’s

   share price fell from $21.02 on November 2, 2016 to close at $19.31 on November 3, 2016, a

   more than 8% drop, again on heavy trading volume.



                                                  157
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 163 of 197




          325.380.       Fourth, on November 17, 2016, The Washington Post published an article

   entitled, “If You Thought You Were Paying Fair Prices for Chicken at the Supermarket, Think

   Again,” which shed further light on the collusive scheme of the poultry industry, and more

   particularly, the Georgia Dock index’s susceptibility to manipulation Pilgrim’s possible role in

   manipulating the index.    With these revelations more of the artificial inflation caused by

   Defendants’ misrepresentations and omissions was removed, thereby causing further damage to

   Lead Plaintiff and the Class. In response to the November 17, 2016 revelations, Pilgrim’s share

   price fell from $19.64 at the close of trading on November 16, 2016 to $18.61 at the end of the

   day on November 17, 2016, a decline of over 5% on heavy trading.

          326.381.       The foregoing disclosures of true, undisclosed facts concerning Pilgrim’s

   participation in the supply- and price-fixing scheme caused substantial losses to investors, with

   the value of Pilgrim’s securities falling precipitously from $21.11 on October 7, 2016 to $18.61

   on November 17, 2016, representing a total market capitalization decline of over $1.1 billion.

   This decline in the price of Pilgrim’s stock at the end of the Class Period was a direct result of

   the nature and extent of Defendants’ fraud being revealed to investors and to the market. The

   timing and magnitude of the price drop of Pilgrim’s stock negates any inference that the losses

   suffered by Plaintiff and the other members of the Class were caused by changed market

   conditions, macroeconomic or industry factors, or even Company-specific facts unrelated to

   Defendants’ fraud.



       .XV. BASIS OF ALLEGATIONS

          327.382.       Lead Plaintiff alleges the following based upon personal knowledge as to

   himself and his own acts and upon information and belief as to all other matters. Lead Plaintiff’s



                                                  158
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 164 of 197




   information and belief is based on, inter alia, the independent investigation of Lead Counsel.

   This investigation included a review and analysis of the following: (i) regulatory filings with the

   SEC and press releases made by Pilgrim; (ii) transcripts of Pilgrim’s earnings and conference

   calls with analysts; (iii) information supplied by former employees of Pilgrim, Agri Stats and

   other companies implicated in the collusive scheme described herein; (iv) records from the

   Georgia state government; (v) publicly available data supplied by the USDA and private data

   supplier Urner Barry; (vi) news and investigative reports regarding Pilgrim’s public court filings

   from lawsuits in which Pilgrim is or was a party; (vii) public court filings from lawsuits in which

   other companies implicated in the collusive scheme herein are or were parties; (viii) publicly

   available presentations made by Pilgrim; (ix) research reports by financial analysts; (x) economic

   analysis of the historical price movement and pricing data of Pilgrim’s securities; and (xi) other

   publicly available material and data identified herein. Lead Counsel’s investigation into the

   factual allegations described herein is continuing, and many of the relevant facts and data are

   known only by Defendants or are exclusively within their custody or control. Lead Plaintiff and

   Lead Counsel believe that substantial additional evidentiary support will exist for the allegations

   set forth herein after a reasonable opportunity for discovery.

       .XVI. PRESUMPTION OF RELIANCE

          328.383.        Lead Plaintiff is entitled to a presumption of reliance under Affiliated Ute

   Citizens of Utah v. United States, 406 U.S. 128 (1972), because the claims asserted herein

   against Defendants are in large part predicated upon omissions of material fact that there was a

   duty to disclose. Specifically, Plaintiff is entitled to a presumption of reliance throughout the

   Class Period because, as more fully alleged above, Defendants failed to disclose Pilgrim’s

   participation in a collusive scheme to manipulate the supply and prices of Broilers.

          329.384.        Lead Plaintiff is also entitled to a presumption of reliance on Defendants

                                                   159
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 165 of 197




   material misrepresentations and omissions pursuant to the fraud-on-the-market doctrine, because

   the market for Pilgrim stock was open, well-developed, and efficient at all times, for the

   following reasons, among others:

          (a)     Pilgrim’s securities was actively traded on the NASDAQ-GS;

          (b)     Pilgrim’s securities had a large average weekly trade volume of multiple
                  millions of shares per week;

          (c)     As a regulated issuer, Pilgrim filed periodic public reports with the SEC;

          (d)     Pilgrim regularly communicated with public investors via established
                  market communication mechanisms, including through regular
                  disseminations of press releases on the national circuits of major newswire
                  services and through other wide-ranging public disclosures, such as
                  communications with the financial press and other similar reporting
                  services; and

          (e)     Pilgrim was followed by multiple financial analysts employed by major
                  brokerage firm(s) who wrote reports which were distributed to the sales
                  force and certain customers of their respective brokerage firm(s). Each of
                  these reports was publicly available and entered the public marketplace.

          330.385.        As a result of the foregoing, the market for Pilgrim securities promptly

   digested current information regarding Pilgrim from all publicly available sources and reflected

   such information in Pilgrim’s stock price. Under these circumstances, all purchasers of Pilgrim

   stock during the Class Period suffered similar injury through their purchase of Pilgrim stock at

   artificially inflated prices and a presumption of reliance applies.

       .XVII. PSLRA STATUTORY SAFE HARBOR DOES NOT APPLY

          331.386.        The statutory safe harbor provided for forward-looking statements under

   certain circumstances does not apply to any of the allegedly false statements pleaded in this

   complaint. Many of the specific statements pleaded herein were not identified as “forward-

   looking statements” when made. To the extent there were any forward-looking statements, there


                                                    160
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 166 of 197




   were no meaningful cautionary statements identifying important factors that could cause actual

   results to differ materially from those in the purportedly forward-looking statements.

   Alternatively, to the extent that the statutory safe harbor does apply to any forward-looking

   statements pleaded herein, Defendants are liable for those false forward-looking statements

   because at the time each of those forward-looking statements was made, the particular speaker

   knew that the particular forward-looking statement was false, and/or the forward-looking

   statement was authorized and/or approved by an executive officer of Pilgrim who knew that

   those statements were false when made.

       .XVIII.    PLAINTIFF’S CLASS ACTION ALLEGATIONS

          332.387.       Plaintiff brings this action as a class action pursuant to Federal Rule of

   Civil Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or

   otherwise acquired Pilgrim securities between February 21, 2014 and November 17, 2016,

   inclusive (the “Class”) and who were damaged thereby. Excluded from the Class are Defendants,

   the officers and directors of the Company, at all relevant times, members of their immediate

   families and their legal representatives, heirs, successors or assigns and any entity in which

   Defendants have or had a controlling interest.

          333.388.       The members of the Class are so numerous that joinder of all members is

   impracticable. As of March 9, 2017, the Company has 248,752,508 shares of common stock

   outstanding, and throughout the Class Period, Pilgrim stock was actively traded with an average

   daily trading volume of over 1.75 million shares. While the exact number of Class members is

   unknown to Lead Plaintiff at this time and can only be ascertained through appropriate

   discovery, Lead Plaintiff believes that there are thousands of members in the proposed Class.

   Record owners and other members of the Class may be identified from records maintained by

   Pilgrim or its transfer agent and may be notified of the pendency of this action by mail, using the

                                                    161
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 167 of 197




   form of notice similar to that customarily used in securities class actions.

           334.389.        Lead Plaintiff’s claims are typical of the claims of the members of the

   Class as all members of the Class are similarly affected by Defendants’ wrongful conduct in

   violation of federal law that is complained of herein.

           335.390.        Lead Plaintiff will fairly and adequately protect the interests of the

   members of the Class and has retained counsel competent and experienced in class and securities

   litigation.

           336.391.        Common questions of law and fact exist as to all members of the Class

   and predominate over any questions solely affecting individual members of the Class. Among

   the questions of law and fact common to the Class are:

                   (a)     whether the federal securities laws were violated by Defendants’
                           acts as alleged herein;

                   (b)     whether statements and omissions made by Defendants to the
                           investing public during the Class Period misrepresented material
                           facts about the business, operations and management of Pilgrim;
                           and

                   (c)     to what extent the members of the Class have sustained damages
                           and the proper measure of damages.

           337.392.        A class action is superior to all other available methods for the fair and

   efficient adjudication of this controversy since joinder of all members is impracticable.

   Furthermore, as the damages suffered by individual Class members may be relatively small, the

   expense and burden of individual litigation make it impossible for members of the Class to

   individually redress the wrongs done to them. There will be no difficulty in the management of

   this action as a class action.




                                                   162
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 168 of 197




       .XIX. CAUSES OF ACTION

                                             FIRST CLAIM

                                  For Violations of Section 10(b) of
                                 The Exchange Act And Rule 10b-5
                           Promulgated Thereunder Against All Defendants

           338.393.        Lead Plaintiff repeats and realleges each and every allegation contained

   above as if fully set forth herein.

           339.394.        During the Class Period, Defendants disseminated or approved the false

   statements specified above, which they knew or recklessly disregarded were materially false and

   misleading in that they contained material misrepresentations and failed to disclose material facts

   necessary in order to make the statements made, in light of the circumstances under which they

   were made, not misleading.

           340.395.        Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5 in

   that they:

               Employed devices, schemes and artifices to defraud;

               Made untrue statements of material facts or omitted to state material facts
                necessary in order to make statements made, in light of the circumstances
                under which they were made, not misleading; or

               Engaged in acts, practices, and a course of business that operated as a fraud or
                deceit upon Lead Plaintiff and others similarly situated in connection with
                their purchases of Pilgrim securities during the Class Period.

           341.396.        Lead Plaintiff and the Class have suffered damages in that, in reliance on

   the integrity of the market, they paid artificially inflated prices for Pilgrim publicly traded

   securities. Lead Plaintiff and the Class would not have purchased Pilgrim stock at the prices

   they paid, or at all, if they had been aware that the market prices had been artificially and falsely

   inflated by Defendants’ misleading statements and omissions.



                                                    163
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 169 of 197




           342.397.        As a direct and proximate result of Defendants’ wrongful conduct, Lead

   Plaintiff and the other members of the Class suffered damages in connection with their respective

   purchases and sales of the Company’s stock during the Class Period.

                                          SECOND CLAIM

                           For Violations of § 10(b) of the Exchange Act and
                              Rule 10b-5(a) & (c) Against All Defendants

           343.398.        Lead Plaintiff repeats and realleges each and every allegation contained

   above as if fully set forth herein.

           344.399.        During the Class Period, Defendants violated Rules 10b-5(a) and (c) in

   that they employed devices, schemes and artifices to defraud and engaged in acts, practices and a

   course of business that operated as a fraud or deceit upon Lead Plaintiff and others similarly

   situated in connection with their purchases of Pilgrim securities during the Class Period as

   alleged herein.

           345.400.        During the Class Period, Defendants participated in the preparation of

   and/or disseminated or approved the false statements specified above, which they knew or

   deliberately disregarded were misleading in that they contained misrepresentations and failed to

   disclose material facts necessary in order to make the statements made, in light of the

   circumstances under which they were made, not misleading.

           346.401.        Defendants made untrue statements of material facts or omitted to state

   material facts necessary in order to make the statements made, in light of the circumstances

   under which they were made, not misleading. Defendants individually and together, directly and

   indirectly, by the use, means or instrumentalities of interstate commerce and/or the mails,

   engaged and participated in a continuous course of conduct to conceal the truth and/or adverse

   material information about the business practices, operations and financial position of Pilgrim as


                                                  164
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 170 of 197




   specified herein.

          347.402.         Defendants had actual knowledge of the misrepresentations and omissions

   of material fact set forth herein, or recklessly disregarded the true facts that were available to

   them. Defendants’ misconduct was engaged in knowingly or with reckless disregard for the

   truth, and for the purpose and effect of concealing Pilgrim’s true financial condition from the

   investing public and supporting the artificially inflated price of Pilgrim’s securities.

          348.403.         Lead Plaintiff and the Class have suffered damages in that, in reliance on

   the integrity of the market, they paid artificially inflated prices for Pilgrim publicly traded

   securities. Lead Plaintiff and the Class would not have purchased Pilgrim publicly traded

   securities at the prices they paid, or at all, had they been aware that the market prices for

   Pilgrim’s securities had been artificially inflated by Defendants’ materially false and misleading

   statements.

                                             THIRD CLAIM

                                  For Violation of Section 20(a) of
                       The Exchange Act Against Defendants Lovette and Sandri

          349.404.         Lead Plaintiff repeats and realleges each and every allegation contained

   above as though fully set forth herein.

          350.405.         Defendants Lovette and Sandri used their control over Pilgrim to cause the

   Company to issue materially false and misleading information in violation of Section 10(b) of

   the Exchange Act and SEC Rule 10b-5 promulgated thereunder.                By virtue of Defendants

   Lovette’s and Sandri’s acts resulting in the issuance by Pilgrim of materially false and

   misleading statements to the public, Defendants Lovette and Sandri, directly or indirectly,

   engaged in conduct that was unlawful for Defendants Lovette and Sandri to do under Section

   10(b) of the Exchange Act and the rules and regulations promulgated thereunder through another


                                                    165
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 171 of 197




   person, Pilgrim.

          351.406.        As a direct and proximate result of Defendants’ wrongful conduct, Lead

   Plaintiff and other members of the Class suffered damages in connection with their purchases of

   the Company’s securities during the Class Period.

   XV.     PRAYER FOR RELIEF

          WHEREFORE, Lead Plaintiff prays for relief and judgment, as follows:

          A. Determining that this action is a proper class action and certifying Lead Plaintiff as a

   class representative under Rule 23 of the Federal Rules of Civil Procedure and Lead Plaintiff’s

   counsel as Lead Counsel;

          B. Awarding compensatory damages in favor of Lead Plaintiff and the other Class

   members against all Defendants, jointly and severally, for all damages sustained as a result of

   Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

          C. Awarding Lead Plaintiff and the Class their reasonable costs and expenses incurred in

   this action, including counsel fees and expert fees;

          D. Awarding extraordinary, equitable and/or injunctive relief as permitted by law, equity

   and the federal statutory provisions sued hereunder, pursuant to Rules 64 and 65 and any

   appropriate state law remedies to assure that the Class has an effective remedy; and

          E. Such other and further relief as the Court may deem just and proper.

   XVI. JURY DEMAND

          Lead Plaintiff hereby demands a trial by jury.



   Dated: May 11, 2017June 8, 2020                             By: /s/ Kim E. Miller_______
                                                 Kim E. Miller
                                                 J. Ryan Lopatka
                                                 KAHN SWICK & FOTI, LLC


                                                   166
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 172 of 197




                                     250 Park Avenue, Suite 2040
                                     New York, NY 10177
                                     Telephone: (212) 696-3730
                                     Fax: (504) 455-1498


                                     Lead Counsel for Lead Plaintiff George James
                                     Fuller and the Class




                                       167
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 173 of 197




                                CERTIFICATE OF SERVICE

           I hereby certify that on May 11, 2017June 8, 2020, I filed the Amended Class Action
   Complaint for Violation of the Federal Securities Laws attached thereto upon all counsel of
   record by using the CM/ECF system and via e-mail. The CM/ECF system will provide service of
   such filing(s) via Notice of Electronic Filing (NEF).


                                             _/s/ Kim E. Miller___________________
                                               Kim E. Miller




                                              168
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 174 of 197




                    EXHIBIT A
       Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 175 of 197
6/7/2020                          Senior Executives at Major Chicken Producers Indicted on Antitrust Charges | OPA | Department of Justice


           An official website of the United States government
           Here’s how you know



        JUSTICE NEWS

                                                                Department of Justice

                                                                 Office of Public Affairs


      FOR IMMEDIATE RELEASE                                                                                          Wednesday, June 3, 2020


             Senior Executives at Major Chicken Producers Indicted on Antitrust Charges

                      First Charges Filed in Ongoing Investigation into Fixing Prices of Broiler Chickens


      A federal grand jury in the U.S. District Court in Denver, Colorado, returned an indictment against four executives for
      their role in a conspiracy to fix prices and rig bids for broiler chickens, the Department of Justice announced.

      “Particularly in times of global crisis, the division remains committed to prosecuting crimes intended to raise the prices
      Americans pay for food,” said Assistant Attorney General Makan Delrahim of the Department of Justice’s Antitrust
      Division. “Executives who cheat American consumers, restauranteurs, and grocers, and compromise the integrity of
      our food supply, will be held responsible for their actions.”

      The one-count indictment charges four current and former senior executives from two major broiler chicken producers
      with conspiring to fix prices and rig bids for broiler chickens. Broiler chickens are chickens raised for human
      consumption and sold to grocers and restaurants.

      According to the indictment, from at least as early as 2012 until at least early 2017, Jayson Penn, Roger Austin, Mikell
      Fries, and Scott Brady conspired to fix prices and rig bids for broiler chickens across the United States. Penn is the
      President and Chief Executive Officer, and Austin is a former Vice President, of a chicken supplier headquartered in
      Colorado. Fries is the President and a member of the board, and Brady is a Vice President, of a broiler chicken
      producer headquartered in Georgia.

      “The FBI will not stand by as individuals attempt to line their pockets while hard-working Americans and restaurant
      owners are trying to put food on their tables,” said Timothy R. Slater, Assistant Director in Charge of the FBI’s
      Washington Field Office. “Today’s announcement shows the FBI’s commitment to investigating allegations of price
      fixing so that the perpetrators can be held accountable.”

      “Rigging bids and fixing prices hurts consumers and undermines our economic system,” said Peggy E. Gustafson,
      Inspector General of the Department of Commerce. “We are committed to working with our law enforcement partners
      to root out those who take advantage of the American public’s trust.”

      “We appreciate the commitment and investigative partnership with the Department of Justice’s Antitrust Division, the
      Federal Bureau of Investigation, and the Department of Commerce, Office of Inspector General,” said Special Agent in
      Charge Bethanne M. Dinkins of the U.S. Department of Agriculture (USDA), Office of Inspector General (OIG).
      “Ensuring the integrity of competition in agricultural markets in order for producers to receive competitive prices for their
      products, and to prevent consumers from being cheated, is of the utmost importance to USDA OIG, and we will
      continue to dedicate resources to the investigation of matters involving such potential of competitive harms.”

      Penn, Austin, Fries, and Brady are the first to be charged in an ongoing criminal investigation into price fixing and bid
      rigging involving broiler chickens.


https://www.justice.gov/opa/pr/senior-executives-major-chicken-producers-indicted-antitrust-charges                                            1/2
       Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 176 of 197
6/7/2020                          Senior Executives at Major Chicken Producers Indicted on Antitrust Charges | OPA | Department of Justice

      An indictment alleges that crimes have been committed, and all defendants are presumed innocent until proven guilty
      beyond a reasonable doubt.

      The offense charged carries a statutory maximum penalty of 10 years in prison and a $1 million fine. The maximum
      fine may be increased to twice the gain derived from the crime or twice the loss suffered by victims if either amount is
      greater than $1 million.

      This case is the result of an ongoing federal antitrust investigation into price fixing, bid rigging, and other anticompetitive
      conduct in the broiler chicken industry, which is being conducted by the Antitrust Division with the assistance of the U.S.
      Department of Commerce Office of Inspector General, Federal Bureau of Investigation Washington Field Office, and
      U.S. Department of Agriculture Office of Inspector General. Special thanks to U.S. Attorney Jason R. Dunn and
      Assistant U.S. Attorney Hetal Doshi from the District of Colorado for their assistance.

      Anyone with information on price fixing, bid rigging, and other anticompetitive conduct related to the broiler chicken
      industry should contact the Antitrust Division’s Citizen Complaint Center at 1-888-647-3258 or visit
      www.justice.gov/atr/contact/newcase.html.


      Attachment(s):
      Download Indictment

      Topic(s):
      Antitrust

      Component(s):
      Antitrust Division

      Press Release Number:
      20-508

                                                                                                                            Updated June 3, 2020




https://www.justice.gov/opa/pr/senior-executives-major-chicken-producers-indicted-antitrust-charges                                                2/2
Case 1:16-cv-02611-RBJ Document 48-1 Filed 06/08/20 USDC Colorado Page 177 of 197




                    EXHIBIT B
Case 1:16-cv-02611-RBJ
   Case                 Document
        1:20-cr-00152-PAB        48-11 Filed
                           Document    Filed 06/08/20
                                             06/02/20 USDC
                                                      USDC Colorado
                                                           Colorado Page
                                                                    Page 178
                                                                         1 of of
                                                                              20197




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Criminal Action No.:    20-cr-00152-PAB

   UNITED STATES OF AMERICA,

         Plaintiff,

   v.

   1. JAYSON JEFFREY PENN,

   2. MIKELL REEVE FRIES,

   3. SCOTT JAMES BRADY,

   4. ROGER BORN AUSTIN,

         Defendants.


                                        INDICTMENT


         The Grand Jury charges that:

                                          COUNT 1

                                (Conspiracy to Restrain Trade)

         1.      Beginning at least as early as 2012 and continuing through at least early

   2017, the exact dates being unknown to the Grand Jury, in the State and District of

   Colorado and elsewhere, JAYSON PENN, MIKELL FRIES, SCOTT BRADY, and

   ROGER AUSTIN (“Defendants”), together with co-conspirators known and unknown to

   the Grand Jury, entered into and engaged in a continuing combination and conspiracy

   to suppress and eliminate competition by rigging bids and fixing prices and other price-

   related terms for broiler chicken products sold in the United States. The combination

   and conspiracy engaged in by the Defendants and co-conspirators was a per se
Case 1:16-cv-02611-RBJ
   Case                 Document
        1:20-cr-00152-PAB        48-11 Filed
                           Document    Filed 06/08/20
                                             06/02/20 USDC
                                                      USDC Colorado
                                                           Colorado Page
                                                                    Page 179
                                                                         2 of of
                                                                              20197




   unlawful, and thus unreasonable, restraint of interstate trade and commerce in violation

   of Section 1 of the Sherman Act, 15 U.S.C. § 1.

          2.     The charged combination and conspiracy consisted of a continuing

   agreement, understanding, and concert of action among the Defendants and co-

   conspirators, the substantial terms of which were to rig bids and to fix, maintain,

   stabilize, and raise prices and other price-related terms for broiler chicken products sold

   in the United States.

                                     I.   BACKGROUND

          3.     Broiler chickens are chickens raised to provide meat for human

   consumption. Several companies (“Suppliers”) produced broiler chicken products in the

   United States for sale either directly or indirectly such as through a distributor and a

   distribution center (“DC”) to restaurants, grocery retailers, and others. During the time

   period of the conspiracy alleged in this Indictment, those Suppliers included, but were

   not limited to, Supplier-1, Supplier-2, Supplier-3, Supplier-4, Supplier-5, Supplier-6, and

   Supplier-7.

          4.     Restaurants, grocery retailers, and others who purchased large volumes

   of broiler chicken products generally received bids from or negotiated prices and other

   price-related terms, including discount levels, with Suppliers directly or, in the case of

   some fast-food restaurants, also known as quick-service restaurants (“QSRs”), having

   many independent franchisees, through a centralized buying cooperative.

          5.     Some purchasers of broiler chicken products used a “cost-plus” pricing

   model for 8-piece bone-in broiler chicken products (alternatively called “8-piece COB”

   for 8-piece chicken-on-the-bone) that varied month-to-month or period-to-period



                                                 2
Case 1:16-cv-02611-RBJ
   Case                 Document
        1:20-cr-00152-PAB        48-11 Filed
                           Document    Filed 06/08/20
                                             06/02/20 USDC
                                                      USDC Colorado
                                                           Colorado Page
                                                                    Page 180
                                                                         3 of of
                                                                              20197




   depending on the price of chicken feed and that also provided Suppliers with a per-

   pound margin and an “adjustment” that was effectively an additional per-pound margin.

   8-piece COB consisted of two breasts, two wings, two thighs, and two drumsticks.

          6.     The price of 8-piece COB often served as a base price for other broiler

   chicken products. Dark meat was often priced at a certain number of cents per pound

   less than, or “back” from, the price per pound of 8-piece COB. As a result, a smaller

   number of cents back translated into a higher price for dark meat compared to a greater

   number of cents back. For example, “30 back” was a higher price for dark meat than

   “31 back.”

          7.     Prices for broiler chicken products were sometimes tied to a market index,

   such as the Urner-Barry Index (“UB”), as an alternative. For example, cases of wings

   sold in bulk were sometimes priced at the UB per-pound price (“market”) and cases of

   pre-counted wings were sometimes priced at the UB per-pound price plus a specified

   number of cents per pound (“market plus”).

          8.     Bidding and negotiations usually occurred annually toward the end of the

   calendar year and established prices and other price-related terms, including discount

   levels, for the following calendar year. In some instances, however, bidding and

   negotiation toward the end of the calendar year established prices and other price-

   related terms, including discount levels, for multiple calendar years. In yet other

   instances, bidding and negotiations occurred throughout the year and sometimes

   established prices and other price-related terms, including promotional discounts, for

   discrete periods of time.

          9.     Bidding and negotiations often involved weekly volume commitments



                                                3
Case 1:16-cv-02611-RBJ
   Case                 Document
        1:20-cr-00152-PAB        48-11 Filed
                           Document    Filed 06/08/20
                                             06/02/20 USDC
                                                      USDC Colorado
                                                           Colorado Page
                                                                    Page 181
                                                                         4 of of
                                                                              20197




   between Suppliers and their respective customers. If, in a given week, a Supplier could

   not meet its volume commitment to a customer, the Supplier could often buy broiler

   chicken products from another Supplier to cover the shortfall. Alternatively, the Supplier

   could “short” the customer by not fulfilling its volume commitment that week.

                            II.   DEFENDANTS AND OTHERS

           10.   JAYSON PENN was an executive vice president at Supplier-1—located in

   Greeley, Colorado—starting in approximately January 2012. PENN became the

   President and Chief Executive Officer of Supplier-1 in approximately March 2019.

           11.   ROGER AUSTIN was a vice president at Supplier-1 starting in

   approximately February 2007.

           12.   MIKELL FRIES was a sales manager at Supplier-2—which was

   headquartered in the State of Georgia— starting in approximately 2004. In

   approximately 2012, FRIES was appointed to Supplier-2’s board of directors. In

   approximately 2016, FRIES became the President of Supplier-2.

           13.   SCOTT BRADY was a vice president at Supplier-1 starting in

   approximately 1999, and a vice president at Supplier-2 starting in approximately August

   2012.

           14.   Supplier-1-Employee-1 was Supplier-1’s President and Chief Executive

   Officer starting in approximately January 2011 until approximately March 2019.

   Supplier-1-Employee-1 supervised PENN.

           15.   Supplier-1-Employee-2 was a director and manager at Supplier-1 from

   approximately September 2012 until approximately May 2015, and a vice president at

   Supplier-1 from approximately March 2015 until approximately May 2016.



                                               4
Case 1:16-cv-02611-RBJ
   Case                 Document
        1:20-cr-00152-PAB        48-11 Filed
                           Document    Filed 06/08/20
                                             06/02/20 USDC
                                                      USDC Colorado
                                                           Colorado Page
                                                                    Page 182
                                                                         5 of of
                                                                              20197




         16.    Supplier-1-Employee-3 was a director and manager at Supplier-1 starting

   in approximately March 2010.

         17.    Supplier-1-Employee-4 was an employee of Supplier-1 starting at least as

   early as approximately September 2012.

         18.    Supplier-3-Employee-1 was an employee of Supplier-3 starting in

   approximately January 1988.

         19.    Supplier-3-Employee-2 was a manager and director at Supplier-3 starting

   in approximately 2009.

         20.    Supplier-6-Employee-1 was an employee of Supplier-6.

         21.    QSR-1 was a nationwide restaurant franchise that negotiated with

   Suppliers through a centralized buying cooperative, Cooperative-1. Cooperative-1-

   Employee-1 was an employee of Cooperative-1 from approximately June 2008 until

   approximately May 2014. Cooperative-1-Employee-2 was an employee of Cooperative-

   1 from approximately August 2004 until approximately February 2017. Cooperative-1-

   Employee-3 was an employee of Cooperative-1 from approximately May 2014 until

   approximately December 2014. Cooperative-1-Employee-4 was an employee of

   Cooperative-1 in 2014.

         22.    QSR-2 was a nationwide restaurant franchise that negotiated with

   Suppliers through a centralized buying cooperative, Cooperative-2. Cooperative-2-

   Employee-1 was an employee of Cooperative-2 starting in approximately July 2008.

         23.    QSR-3 was a nationwide restaurant franchise that negotiated directly with

   Suppliers. QSR-3-Employee-1 was an employee of QSR-3 starting in approximately

   September 2001.



                                             5
Case 1:16-cv-02611-RBJ
   Case                 Document
        1:20-cr-00152-PAB        48-11 Filed
                           Document    Filed 06/08/20
                                             06/02/20 USDC
                                                      USDC Colorado
                                                           Colorado Page
                                                                    Page 183
                                                                         6 of of
                                                                              20197




          24.    Grocer-1 was a nationwide grocery-store chain operating under various

   brand names in various geographical areas that negotiated directly with Suppliers.

   Grocer-1-Brand-1 was a grocery-store brand owned by Grocer-1. Grocer-1-Brand-1

   operated multiple stores in the State and District of Colorado.

          25.    Grocer-2 was a nationwide grocery-store chain.

          26.    Others not made Defendants in this Indictment participated as co-

   conspirators in the offense charged herein and performed acts and made statements in

   furtherance of the conspiracy.

          27.    Whenever in this Indictment reference is made to any act, deed or

   transaction of any corporation, the allegation means that the corporation engaged in the

   act, deed, or transaction by or through its officers, directors, agents, employees, or

   other representatives while they were actively engaged in the management, direction,

   control or transaction of its business or affairs.

                   III.   MEANS AND METHODS OF THE CONSPIRACY

          28.    It was part of the conspiracy that PENN, FRIES, BRADY, and AUSTIN,

   together with their co-conspirators known and unknown to the Grand Jury, in the State

   and District of Colorado and elsewhere, participated in a continuing network of

   Suppliers and co-conspirators, an understood purpose of which was to suppress and

   eliminate competition through rigging bids and fixing prices and price-related terms for

   broiler chicken products sold in the United States.

          29.    It was further part of the conspiracy that PENN, FRIES, BRADY, and

   AUSTIN, together with their co-conspirators, in the State and District of Colorado and

   elsewhere, utilized that continuing network:



                                                  6
Case 1:16-cv-02611-RBJ
   Case                 Document
        1:20-cr-00152-PAB        48-11 Filed
                           Document    Filed 06/08/20
                                             06/02/20 USDC
                                                      USDC Colorado
                                                           Colorado Page
                                                                    Page 184
                                                                         7 of of
                                                                              20197




                 a.     to reach agreements and understandings to submit aligned, though

   not necessarily identical, bids and to offer aligned, though not necessarily identical,

   prices, and price-related terms, including discount levels, for broiler chicken products

   sold in the United States;

                 b.     to participate in conversations and communications relating to non-

   public information such as bids, prices, and price-related terms, including discount

   levels, for broiler chicken products sold in the United States with the shared

   understanding that the purpose of the conversations and communications was to rig

   bids, and to fix, maintain, stabilize, and raise prices and other price-related terms,

   including discount levels, for broiler chicken products sold in the United States;

                 c.     to monitor bids submitted by, and prices and price-related terms,

   including discount levels, offered by, Suppliers and co-conspirators for broiler chicken

   products sold in the United States.

          30.    It was further part of the conspiracy that PENN, FRIES, BRADY, and

   AUSTIN, together with their co-conspirators, in the State and District of Colorado, and

   elsewhere, discussed protecting, and thereafter acted to protect, the purpose and

   effectiveness of the conspiracy.

          31.    It was further part of the conspiracy that PENN, FRIES, BRADY, and

   AUSTIN, together with their co-conspirators, in the State and District of Colorado, and

   elsewhere, sold and accepted payment for broiler chicken products that are the subject

   of the allegations in this Indictment in the United States through until at least

   approximately December 2015.




                                                 7
Case 1:16-cv-02611-RBJ
   Case                 Document
        1:20-cr-00152-PAB        48-11 Filed
                           Document    Filed 06/08/20
                                             06/02/20 USDC
                                                      USDC Colorado
                                                           Colorado Page
                                                                    Page 185
                                                                         8 of of
                                                                              20197




                      QSR-1’s Dark Meat and Wings Supply for 2013

         32.    In approximately the autumn of 2012, Cooperative-1 was negotiating

   prices with Suppliers for dark meat and wings supply for calendar year 2013.

         33.    It was further part of the conspiracy that in or around October 10, 2012,

   AUSTIN submitted Supplier-1’s bid to Cooperative-1 to supply QSR-1 with dark meat for

   calendar year 2013 at .30 back of the 8-piece price.

         34.    It was further part of the conspiracy that in or around October 2012,

   BRADY submitted Supplier-2’s bid to Cooperative-1 to supply QSR-1 with dark meat for

   calendar year 2013 at .30 back.

         35.    It was further part of the conspiracy that, after, Cooperative-1-Employee-1

   told AUSTIN on or about October 26, 2012, that because some Suppliers had bid dark

   meat at .30 back and other Suppliers had bid dark meat at .32 back, Cooperative-1-

   Employee-1 planned to ask all Suppliers to change their bids to .31 back:

                a.     On November 13, 2012, at approximately 4:17 p.m. (EST),

   Supplier-6-Employee-1 called BRADY. The duration of the call was approximately 5

   minutes.

                b.     On November 13, 2012, at approximately 4:22 p.m. (EST), BRADY

   texted FRIES: “[Supplier-6] is .30 back on dark meat.”

                c.     On November 13, 2012, at approximately 4:23 p.m. (EST), AUSTIN

   called BRADY. The duration of the call was approximately 13 minutes.

                d.     On November 13, 2012, at approximately 4:34 p.m. (EST), BRADY

   texted FRIES: “[Supplier-1] is .30 back and [Supplier-3] is 31 back,” to which FRIES

   responded “Ol [Cooperative-1-Employee-1]! He bluffing hard!”



                                              8
Case 1:16-cv-02611-RBJ
   Case                 Document
        1:20-cr-00152-PAB        48-11 Filed
                           Document    Filed 06/08/20
                                             06/02/20 USDC
                                                      USDC Colorado
                                                           Colorado Page
                                                                    Page 186
                                                                         9 of of
                                                                              20197




                e.     On November 13, 2012, at approximately 4:37 p.m. (EST), BRADY

   texted FRIES: “I talked to roger [AUSTIN] and this month he is .03 higher than us on 8

   piece.”

                f.     On November 13, 2012, at approximately 4:45 p.m. (EST), BRADY

   texted FRIES: “he [AUSTIN] said to raise our prices, on wings he is market and market

   plus .10[.]” FRIES responded, “Tell him we are trying!” BRADY responded, “Will do[.]”

                g.     On November 13, 2012, at approximately 4:58 p.m. (EST), AUSTIN

   sent Supplier-1’s second-round bid to Cooperative-1 with dark meat at .30 back, and

   bulk wings and pre-counted wings at “UB Mkt previous month average” and “UB Mkt

   previous month average + .10.”

         36.    It was further part of the conspiracy that on or about November 14, 2012,

   BRADY submitted Supplier-2’s second-round bid with dark meat at .30 back. In a cover

   email accompanying the second-round bid, BRADY stated, “[o]n the wings we would

   like to be at market for the bulk packed and market plus .10 on the precounted.”

         37.    It was further part of the conspiracy that on or about November 30, 2012,

   PENN sent Supplier-1-Employee-1 a spreadsheet containing the 8-piece COB quotes

   that Supplier-2, Supplier-5, and Supplier-6 had proposed to Cooperative-1.

         38.    It was further part of the conspiracy that in or about December 2012,

   PENN and Cooperative-1-Employee-1 signed an agreement that the price for dark meat

   would be .30 back in calendar year 2013.

         39.    It was further part of the conspiracy that in or about December 2012,

   BRADY and Cooperative-1-Employee-1 signed an agreement that the price for dark

   meat would be .3050 back in calendar year 2013.



                                              9
Case 1:16-cv-02611-RBJ
  Case  1:20-cr-00152-PABDocument 48-1
                           Document    Filed 06/02/20
                                    1 Filed  06/08/20 USDC
                                                      USDC Colorado
                                                           Colorado Page
                                                                    Page 10
                                                                         187ofof20197




               QSR-1’s 2013 Request to Supply Reduced-Weight Product

         40.    On or about March 5, 2013, Cooperative-1-Employee-1 asked various

   Suppliers and co-conspirators to provide a quote to supply QSR-1 with a reduced-

   weight 8-piece COB product.

         41.    It was further part of the conspiracy that on or about March 8, 2013:

                a.     At approximately 2:45 p.m. (EST), AUSTIN called BRADY. The

   duration of the call was approximately 1 minute.

                b.     At approximately 2:48 p.m. (EST), BRADY called AUSTIN back.

   The duration of the call was approximately 8 minutes.

                c.     At approximately 3:44 p.m. (EST), BRADY told FRIES, “I talked to

   roger [AUSTIN] about the [QSR-1] sizes and he is in agreement with us.”

                            QSR-1’s Dark Meat Supply for 2014

         42.    In approximately autumn of 2013, Cooperative-1 was negotiating with

   Suppliers for dark meat supply for calendar year 2014.

         43.    It was further part of the conspiracy that in or about October 2013,

   AUSTIN submitted Supplier-1’s bid to Cooperative-1 to supply QSR-1 dark meat for

   calendar year 2014 at .30 back.

         44.    It was further part of the conspiracy that in or about October 2013, BRADY

   submitted Supplier-2’s bid to Cooperative-1 to supply QSR-1 with dark meat for

   calendar year 2014 at .305 back.

         45.    It was further part of the conspiracy that on or about November 19, 2013:

                a.     At approximately 1:27 p.m. (EST), BRADY called AUSTIN. The

   duration of the call was approximately 3 minutes.



                                              10
Case 1:16-cv-02611-RBJ
  Case  1:20-cr-00152-PABDocument 48-1
                           Document    Filed 06/02/20
                                    1 Filed  06/08/20 USDC
                                                      USDC Colorado
                                                           Colorado Page
                                                                    Page 11
                                                                         188ofof20197




                b.     At approximately 1:31 p.m. (EST), BRADY texted FRIES: “Just an

   FYI last year we were .32 back on dark meat and this year we are 3050 back.” FRIES

   responded, “K. Can do .31 if want.”

                c.     At approximately 1:31 p.m. (EST), BRADY texted FRIES: “Roger

   [AUSTIN] is at .30 back and not moving.” FRIES responded, “Stay .305 then[.]”

         46.    It was further part of the conspiracy that in or about December 2013,

   PENN and Cooperative-1-Employee-1 signed an agreement that the price for dark meat

   would be .305 back in calendar year 2014.

         47.    It was further part of the conspiracy that in or about December 2013,

   BRADY and Cooperative-1-Employee-1 signed an agreement that the price for dark

   meat would be .305 back in calendar year 2014.

                           QSR-1’s 8-Piece COB Supply for 2015

         48.    Beginning approximately in the summer of 2014, Cooperative-1 was

   negotiating with Suppliers for 8-piece COB prices to take effect in approximately 2015.

         49.    Supplier-1’s price for 8-piece COB sold directly or indirectly to QSR-1

   franchisees in calendar year 2014 included a margin of $.1175/lb.

         50.    Supplier-2’s price for 8-piece COB sold directly or indirectly to QSR-1

   franchisees in calendar year 2014 included a margin of $.0673/lb.

         51.    It was further part of the conspiracy that on or about August 18, 2014:

                a.     At approximately 12:04 p.m. (EDT) AUSTIN called BRADY. The

   duration of the call was approximately 24 minutes.

                b.     At approximately 6:46 p.m. (EDT) Supplier-1-Employee-2 told

   PENN that “Roger [AUSTIN] did some checking around today and I included the below



                                               11
Case 1:16-cv-02611-RBJ
  Case  1:20-cr-00152-PABDocument 48-1
                           Document    Filed 06/02/20
                                    1 Filed  06/08/20 USDC
                                                      USDC Colorado
                                                           Colorado Page
                                                                    Page 12
                                                                         189ofof20197




   regarding the range of the total increases (margin and costs) folks are going in with,”

   and then reported the numbers to PENN: Supplier-2 at .14-.16/lb., Supplier-4 at .13-

   .15/lb., Supplier-5 at .14-.16/lb., Supplier-6 at .15-.17/lb., and Supplier-7 at .14-.16/lb.

                 c.      Supplier-1-Employee-2 told PENN, “Considering the numbers

   above and the fact that we wanted to be the leader this would put us in at .1616/lb

   increase (.06 in cost and .10 in margin) which would equate to about $400k in additional

   revenue on equal volume from this year.”

                 d.      Supplier-1-Employee-2 emailed PENN a price proposal with a

   margin of $.2175/lb. Supplier-1-Employee-2’s email included current 2014 margins and

   contemplated 2015 margins for Supplier-2, Supplier-4, Supplier-5, and Supplier-7.

          52.    It was further part of the conspiracy that on or about August 19, 2014,

   PENN responded to Supplier-1-Employee-2’s email from the previous day, asking “2.5

   M lbs X. 16 =$400k per week is the math?”

          53.    It was further part of the conspiracy that on or about August 26, 2014:

                 a.      AUSTIN told PENN that Cooperative-1-Employee-2 asked if

   Supplier-1 would reduce its proposed increase. PENN told AUSTIN to hold firm.

                 b.      At approximately 2:52 p.m. (EDT), AUSTIN called BRADY. The

   duration of the call was approximately 14 minutes.

                 c.      At approximately 5:11 p.m. (EDT), BRADY texted FRIES: “I talked

   to roger [AUSTIN] about [QSR-1] and Greeley[, Colorado] told him not to come down on

   price. He called [Cooperative-1-Employee-3] today and told him.”

          54.    BRADY then texted FRIES: “[Supplier-5] is not moving either” to which

   FRIES replied that Supplier-7 was not “agreeing to anything today, just listening.”



                                                 12
Case 1:16-cv-02611-RBJ
  Case  1:20-cr-00152-PABDocument 48-1
                           Document    Filed 06/02/20
                                    1 Filed  06/08/20 USDC
                                                      USDC Colorado
                                                           Colorado Page
                                                                    Page 13
                                                                         190ofof20197




         55.    It was further part of the conspiracy that on or about October 3, 2014,

   FRIES and Cooperative-1-Employee-4 signed an agreement that Supplier-2’s effective

   margin for 8-piece COB would be $.1940/lb. in calendar year 2015.

         56.    It was further part of the conspiracy that on or about October 31, 2014,

   AUSTIN and Cooperative-1-Employee-4 signed an agreement that Supplier-1’s margin

   for 8-piece COB would be $.2175/lb. in calendar year 2015.

         57.    It was further part of the conspiracy that in calendar year 2015, including

   as late as approximately December 26, 2015, Supplier-1 sold and accepted payment for

   8-piece COB through a distributor to QSR-1 franchises in the United States at a margin

   of $.2175.

                            QSR-3’s 8-Piece COB Supply for 2015

         58.    In approximately the autumn of 2014, QSR-3 was negotiating with

   Suppliers for its 2015 8-piece COB pricing.

         59.    It was further part of the conspiracy that on or about October 17, 2014, the

   following text message exchange occurred between PENN and Supplier-1-Employee-3:

     PENN                              “Who is negotiating with [QSR-3]?”
     Supplier-1-Employee-3             “[Supplier-1-Employee-4] and Roger [AUSTIN]”
     PENN                              “Ok. Thanks”
     Supplier-1-Employee-3             “We know [Supplier-7], their biggest supplier is
                                       0.02 higher than us and they are not going to
                                       negotiate.”
     PENN                              “Good deal. Last time they did cave a cent or
                                       two with [QSR-1]”
     Supplier-1-Employee-3             “They are listening to my direction”
     PENN                              “Who is they?”
     PENN                              “If they is illegal don’t tell me”
     Supplier-1-Employee-3             “Was referring to roger [AUSTIN] listening.
                                       Sorry, thought you were referring to roger
                                       [AUSTIN] caving. Got you on [Supplier-7]
                                       caving on [QSR-1]. [Supplier-7] might cave but I
                                       wouldn’t think for our volume and their current.”

                                                 13
Case 1:16-cv-02611-RBJ
  Case  1:20-cr-00152-PABDocument 48-1
                           Document    Filed 06/02/20
                                    1 Filed  06/08/20 USDC
                                                      USDC Colorado
                                                           Colorado Page
                                                                    Page 14
                                                                         191ofof20197




     PENN                               “[Supplier-3] does the west. Hearing rumors out
                                        of them?”
     Supplier-1-Employee-3              “Buyer said we were .07 high so that must be
                                        [Supplier-3’s] price…”
     PENN                               “They are morons”
     Supplier-1-Employee-3              “.07 back is in line with where we have priced
                                        everybody else but they did not add anything for
                                        the cost of doing business with [QSR-3] like us
                                        and [Supplier-7] did”
     PENN                               “[Supplier-7] is a solid competitor.”

         60.    It was further part of the conspiracy that on or about November 7, 2014,

   Supplier-1-Employee-3 told PENN: “[QSR-3] just called back...came up on price. Would

   net somewhere around 1.00 and we went in at 1.04/1.08.”

         61.    It was further part of the conspiracy that on or about November 9, 2014,

   PENN told Supplier-1-Employee-1: “I raised [QSR-3] 15c per lb” and “[QSR-3-

   Employee-1] and his crew will pay market price plus the special A-Hole Premium.”

         62.    It was further part of the conspiracy that on or about November 10, 2014,

   Supplier-1-Employee-3 emailed Supplier-1-Employee-4 and AUSTIN: “I do not really

   want to get into a pricing war with [Supplier-7] over those two DCs.”

               Protecting the Purpose and Effectiveness of the Conspiracy

         63.    It was further part of the conspiracy that on or about November 24, 2014,

   after Supplier-3 asked to purchase broiler chicken products from Supplier-1 to cover a

   shortfall to Grocer-1-Brand-1 for approximately $.05/lb. more than the price Supplier-1

   had negotiated with Grocer-1, PENN said in a series of emails to one or more co-

   conspirators employed by Supplier-1:

                a.     “[Supplier-3] should pay for being short. It costs money for them to

   fill orders for which they don’t have the chickens. They have been adding market share

   and still trying to do – selling cheap chicken and being short. Doesn’t make sense. We

                                              14
Case 1:16-cv-02611-RBJ
  Case  1:20-cr-00152-PABDocument 48-1
                           Document    Filed 06/02/20
                                    1 Filed  06/08/20 USDC
                                                      USDC Colorado
                                                           Colorado Page
                                                                    Page 15
                                                                         192ofof20197




   are enabling the town drunk by giving him beer for Thanksgiving instead of walking him

   into an AA meeting.”

                 b.     “[Supplier-3] is not shorting [Grocer-2]. Note [Supplier-3] just added

   market share and distribution to [Grocer-2]. They took our business on price. Should

   we allow [Supplier-3] to not pay for poor decision making?”

                 c.     “They need to pay so they start acting appropriately. How do they

   pay? Their customers need to feel the pain. By not feeling the pain – [Supplier-3]

   keeps marching along and the customers to [sic] blindly with them.”

                 d.     PENN forwarded his emails to Supplier-1-Employee-1 and said:

   “Thoughts on deli strategy to [Grocer-1-Brand-1]? We are covering [Supplier-3]

   shortages. Continue and let [Grocer-1-Brand-1] know we are helping or start have

   [Supplier-3] feel the pain across their system so they can start making decisions

   commensurate with a profitable venture and not a philanthropic organization?”

                 e.     Supplier-1-Employee-1 responded: “No question in my mind.

   [Supplier-3] should have to live with the decision they made. We made ours and are

   dealing with it. Why should it be any different for them? We SHOULD NOT HELP

   THEM ONE MICRON.”

                 f.     PENN responded: “I agree. We are just allowing our competitor to

   continue their idiotic ways.”

          64.    It was further part of the conspiracy that on or about November 26, 2014,

   PENN said in a series of emails to one or more co-conspirators employed by Supplier-1:

                 a.     “Our competition is offering lower margins on this item. Our

   competition is also currently shorting [QSR-2], [Grocer-1], and [another customer]. All



                                               15
Case 1:16-cv-02611-RBJ
  Case  1:20-cr-00152-PABDocument 48-1
                           Document    Filed 06/02/20
                                    1 Filed  06/08/20 USDC
                                                      USDC Colorado
                                                           Colorado Page
                                                                    Page 16
                                                                         193ofof20197




   of which we have been asked to cover this week in very slow markets. So in essence

   they are cheap and to add insult to injury are short product.”

                 b.       “They are calling us – three tines [sic] this week – to help them

   cover loads on small birds to their new customers – their new customers with whom

   they just increased distribution at cheap prices. So – for Thanksgiving should we give

   Otis a bottle of Crown (aka loads of chicken) or take him to AA (aka make him face the

   shortage music)?”

                 c.       “We are straight up taking Otis to AA. No juice for Otis. Otis must

   face the music for his misguided actions. Selling cheap in a short market – no bailout

   for you.”

                 d.       “In other words we are not covering the loads for which [Supplier-3]

   is asking for help.”

          65.    It was further part of the conspiracy that on or about December 22, 2014,

   PENN told Supplier-1-Employee-1: “[Supplier-3] took this strategy of not worrying about

   what the competition is doing and it led to the unraveling on a competitive advantage.

   Have to keep our enemies close and ensure that we are not zigging when the

   competition is successfully zagging.”

                          QSR-2’s 2015 Bone-In Promotional Discount

          66.    On or about March 25, 2015, Cooperative-2-Employee-1 asked Suppliers

   if QSR-2 could get “some type of discount” for a promotion in approximately September

   2015 “[d]ue to the increases we incurred this year.”

          67.    It was further part of the conspiracy that on or about March 26, 2015:

                 a.       At approximately 1:41 p.m. (EDT), Supplier-3-Employee-1 called



                                                 16
Case 1:16-cv-02611-RBJ
  Case  1:20-cr-00152-PABDocument 48-1
                           Document    Filed 06/02/20
                                    1 Filed  06/08/20 USDC
                                                      USDC Colorado
                                                           Colorado Page
                                                                    Page 17
                                                                         194ofof20197




   BRADY. The duration of the call was approximately 2 minutes.

                   b.    At approximately 1:43 p.m. (EDT), Supplier-3-Employee-1 called

   Supplier-6-Employee-1. The duration of the call was approximately 25 seconds.

                   c.    At approximately 1:45 p.m. (EDT), Supplier-3-Employee-1 called

   Supplier-1-Employee-4. The duration of the call was approximately 33 seconds.

                   d.    At approximately 8:22 p.m. (EDT), Supplier-3-Employee-1 told

   Supplier-3-Employee-2, “I have talked to a couple company’s [sic] and they are thinking

   .02lb for September” and “Only bad thing is everyone else does it, it will be hard not to

   do it.”

             68.   It was further part of the conspiracy that on or about March 27, 2015:

                   a.    At approximately 10:30 a.m. (EDT), Supplier-3-Employee-2 told

   Supplier-3-Employee-1: “We discussed this morning, and we agree to offer the $0.02/lb.

   for the month of September.”

                   b.    At approximately 10:40 a.m. (EDT), Supplier-3-Employee-1 sent a

   text message to BRADY.

                   c.    At approximately 10:42 a.m. (EDT), Supplier-6-Employee-1 called

   Supplier-3-Employee-1. The duration of the call was approximately 3 minutes and 15

   seconds.

             69.   It was further part of the conspiracy that on or about March 31, 2015,

   Supplier-1-Employee-3 told PENN: “[QSR-2] is looking to get a $0.02/lb discount from

   all suppliers for a September promotion. [Supplier-3], [Supplier-5], [Supplier-4],

   [Supplier-7], [Supplier-6], and [Supplier-2] have already agreed to the discount.”

             70.   It was further part of the conspiracy that on or about April 1, 2015, PENN



                                                17
Case 1:16-cv-02611-RBJ
  Case  1:20-cr-00152-PABDocument 48-1
                           Document    Filed 06/02/20
                                    1 Filed  06/08/20 USDC
                                                      USDC Colorado
                                                           Colorado Page
                                                                    Page 18
                                                                         195ofof20197




   approved providing QSR-2 with a $.0200/lb. discount.

                            QSR-1’s Broiler Chicken Products for 2018

           71.   In or around January 2017, Cooperative-1 was negotiating with Suppliers

   for 2018 broiler chicken products.

           72.   It was further part of the conspiracy that, for example, on or about

   Monday, January 16, 2017, between approximately 2:40 p.m. (EST) and approximately

   4:51 p.m. (EST), there were at least 5 phone calls between BRADY and AUSTIN. The

   cumulative duration of the calls was approximately 15 minutes.

           73.   It was further part of the conspiracy that on or about Tuesday, January 17,

   2017:

                 a.     At approximately 10:11 a.m. (EST), AUSTIN called BRADY. The

   duration of the call was approximately 2 minutes.

                 b.     At approximately 5:54 p.m. (EST) AUSTIN told Supplier-1-

   Employee-4, “[Supplier-2] meets with [Cooperative-1] in [sic] Thursday and i will get a

   blow by blow Friday morning. [Supplier-5] meets with [Cooperative-1] in [sic] Friday.”

           74.   It was further part of the conspiracy that on or about Wednesday, January

   18, 2017, at approximately 2:45 pm (EST), AUSTIN called BRADY. The duration of the

   call was approximately 1 minute.

           75.   It was further part of the conspiracy that on or about Thursday, January

   19, 2017, Supplier-2 met with Cooperative-1.

           76.   It was further part of the conspiracy that on or about Friday, January 20,

   2017, at approximately 3:12 pm (EST), AUSTIN called BRADY. The duration of the call

   was approximately 7 minutes.



                                               18
Case 1:16-cv-02611-RBJ
  Case  1:20-cr-00152-PABDocument 48-1
                           Document    Filed 06/02/20
                                    1 Filed  06/08/20 USDC
                                                      USDC Colorado
                                                           Colorado Page
                                                                    Page 19
                                                                         196ofof20197




          77.    It was further part of the conspiracy that on or about January 27, 2017,

   Supplier-1 met with Cooperative-1.

                              IV.   TRADE AND COMMERCE

          78.    During the period covered by this Indictment, the Defendants and their co-

   conspirators shipped substantial quantities of broiler chicken products by truck in a

   continuous and uninterrupted flow of interstate trade and commerce to companies

   located in states outside the place of origin of the shipments.

          79.    During the period covered by this Indictment, the business activities of the

   Defendants and their co-conspirators in connection with the sale of broiler chicken

   products were within the flow of, and substantially affected, interstate trade and

   commerce.

          ALL IN VIOLATION OF TITLE 15, UNITED STATES CODE, SECTION 1.


                                             A TRUE BILL:


                                             Ink signature on file in Clerk’s Office
                                             FOREPERSON




                                               19
Case 1:16-cv-02611-RBJ
  Case  1:20-cr-00152-PABDocument 48-1
                           Document    Filed 06/02/20
                                    1 Filed  06/08/20 USDC
                                                      USDC Colorado
                                                           Colorado Page
                                                                    Page 20
                                                                         197ofof20197
